Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of July 6, 2015,

among

THE KRAFT HEINZ COMPANY,

KRAFT HEINZ FOODS COMPANY,

THE INITIAL LENDERS AND ISSUING BANKS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

J.P. MORGAN EUROPE LIMITED,

as London Agent

 

 

BARCLAYS BANK PLC,

CITIBANK, N.A.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Revolving Syndication Agents

COBANK, ACB,

as Term Syndication Agent

J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC. and

WELLS FARGO SECURITIES, LLC,

as Revolving Joint Lead Arrangers and Revolving Joint Bookrunners

J.P. MORGAN SECURITIES LLC and COBANK, ACB,

as Term Joint Lead Arrangers and Term Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

Definitions and Accounting Terms

  

SECTION 1.01

  Certain Defined Terms      1   

SECTION 1.02

  Computation of Time Periods; Terms Generally      24   

SECTION 1.03

  Accounting Terms      24   

SECTION 1.04

  Letter of Credit Amounts      24   

SECTION 1.05

  Exchange Rates; Currency Equivalents      25   

ARTICLE II

  

Amounts and Terms of the Advances and Letters of Credit

  

SECTION 2.01

  Commitments      26   

SECTION 2.02

  Making the Committed Advances      27   

SECTION 2.03

  Repayment of Committed Advances      29   

SECTION 2.04

  Interest on Committed Advances      29   

SECTION 2.05

  Additional Interest on LIBO Rate Advances      31   

SECTION 2.06

  Conversion of Committed Advances      31   

SECTION 2.07

  The Competitive Bid Advances      32   

SECTION 2.08

  LIBO/EURIBO/CDO Rate Determination      37   

SECTION 2.09

  Fees      38   

SECTION 2.10

  Termination or Reduction of Commitments and Extension of Revolving Maturity
Date      39   

SECTION 2.11

  Prepayments of Committed Advances      42   

SECTION 2.12

  Increased Costs      43   

SECTION 2.13

  Illegality      45   

SECTION 2.14

  Payments and Computations      46   

SECTION 2.15

  Taxes      48   

SECTION 2.16

  Sharing of Payments, Etc      51   

SECTION 2.17

  Evidence of Debt      52   

SECTION 2.18

  Commitment Increases      53   

SECTION 2.19

  Use of Proceeds      54   

SECTION 2.20

  Defaulting Lenders      54   

SECTION 2.21

  Issuance of, and Drawings and Reimbursement Under, Letters of Credit      56
  

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE III

  

Conditions to Closing Date and Lending

  

SECTION 3.01

  Conditions Precedent to Closing Date      63   

SECTION 3.02

  Initial Advance to Each Designated Subsidiary      65   

SECTION 3.03

  Conditions Precedent to Each Pro Rata Borrowing and Letter of Credit Issuance
or Extension      66   

SECTION 3.04

  Conditions Precedent to Each Competitive Bid Borrowing      67   

ARTICLE IV

  

Representations and Warranties

  

SECTION 4.01

  Representations and Warranties of Kraft Heinz and the Parent Borrower      67
  

ARTICLE V

  

Covenants

  

SECTION 5.01

  Affirmative Covenants      69   

SECTION 5.02

  Negative Covenants      71   

ARTICLE VI

  

Events of Default

  

SECTION 6.01

  Events of Default      75   

SECTION 6.02

  Lenders’ Rights upon Event of Default      77   

ARTICLE VII

  

The Administrative Agent

  

SECTION 7.01

  Authorization and Action      77   

SECTION 7.02

  Administrative Agent’s Reliance, Etc      78   

SECTION 7.03

  The Administrative Agent and Affiliates      79   

SECTION 7.04

  Lender Credit Decision      79   

SECTION 7.05

  Indemnification      80   

SECTION 7.06

  Successor Administrative Agent      80   

SECTION 7.07

  Syndication Agents and Joint Lead Arrangers      81   

SECTION 7.08

  Withholding Tax      81   

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 7.09

  Sub-Agents      82   

SECTION 7.10

  Administrative Agent Satisfaction Right      82   

SECTION 7.11

  Administrative Agent May File Proofs of Claim      82   

ARTICLE VIII

  

Guaranty

  

SECTION 8.01

  Guaranty      83   

SECTION 8.02

  Guaranty Absolute      83   

SECTION 8.03

  Waivers      84   

SECTION 8.04

  Continuing Guaranty      84   

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01

  Amendments, Etc; Limitations on Affiliated Lenders      85   

SECTION 9.02

  Notices, Etc      87   

SECTION 9.03

  No Waiver; Remedies      89   

SECTION 9.04

  Costs and Expenses      89   

SECTION 9.05

  Right of Set-Off      91   

SECTION 9.06

  Binding Effect      91   

SECTION 9.07

  Assignments and Participations      91   

SECTION 9.08

  Designated Subsidiaries      97   

SECTION 9.09

  Governing Law      98   

SECTION 9.10

  Execution in Counterparts      98   

SECTION 9.11

  Jurisdiction, Etc      98   

SECTION 9.12

  Confidentiality      100   

SECTION 9.13

  Integration      101   

SECTION 9.14

  USA Patriot Act Notice      101   

SECTION 9.15

  Conversion of Currencies      101   

SECTION 9.16

  No Fiduciary Relationship      102   

SECTION 9.17

  Non-Public Information      102   

 

SCHEDULES    Schedule I   —    List of Lenders and Commitments Schedule II   —
   List of Applicable Lending Offices Schedule III   —    List of Voting
Participants

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1 — Form of Pro Rata Note Exhibit A-2 — Form of Competitive Bid Note
Exhibit A-3 — Form of Term Note Exhibit B-1 — Form of Notice of Committed
Borrowing Exhibit B-2 — Form of Notice of Competitive Bid Borrowing Exhibit C-1
— Form of Assignment and Acceptance Exhibit C-2 — Form of Affiliated Lender
Assignment and Acceptance Exhibit D — Form of Designation Agreement Exhibit E —
Form of Opinion of Counsel for Designated Subsidiary Exhibit F — Form of Notice
of Issuance

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of July 6,
2015, among THE KRAFT HEINZ COMPANY, a Delaware corporation (“Kraft Heinz”);
KRAFT HEINZ FOODS COMPANY, a Pennsylvania corporation (the “Parent Borrower”),
as a borrower and a guarantor; the banks, financial institutions and other
institutional lenders listed on the signature pages hereof (the “Initial
Lenders”); JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(as hereinafter defined) (in such capacity, and together with any successor
agent appointed in accordance with Section 7.06, the “Administrative Agent”);
and J.P. MORGAN EUROPE LIMITED, as London agent for the Lenders (in such
capacity, and together with any successor London agent appointed in accordance
with Section 7.06, the “London Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” has the meaning specified in the preamble; provided that
(a) unless the context otherwise requires, the term “Administrative Agent”
(i) when used with respect to any Advance or Borrowing denominated in Euro or
Sterling, or any Advance or Borrowing at the CDO Rate, shall mean the London
Agent and (ii) shall include any other Affiliate of JPMorgan Chase Bank, N.A.
through which it shall perform any of its obligations in such capacity hereunder
and (b) for purposes of Articles VII and VIII and Section 9.04, shall include
each of the foregoing.

“Administrative Agent Account” means such account of the Administrative Agent as
is designated in writing from time to time by the Administrative Agent to the
Parent Borrower and the Lenders.

“Advance” means a Pro Rata Advance, a Competitive Bid Advance or a Term Loan.

“Affiliated Lender” means any fund or other similar investment vehicle under the
control of any Sponsor; provided that the term “Affiliated Lender” shall not
include Kraft Heinz, any Subsidiary of Kraft Heinz or any other Person any
Equity Interests in which are directly or indirectly held by Kraft Heinz.

“Affiliated Lender Limitation” means the requirement that the aggregate amount
of the Term Loans held or beneficially owned by all the Affiliated Lenders,
taken as a whole, shall not at any time exceed 25% of the aggregate amount of
the Term Loans of all the Term Lenders at such time.



--------------------------------------------------------------------------------

“Agents” means the Administrative Agent, the London Agent, each Syndication
Agent and each Joint Lead Arranger.

“Aggregate Alternative Currency Exposure” means, at any time, the portion of the
Aggregate Revolving Credit Exposure at such time attributable to Pro Rata
Advances denominated in Euro, Sterling or Canadian Dollars.

“Aggregate Competitive Bid Exposure” means, at any time, the sum of the
Competitive Bid Exposures of all Revolving Lenders at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the sum of the
Revolving Credit Exposures of all the Revolving Lenders at such time.

“Agreement” has the meaning specified in the preamble.

“Agreement Currency” has the meaning specified in Section 9.15.

“Alternative Currency” means any lawful currency (other than US Dollars) that is
readily available and freely transferable and convertible into US Dollars,
unless such currency is rejected by the applicable Issuing Bank in accordance
with Section 2.21(b).

“Alternative Currency Sublimit” means US$1,000,000,000.

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States from time to time concerning or relating to bribery or corruption,
including the FCPA, and the U.K. Bribery Act 2010.

“Applicable Creditor” has the meaning specified in Section 9.15.

“Applicable Interest Rate Margin” means the Applicable Pro Rata Interest Rate
Margin or the Applicable Term Interest Rate Margin, as the context requires.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance denominated in US
Dollars or a Term Loan and, in the case of a Pro Rata Advance denominated in
Euro, Sterling or Canadian Dollars, a Competitive Bid Advance or a Letter of
Credit, the office of such Lender notified by such Lender to the Administrative
Agent as its Applicable Lending Office with respect to such Pro Rata Advance,
Competitive Bid Advance or Letter of Credit.

“Applicable Pro Rata Interest Rate Margin” means, on any date, (a) as to any Pro
Rata Advance that is a Base Rate Advance or Canadian Prime Rate Advance, the
applicable rate per annum set forth below under the caption “Base Rate/Canadian
Prime Rate Spread” and (b) as to any Pro Rata Advance that is a LIBO Rate
Advance, EURIBO Rate Advance or CDO Rate Advance, the applicable rate per annum
set forth below under the caption “LIBO/EURIBO/CDO Rate Spread”, determined by
reference to (i) the rating of the Parent Borrower’s long-term senior unsecured,
non-credit enhanced Debt from Standard & Poor’s and (ii) the rating of the
Parent Borrower’s long-term senior unsecured, non-credit enhanced Debt from
Moody’s, in each case applicable on such date:

 

-2-



--------------------------------------------------------------------------------

Category

  

Long-Term Senior Unsecured, Non-Credit

Enhanced Debt Rating

   Base Rate/Canadian
Prime Rate Spread     LIBO/EURIBO/
CDO Rate Spread  

I

  

A- or higher by Standard & Poor’s

A3 or higher by Moody’s

     0.000 %      0.875 % 

II

  

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.000 %      1.000 % 

III

  

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.125 %      1.125 % 

IV

  

BBB- by Standard & Poor’s

Baa3 by Moody’s

     0.250 %      1.250 % 

V

  

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

     0.750 %      1.750 % 

provided that, on any date of determination pursuant to clause (a) or (b) above,
(A) if such ratings established by Standard & Poor’s and Moody’s shall fall
within different Categories, the Applicable Pro Rata Interest Rate Margin shall
be the applicable rate per annum corresponding to the higher (or numerically
lower) of such Categories unless one of the ratings is two or more Categories
lower than the other, in which case the Applicable Pro Rata Interest Rate Margin
shall be determined by reference to the Category next below that Category
corresponding to the higher of the two ratings and (B) if either Standard &
Poor’s or Moody’s shall not have in effect such a rating, then such rating
agency shall be deemed to have established a rating in Category V.

“Applicable Pro Rata Unused Line Fee Rate” means, on any date, a percentage per
annum equal to the percentage set forth below determined by reference to (a) the
rating of the Parent Borrower’s long-term senior unsecured, non-credit enhanced
Debt from Standard & Poor’s and (b) the rating of the Parent Borrower’s
long-term senior unsecured, non-credit enhanced Debt from Moody’s, in each case
applicable on such date:

 

Category

  

Long-Term Senior Unsecured, Non-Credit

Enhanced Debt Rating

   Applicable Pro Rata
Unused Line Fee Rate  

I

  

A- or higher by Standard & Poor’s

A3 or higher by Moody’s

     0.080 % 

II

  

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.095 % 

III

  

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.110 % 

IV

  

BBB- by Standard & Poor’s

Baa3 by Moody’s

     0.125 % 

V

  

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

     0.225 % 

provided that, on any date of determination, (i) if such ratings established by
Standard & Poor’s and Moody’s shall fall within different Categories, the
Applicable Pro Rata Unused Line Fee Rate shall be the applicable rate per annum
corresponding to the higher (or numerically lower) of such Categories unless one
of the ratings is two or more Categories lower than the other, in which case the
Applicable Pro Rata Unused Line Fee Rate shall be determined by reference to the
Category next below that Category corresponding to the higher of the two ratings
and (ii) if either Standard & Poor’s or Moody’s shall not have in effect such a
rating, then such rating agency shall be deemed to have established a rating in
Category V.

 

-3-



--------------------------------------------------------------------------------

“Applicable Term Interest Rate Margin” means, on any date, (a) as to any Term
Loan that is a Base Rate Advance, the applicable rate per annum set forth below
under the caption “Base Rate Spread” and (b) as to any Term Loan that is a LIBO
Rate Advance, the applicable rate per annum set forth below under the caption
“LIBO Rate Spread”, determined by reference to (i) the rating of the Parent
Borrower’s long-term senior unsecured, non-credit enhanced Debt from Standard &
Poor’s and (ii) the rating of the Parent Borrower’s long-term senior unsecured,
non-credit enhanced Debt from Moody’s, in each case applicable on such date:

 

Category

  

Long-Term Senior Unsecured, Non-Credit

Enhanced Debt Rating

   Base Rate Spread     LIBO Rate Spread  

I

  

BBB or higher by Standard & Poor’s

Baa2 or higher by Moody’s

     0.125 %      1.125 % 

II

  

BBB- by Standard & Poor’s

Baa3 by Moody’s

     0.250 %      1.250 % 

III

  

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

     0.750 %      1.750 % 

provided that, on any date of determination pursuant to clause (a) or (b) above,
(A) if such ratings established by Standard & Poor’s and Moody’s shall fall
within different Categories, the Applicable Term Interest Rate Margin shall be
the applicable rate per annum corresponding to the higher (or numerically lower)
of such Categories unless one of the ratings is two or more Categories lower
than the other, in which case the Applicable Term Interest Rate Margin shall be
determined by reference to the Category next below that Category corresponding
to the higher of the two ratings and (B) if either Standard & Poor’s or Moody’s
shall not have in effect such a rating, then such rating agency shall be deemed
to have established a rating in Category III.

“Applicable Unused Line Fee Rate” means the Applicable Pro Rata Unused Line Fee
Rate or the Applicable Term Unused Line Fee Rate, as the context may require.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent,
(a) other than in the case of any assignment by or to an Affiliated Lender, an
Assignment and Acceptance substantially in form of Exhibit C-1, and (b) in the
case of any assignment by or to an Affiliated Lender, an Affiliated Lender
Assignment and Acceptance substantially in the form of Exhibit C-2.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).

 

-4-



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

  (a) the rate of interest announced publicly by the Administrative Agent in New
York, New York, from time to time, as the Administrative Agent’s prime rate in
effect on such day;

 

  (b) 1/2 of one percent per annum above the New York Fed Bank Rate in effect on
such day; and

 

  (c) the LIBO Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in US Dollars with a maturity
of one month plus 1% per annum;

provided that (i) for purposes of clause (c) above, the LIBO Rate on any day
shall be the applicable Screen Rate at the Specified Time on such day and
(ii) the Base Rate shall not be less than zero. Any change in the Base Rate due
to a change in the Administrative Agent’s prime rate, the New York Fed Bank Rate
or the LIBO Rate shall be effective from and including the effective date of
such change in the Administrative Agent’s prime rate, the New York Fed Bank Rate
or the LIBO Rate, respectively.

“Base Rate Advance” means a Pro Rata Advance or a Term Loan that bears interest
as provided in Section 2.04(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers” means, collectively, the Parent Borrower and each Designated
Subsidiary that shall become a party to this Agreement pursuant to Section 9.08.

“Borrowing” means a Pro Rata Borrowing, a Competitive Bid Borrowing or a Term
Borrowing.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in
US Dollars, US$25,000,000 and (b) in the case of a Borrowing denominated in
Euro, Sterling or Canadian Dollars, the smallest amount of such currency that is
a multiple of 1,000,000 units of such currency and that has a US Dollar
Equivalent Amount of US$25,000,000 or more.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
US Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in Euro,
Sterling or Canadian Dollars, the smallest amount of such currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
Amount of US$1,000,000 or more.

“Business Day” means a day of the year on which banks are not required or
authorized by law to remain closed in New York City and if the applicable
Business Day relates to (a) any LIBO Rate Advances or Floating Rate Bid Advances
bearing interest at the LIBO Rate, on which dealings are carried on in the
London interbank market and banks are open for general business in London,
(b) any EURIBO Rate Advances or Floating Rate Bid Advances bearing interest at
the EURIBO Rate, on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET2) payment system is open for the settlement
of payments in Euro and banks are open for general business in London and
(c) any CDO Rate Advances or Floating Rate Bid Advances bearing interest at the
CDO Rate, on which banks are open for general business in Toronto and London.

 

-5-



--------------------------------------------------------------------------------

“Canadian Dollars” or “Cdn.$” means the lawful currency of Canada.

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate as set forth on the Bloomberg screen (or, in the event that the PRIMCAN
Index does not appear on a page of the Bloomberg screen, on the appropriate page
of such other information service that publishes such index as shall be selected
by the Administrative Agent from time to time in its reasonable discretion) at
10:15 a.m. (Toronto time) on such day and (b) the average rate for 30 day
Canadian Dollar bankers’ acceptances as set forth on the Reuters screen page
that displays such rate (currently Reuters Screen CDOR Page) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion) at 10:15 a.m. (Toronto time) on such day, plus 1% per annum;
provided, that if any the above rates shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Any change in the Canadian
Prime Rate due to a change in the PRIMCAN Index or the CDO Rate shall be
effective from and including the effective date of such change in the PRIMCAN
Index or CDO Rate, respectively.

“Canadian Prime Rate Advance” means a Pro Rata Advance that bears interest as
provided in Section 2.04(a)(v).

“Cash Collateralization Date” has the meaning assigned to such term in
Section 2.21(h)(ii).

“Cash Collateralize” has the meaning specified in Section 2.21(h)(i).

“CDO Rate” means, with respect to any CDO Rate Advance or any Floating Rate Bid
Advance denominated in Canadian Dollars for any Interest Period, the applicable
Screen Rate as of the Specified Time on the Quotation Day.

“CDO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(iv).

“Class” when used in reference to (a) any Advance or Borrowing, refers to
whether such Advance, or the Advances comprising such Borrowing, are Pro Rata
Advances, Competitive Bid Advances or Term Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Term Commitment and
(c) any Lender, refers to whether such Lender has an Advance or Commitment of a
particular Class. Additional Classes of Advances, Borrowings, Commitments and
Lenders may be established pursuant to Section 2.18.

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 are satisfied.

 

-6-



--------------------------------------------------------------------------------

“CoBank Fee Letter” means the fee letter dated as of June 4, 2015, between H. J.
Heinz Company and CoBank, ACB.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means a Revolving Commitment or a Term Commitment or any
combination thereof, as the context requires.

“Commitment Increase” has the meaning assigned to such term in Section 2.18(a).

“Commitment Letter” means the Commitment Letter dated June 2, 2015, among H. J.
Heinz Company, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC.

“Committed Advance” means a Pro Rata Advance or a Term Loan, as the context
requires.

“Committed Borrowing” means a Pro Rata Borrowing or a Term Borrowing, as the
context requires.

“Competitive Bid Advance” means an advance by a Revolving Lender to any Borrower
as part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.07 and refers to a Fixed Rate Bid Advance or a
Floating Rate Bid Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances of the same Type and currency and, in the case of
Floating Rate Bid Advances, as to which a single Interest Period is in effect,
made to the same Borrower by each of the Revolving Lenders whose offer to make
one or more Competitive Bid Advances as part of such borrowing has been accepted
under the competitive bidding procedure described in Section 2.07.

“Competitive Bid Exposure” means, with respect to any Revolving Lender at any
time, the sum at such time of the US Dollar Equivalent Amounts of the principal
amounts of such Lender’s Competitive Bid Advances outstanding at such time.

“Competitive Bid Note” means a promissory note of any Borrower payable to any
Lender, or its registered assigns, in substantially the form of Exhibit A-2
hereto, evidencing the indebtedness of such Borrower to such Lender resulting
from a Competitive Bid Advance made by such Lender to such Borrower.

“Competitive Bid Reduction” has the meaning specified in Section 2.01(a)(i).

“Consolidated Capitalization” means the total assets appearing on the most
recent available consolidated balance sheet of Kraft Heinz and its Subsidiaries,
less (a) total current liabilities reflected on such consolidated balance sheet,
including liabilities for indebtedness maturing more than 12 months from the
date of the original creation thereof, but maturing within 12 months from the
date of such consolidated balance sheet, and (b) deferred income tax liabilities
reflected in such consolidated balance sheet, all as determined in accordance
with GAAP.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means the total assets appearing on the most
recent available consolidated balance sheet of Kraft Heinz and its Subsidiaries,
less goodwill and other intangible assets and the minority interests of other
Persons in such Subsidiaries, all as determined in accordance with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances or Term Loans of one Type into Pro Rata Advances or Term Loans, as
applicable, of another Type pursuant to Section 2.06(b), 2.06(c), 2.08 or 2.13
or, in the case of LIBO Rate Advances, EURIBO Rate Advances or CDO Rate
Advances, continuation thereof as Pro Rata Advances or Term Loans, as
applicable, of such Type for a new Interest Period pursuant to Section 2.06(a)
or 2.06(c).

“Debt” means (a) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States as
of the Closing Date, are recorded as capital leases, and (c) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of any other Person of
the kinds referred to in clause (a) or (b) above.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Revolving Lender, as reasonably determined by the
Administrative Agent, that has (a) failed, within two Business Days of the date
required to be funded by it hereunder, to fund (i) any portion of its Pro Rata
Advances or (ii) any portion of its participations in Letters of Credit,
(b) notified any Borrower, the Administrative Agent, any Issuing Bank or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after written request by the
Administrative Agent or any Issuing Bank, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective Pro
Rata Advances and participations in outstanding Letters of Credit (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent or
such Issuing Bank), (d) otherwise failed to pay over to the Administrative Agent
or any other Lender or Issuing Bank any other amount required to be paid by it
hereunder within three Business Days of the date when due, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent

 

-8-



--------------------------------------------------------------------------------

to, approval of or acquiescence in any such proceeding or appointment, in the
case of clauses (a) through (d) unless the subject of a good faith dispute and
such Lender has notified the Administrative Agent in writing of such; provided
that a Revolving Lender shall not be a Defaulting Lender under clause (e) above
solely by virtue of the ownership or acquisition of any ownership interest in
such Lender or a parent company thereof or the exercise of control over a Lender
or parent company thereof by a Governmental Authority or instrumentality
thereof, provided, however, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.

“Designated Subsidiary” means any wholly-owned Subsidiary of the Parent Borrower
designated for borrowing privileges under this Agreement pursuant to
Section 9.08.

“Designated Subsidiary Obligations” has the meaning specified in Section 8.01.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and the Parent Borrower.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Parent Borrower and the Administrative Agent.

“Domestic Subsidiary” means any Subsidiary of the Parent Borrower incorporated
or organized under the laws of the United States of America, any State thereof
or the District of Columbia.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
US$5,000,000,000; (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of US$5,000,000,000, provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is also a member of the OECD or the
Cayman Islands; (c) the central bank of any country which is a member of the
OECD; (d) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of US$3,000,000,000; (e) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of US$5,000,000,000; (f) any Lender; (g) an affiliate of any
Lender; and (h) any other bank, commercial finance company, insurance company or
other Person approved in writing by the Parent Borrower (such approval not to be
unreasonably withheld, delayed or conditioned), which approval shall be notified
to the Administrative Agent; provided that neither (i) any Defaulting Lender or
any natural person nor (ii) Kraft Heinz, the Parent Borrower or any of their
affiliates (other than, subject to the requirements of Section 9.07, any
Affiliated Lender) shall be permitted to be an Eligible Assignee.

 

-9-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of Kraft Heinz’s or any Borrower’s controlled group, or under common
control with Kraft Heinz or any Borrower, within the meaning of Section 414(b)
or (c) of the Internal Revenue Code or, solely for purposes of Section 412 of
the Internal Revenue Code, under Section 414(m) or (o) of the Internal Revenue
Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043(c) of ERISA, unless the
30-day notice requirement with respect thereto has been waived by the Pension
Benefit Guaranty Corporation (or any successor) (“PBGC”), or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such section) are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of Kraft Heinz or any
Borrower or any of their ERISA Affiliates in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by Kraft Heinz or any Borrower or
any of their ERISA Affiliates from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions set forth in Section 303(k)(1)(A) and (B) of ERISA to
the creation of a Lien upon property or rights to property of Kraft Heinz or any
Borrower or any of their ERISA Affiliates for failure to make a required payment
to a Plan are satisfied; or (g) the termination of a Plan by the PBGC pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination by the
PBGC of, or the appointment of a trustee to administer, a Plan.

“EURIBO Rate” means, with respect to any EURIBO Rate Advance or any Floating
Rate Bid Advance denominated in Euro for any Interest Period, the applicable
Screen Rate as of the Specified Time on the Quotation Day.

“EURIBO Rate Advance” means a Pro Rata Advance that bears interest as provided
in Section 2.04(a)(iii).

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

 

-10-



--------------------------------------------------------------------------------

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Parent Borrower and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances denominated in US Dollars comprising
part of the same Borrowing owing to a Lender which is a member of the Federal
Reserve System, means the reserve percentage applicable for such Lender two
Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on such LIBO Rate
Advances or Floating Rate Bid Advances is determined) having a term equal to
such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Existing Revolving Maturity Date” has the meaning specified in Section 2.10(b).

“Extending Lender” has the meaning specified in Section 2.10(b).

“Extension Date” has the meaning specified in Section 2.10(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof (without regard to the delayed effective date) or any
amended or successor version that is substantively comparable and, in each case,
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code as of the date hereof (or any amended or successor version described
above), and any intergovernmental agreement between the United States and
another jurisdiction implementing the foregoing (or any law, regulation or other
official administrative interpretation implementing such an intergovernmental
agreement).

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

-11-



--------------------------------------------------------------------------------

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over (a) in the case of Competitive Bid
Advances denominated in US Dollars or Sterling, the LIBO Rate, (b) in the case
of Competitive Bid Advances denominated in Euro, the EURIBO Rate or (c) in the
case of Competitive Bid Advances denominated in Canadian Dollars, the CDO Rate,
in each case as specified in the relevant Notice of Competitive Bid Borrowing.

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America or
any political subdivision or any territory thereof.

“Form S-4” means the Form S-4 Registration Statement filed by Kraft Heinz with
the Commission on April 10, 2015. Unless specified otherwise, references to the
Form S-4 shall be deemed to refer to such Form as it is amended or supplemented
from time to time.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guaranty” has the meaning specified in Section 8.01.

“Holdco” means H.J. Heinz Holding Corporation, a Delaware corporation, whose
successor in interest is Kraft Heinz.

“Holdco Guaranty Agreement” means the Holdco Guaranty Agreement dated as of the
Closing Date, between Kraft Heinz and the Administrative Agent.

“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by
the jurisdiction under the laws of which such Designated Subsidiary is
organized, resident or doing business or any political subdivision thereof.

“Home Jurisdiction U.S. Withholding Taxes” means, in the case of the Parent
Borrower and a Designated Subsidiary that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code, withholding for
United States federal income taxes and United States federal back-up withholding
taxes.

“Increase” has the meaning assigned to such term in Section 2.18(a).

 

-12-



--------------------------------------------------------------------------------

“Increase Amendment” has the meaning assigned to such term in Section 2.18(a).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.18(a).

“Initial Filing Date” means the date of the first filing with the Commission by
Kraft Heinz following the Closing Date of a Quarterly Report on Form 10-Q or an
Annual Report on Form 10-K, whichever shall be filed earlier.

“Initial Issuing Banks” means the banks listed on the signature pages hereof as
the initial Issuing Banks.

“Initial Lender” has the meaning specified in the preamble.

“Interest Period” means, for each LIBO Rate Advance, EURIBO Rate Advance or CDO
Rate Advance comprising part of the same Borrowing and each Floating Rate Bid
Advance comprising part of the same Competitive Bid Borrowing, the period
commencing on the date of such Advance or the date of Conversion into any such
LIBO Rate Advance, EURIBO Rate Advance or CDO Rate Advance and ending on the
last day of the period selected by the applicable Borrower pursuant to the
provisions hereof. The duration of each such Interest Period shall be one (or
less than one month if available to all Lenders of the applicable Class), two,
three or six months or, if available to all Lenders of the applicable Class, 12
months, as such Borrower may select upon notice received by the Administrative
Agent not later than 11:00 a.m. (Local Time) on the third Business Day (in the
case of any such Advance denominated in US Dollars) or the fourth Business Day
(in the case of any other such Advance) prior to the first day of such Interest
Period; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
applicable Maturity Date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

-13-



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any LIBO Rate Advance, EURIBO
Rate Advance or CDO Rate Advance comprising part of the same Pro Rata Borrowing
or Term Borrowing or any Floating Rate Bid Advance comprising part of the same
Competitive Bid Borrowing, denominated in any currency for any Interest Period,
a rate per annum which results from interpolating on a linear basis between
(a) the applicable Screen Rate for the longest maturity for which a Screen Rate
is available that is shorter than such Interest Period and (b) the applicable
Screen Rate for the shortest maturity for which a Screen Rate is available that
is longer than such Interest Period, in each case as of the Specified Time on
the Quotation Day.

“Issuing Bank LC Collateral Account” has the meaning assigned to such term in
Section 2.21(h)(ii).

“Issuing Banks” means each Initial Issuing Bank and any other Revolving Lender
approved as an Issuing Bank by the Administrative Agent and the Parent Borrower
so long as each such Lender expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as an Issuing Bank and notifies the Administrative Agent of
its Applicable Lending Office and the amount of its Letter of Credit Commitment
(which information shall be recorded by the Administrative Agent in the
Register), for so long as such Initial Issuing Bank or Lender, as the case may
be, shall have a Letter of Credit Commitment. Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such affiliate with respect to Letters of Credit issued by such affiliate (it
being agreed that such Issuing Bank shall, or shall cause such affiliate to,
comply with the requirements of Section 2.21 with respect to such Letters of
Credit).

“Joint Lead Arrangers” means the Revolving Joint Lead Arrangers and the Term
Joint Lead Arrangers.

“JPM Fee Letter” means the fee letter dated June 2, 2015, among Heinz, JPMorgan
Chase Bank, N.A. and J.P. Morgan Securities LLC.

“Judgment Currency” has the meaning specified in Section 9.15.

“Kraft Foods Group” means Kraft Foods Group, Inc., a Virginia corporation.

“Kraft Heinz” has the meaning specified in the preamble.

“Lenders” means the Initial Lenders, any New Lender, any Augmenting Lender and
their respective successors and permitted assignees.

“Letter of Credit” means a Letter of Credit issued or to be issued hereunder by
any Issuing Bank.

“Letter of Credit Agreement” has the meaning specified in Section 2.21(b).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the US Dollar amount set forth opposite such Issuing Bank’s name on
Schedule I hereto under the column “Letter of Credit Commitment” or, if such
Issuing Bank has entered into any Assignment and Acceptance or otherwise
modified its Letter of Credit Commitment in accordance with the definition of
“Issuing Bank,” set forth for such Issuing Bank in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d), as such amount may be
reduced or increased at or prior to such time by written agreement among such
Issuing Bank, the Administrative Agent and the Parent Borrower.

 

-14-



--------------------------------------------------------------------------------

“Letter of Credit Disbursement” means a payment or disbursement made by any
Issuing Bank pursuant to a Letter of Credit.

“Letter of Credit Exposure” means, for any Lender at any time, its ratable
share, based on its Revolving Commitment, of the sum of (a) the US Dollar
Equivalent Amount of all outstanding Letter of Credit Disbursements that have
not been reimbursed by the applicable Borrower at such time and (b) the
aggregate US Dollar Equivalent Amount then available for drawing under all
Letters of Credit. If all the Revolving Commitments have terminated or expired,
the Letter of Credit Exposure of any Lender shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.
For purposes of computing the US Dollar Equivalent Amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Sections 1.04 and 1.05.

“Letter of Credit Fronting Fee” has the meaning specified in
Section 2.09(c)(ii).

“Letter of Credit Participation Fee” has the meaning specified in
Section 2.09(c)(i).

“LIBO Rate” means, with respect to any LIBO Rate Advance or any Floating Rate
Bid Advance denominated in US Dollars or Sterling for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day.

“LIBO Rate Advance” means a Pro Rata Advance or Term Loan that bears interest as
provided in Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.02(a).

“Local Time” means (a) with respect to an Advance or Borrowing denominated in US
Dollars, any Letter of Credit or an Advance or Borrowing at the Canadian Prime
Rate, New York City time, (b) with respect to an Advance or Borrowing
denominated in Euro, Frankfurt time and (c) with respect to an Advance or
Borrowing denominated in Sterling or an Advance or Borrowing at the CDO Rate,
London time.

“London Agent” has the meaning set forth in the preamble.

“Majority in Interest” means, at any time, (a) when used in reference to
Revolving Lenders, Lenders having Revolving Credit Exposures and unused
Revolving Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and the total unused Revolving Commitment at such
time and (b) when used in reference to the Term Lenders, Lenders holding
outstanding Term Loans and unused Term Commitments representing more than 50% of
all Term Loans and unused Term Commitments outstanding at such time; provided
that for the purposes of this definition, the amount of Term Loans and unused
Term Commitments of any Affiliated Lender shall be excluded.

 

-15-



--------------------------------------------------------------------------------

“Major Subsidiary” means any direct or indirect Subsidiary of Kraft Heinz that
has at any time total assets (after intercompany eliminations)
exceeding US$5,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or operations of Kraft Heinz and its Subsidiaries, taken as a whole,
(b) the validity or enforceability of this Agreement or the Holdco Guaranty
Agreement or (c) the rights and remedies of the Administrative Agent and the
Lenders under this Agreement and the Holdco Guaranty Agreement, taken as a
whole.

“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
the context requires.

“Merger Agreement” means the Agreement and Plan of Merger dated as of March 24,
2015, among Kraft Heinz, Kite Merger Sub Corp., a Virginia corporation, Kite
Merger Sub LLC, a Delaware limited liability company, and Kraft Foods Group.

“Merger Transactions” means the mergers and contributions described in the
Merger Agreement pursuant to which the Parent Borrower will become a successor
to each of H. J. Heinz Company and Kraft Foods Group.

“Minimum Shareholders’ Equity” means Total Shareholders’ Equity of not less than
(a) for all periods ending prior to the Initial Filing Date, US$30,000,000,000,
and (b) for all periods ending on or after the Initial Filing Date, 60% of Total
Shareholders’ Equity as reflected in the latest consolidated balance sheet (but
after giving effect to the exclusions set forth in the definition of the term
“Total Shareholders’ Equity”) of Kraft Heinz and its Subsidiaries contained in
the Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as applicable,
filed by Kraft Heinz with the Commission on the Initial Filing Date.

“MNPI” means material information concerning Kraft Heinz, the Borrowers and
their respective Subsidiaries or any securities of any of the foregoing Persons
that has not been disseminated in a manner making it available to investors
generally, within the meaning of Regulation FD under the Securities Act of 1933,
as amended, and the Securities Exchange Act of 1934, as amended. For purposes of
this definition, “material information” means information concerning Kraft
Heinz, the Borrowers and their respective Subsidiaries, or any securities of any
of the foregoing, that could reasonably be expected to be material for purposes
of the United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Kraft Heinz or any Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions, such plan being maintained pursuant to one or more
collective bargaining agreements.

 

-16-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Kraft
Heinz or any Borrower or any ERISA Affiliate and at least one Person other than
Kraft Heinz or such Borrower and the ERISA Affiliates or (b) was so maintained
and in respect of which Kraft Heinz or such Borrower or any ERISA Affiliate
would have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.

“New Lender” has the meaning specified in Section 2.10(b)(v).

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
(New York City time) on such day received by the Administrative Agent from a
Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Non-Consenting Lender” has the meaning specified in Section 9.07(h).

“Non-Extending Lender” has the meaning specified in Section 2.10(b).

“Non-U.S. Lender” means, with respect to a Borrower that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
any Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Note” means a Pro Rata Note, a Competitive Bid Note or a Term Note.

“Notice of Committed Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).

“Notice of Issuance” has the meaning specified in Section 2.21(b).

“Obligations” means all obligations of the Parent Borrower, each other Borrower
and Kraft Heinz now or hereafter existing under this Agreement, the Notes or the
Holdco Guaranty Agreement.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” has the meaning specified in Section 2.15(b).

 

-17-



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate); provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Parent Borrower” has the meaning specified in the preamble.

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.14.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post-Maturity Cash Collateralize” has the meaning specified in
Section 2.21(h)(ii).

“Post-Maturity Letter of Credit” has the meaning specified in Section 2.21(b).

“Process Agent” has the meaning specified in Section 9.11(a).

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance, a Canadian Prime Rate Advance,
a LIBO Rate Advance, a EURIBO Rate Advance or a CDO Rate Advance.

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type and currency and, in the case of LIBO Rate Advances,
EURIBO Rate Advances or CDO Rate Advances, as to which a single Interest Period
is in effect, made by each of the Lenders to the same Borrower pursuant to
Section 2.01(a)(i).

“Pro Rata Note” means a promissory note of any Borrower payable to any Lender,
or its registered assigns, delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the Pro
Rata Advances made by such Lender to such Borrower.

“Quotation Day” means (a) with respect to US Dollars for any Interest Period,
two Business Days prior to the first day of such Interest Period, (b) with
respect to Sterling or Canadian Dollars for any Interest Period, the first day
of such Interest Period and (c) with respect to Euro for any Interest Period,
the day two TARGET Days before the first day of such Interest Period, in each
case unless market practice differs in the Relevant Interbank Market for any
currency, in which case the Quotation Day for such currency shall be determined
by the Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day shall be
the last of those days).

 

-18-



--------------------------------------------------------------------------------

“Refinancing” has the meaning specified in Section 3.01(h).

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Relevant Interbank Market” means (a) with respect to US Dollars or Sterling,
the London interbank market, (b) with respect to Euro, the European interbank
market and (c) with respect to Canadian Dollars, the Toronto interbank market.

“Required Lenders” means at any time Lenders having Revolving Credit Exposures,
Term Loans and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures, outstanding Term Loans and unused Commitments
of all Lenders at such time; provided that, for purposes of declaring the
Advances to be due and payable pursuant to Article VI, and for all purposes
after the Advances become due and payable pursuant to Article VI or the
Revolving Commitments expire or terminate, the outstanding Competitive Bid
Advances of the Revolving Lenders shall be included in their respective
Revolving Credit Exposures in determining the Required Lenders; and provided
further that the Revolving Credit Exposure, Revolving Commitments and
Competitive Bid Advances of any Defaulting Lender and Term Loans and Term
Commitments of any Affiliated Lender shall be disregarded in determining
Required Lenders at any time. With respect to any matter requiring the approval
of the Required Lenders, it is understood that Voting Participants shall have
the voting rights specified in Section 9.07(e)(vii) as to such matter.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the applicable Issuing Bank of any Letter of Credit denominated in an
Alternative Currency and (d) such additional dates as the Administrative Agent,
the Parent Borrower or the applicable Issuing Bank shall reasonably determine or
a Majority in Interest of the Revolving Lenders shall require.

“Revolving Commitment” means as to any Lender (a) the US Dollar amount set forth
opposite such Lender’s name on Schedule I hereto under the column “Revolving
Commitment”, (b) if such Lender becomes a Revolving Lender pursuant to an
Assignment and Acceptance, the US Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d), or
(c) if such Lender becomes a Revolving Lender pursuant to an Increase Amendment,
the US Dollar amount of “Revolving Commitments” set forth for such Lender in
such Increase Amendment, in each case as such amount may be increased pursuant
to Section 2.18, reduced pursuant to Section 2.10 or reduced or increased
pursuant to assignments by or to such Lender pursuant to Section 9.07. The
initial aggregate amount of the Revolving Commitments is US$4,000,000,000.

 

-19-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (a) the sum of the US Dollar Equivalent Amounts of the
principal amounts of such Lender’s Pro Rata Advances outstanding at such time
and (b) such Lender’s Letter of Credit Exposure at such time.

“Revolving Joint Lead Arranger” means J.P. Morgan Securities LLC, Barclays Bank
PLC, Citigroup Global Markets Inc., Morgan Stanley Senior Funding, Inc., Goldman
Sachs Bank USA and Wells Fargo Securities, LLC, each in its capacity as a Joint
Lead Arranger and Joint Bookrunner for the revolving credit facility provided
for herein.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.

“Revolving Maturity Date” means the earlier of (a) the date that is five years
after the Closing Date, subject to the extension thereof pursuant to
Section 2.10(b), and (b) the date of termination in whole of the Revolving
Commitments pursuant to Section 2.10(a) or 6.02; provided that, when used in
reference to determining whether a Letter of Credit is a Post-Maturity Letter of
Credit, the term Revolving Maturity Date shall be determined disregarding clause
(b) thereof.

“Revolving Syndication Agent” means Barclays Bank PLC, Citibank, N.A., Goldman
Sachs Bank USA, Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank,
National Association, each in its capacity as a Revolving Syndication Agent for
the revolving credit facility provided for herein.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Person” means any Person listed in any Sanctions related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union or any European Union member state,
or any Person controlled by any such Person.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in such currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as set forth on the Reuters screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the Banking Federation of the European Union for a term equivalent
to such

 

-20-



--------------------------------------------------------------------------------

Interest Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion) with a term equivalent to such
Interest Period and (c) in respect of the CDO Rate for any Interest Period, a
rate per annum equal to the Canadian Dealer Offered Rate (or any comparable or
successor rate) for a term equivalent to such Interest Period as set forth on
the Reuters screen page that displays such rate (currently Reuters Screen CDOR
Page) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion); provided that (i) if, as to any currency, no Screen
Rate shall be available for a particular Interest Period but Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
than the Screen Rate for such Interest Period shall be the Interpolated Screen
Rate, and (ii) if any Screen Rate, determined as provided above, would be less
than zero, such Screen Rate shall for all purposes of this Agreement be zero.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Kraft
Heinz or any Borrower or any ERISA Affiliate and no Person other than Kraft
Heinz or such Borrower and the ERISA Affiliates or (b) was so maintained and in
respect of which Kraft Heinz or such Borrower or any ERISA Affiliate would have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m. (London
time), (b) with respect to the EURIBO Rate, 11:00 a.m. (Frankfurt time) and
(c) with respect to the CDO Rate, 10:15 a.m. (Toronto time).

“Sponsor” means each of (a) 3G Capital Ltd. and 3G Special Situations Fund III,
L.P. and (b) Berkshire Hathaway Inc.

“Spot Rate” for a currency means, on any day, the rate at which such currency
may be exchanged into US Dollars, as set forth at approximately 11:00 a.m.
(London time), on such date on the Reuters World Currency Page for such
currency. In the event that such rate does not appear on any Reuters World
Currency Page, the Spot Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent or the applicable Issuing Bank, as the case may be,
and the Parent Borrower, or, in the absence of such an agreement, such Spot Rate
shall instead be the arithmetic average of the buy and sell spot rates of
exchange of the Administrative Agent or the applicable Issuing Bank, as the case
may be, or of one of their respective Affiliates in the market where its, or
such Affiliate’s, foreign currency exchange operations in respect of such
currency are then being conducted, at approximately 11:00 a.m. (London time), on
such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent or the applicable
Issuing Bank may use any reasonable method it deems appropriate to determine
such rate, and such determination shall be conclusive absent manifest error.

 

-21-



--------------------------------------------------------------------------------

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor thereto.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock (or similar equity interests) having voting
power to elect a majority of the Board of Directors (or similar governing body)
of such Person (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Syndication Agent” means the Revolving Syndication Agents and the Term
Syndication Agent.

“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the Administrative Agent to be a replacement therefor for
purposes hereof) is open for the settlement of payments in Euro and (b) banks in
London are open for general business.

“Taxes” has the meaning specified in Section 2.15(a).

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of LIBO Rate Advances, as to which a single Interest Period is
in effect.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan on the Closing Date, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender, as such commitment may be (a) reduced pursuant to Section 2.10 and
(b) reduced or increased pursuant to assignments by or to such Lender pursuant
to Section 9.07. The initial amount of each Lender’s Term Commitment, if any, is
set forth on Schedule I under the column “Term Commitment” or in the applicable
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term Commitments, as applicable. The initial aggregate amount of the Term
Commitments is US$600,000,000.

“Term Joint Lead Arranger” means J.P. Morgan Securities LLC and CoBank, ACB,
each in its capacity as a Term Joint Lead Arranger and Term Joint Bookrunner for
the term loan credit facility provided for herein.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means an advance made by a Lender to the Parent Borrower pursuant to
Section 2.01(a)(ii). Each Term Loan shall be a Base Rate Advance or a LIBO Rate
Advance.

 

-22-



--------------------------------------------------------------------------------

“Term Maturity Date” means the date that is seven years after the Closing Date.

“Term Note” means a promissory note of the Parent Borrower payable to any
Lender, or its registered assigns, delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-3 hereto, evidencing the
aggregate indebtedness of the Parent Borrower to such Lender resulting from the
Term Loans held by such Lender.

“Term Syndication Agent” means CoBank, ACB, in its capacity as a Term
Syndication Agent for the term credit facility provided for herein.

“Total Shareholders’ Equity” means total shareholders’ equity, as reflected on
the consolidated balance sheet of Kraft Heinz and its Subsidiaries prepared in
accordance with GAAP (excluding (a) accumulated other comprehensive income or
losses, (b) the cumulative effects of any changes in accounting principles,
including the adoption of “mark-to-market” accounting in respect of pension and
other retirement plans of Kraft Heinz and its Subsidiaries (“Mark-to-Market
Pension Accounting”), (c) any income or losses recognized in connection with the
ongoing application of Mark-to-Market Pension Accounting and (d) any preferred
capital stock).

“Type”, when used in reference to any Advance or Borrowing, refers to whether
the rate of interest on such Advance, or on the Advances comprising such
Borrowing, is determined by reference to (a) in the case of a Pro Rata Advance
or Pro Rata Borrowing, the Base Rate, the Canadian Prime Rate, the LIBO Rate,
the EURIBO Rate or the CDO Rate, (b) in the case of a Competitive Bid Advance or
Competitive Bid Borrowing, the LIBO Rate, the EURIBO Rate, the CDO Rate or a
fixed rate per annum and (c) in the case of a Term Loan or Term Borrowing, the
Base Rate or the LIBO Rate.

“Unreimbursed Amount” has the meaning specified in Section 2.21(e).

“Unused Line Fee” has the meaning specified in Section 2.09(a).

“US Dollar Equivalent Amount” means, at any time, (a) with respect to any amount
in US Dollars, such amount, and (b) with respect to any amount denominated in
Euro, Sterling, Canadian Dollars or any other Alternative Currency, the
equivalent amount thereof in US Dollars as reasonably determined by the
Administrative Agent or the applicable Issuing Bank, as the case may be, at such
time pursuant to Section 1.05 on the basis of the Spot Rate (determined, in the
case of any Letter of Credit, in respect of the most recent Revaluation Date)
with respect to such currency at the time in effect under the provisions of
Section 1.05.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“Voting Participant” has the meaning specified in Section 9.07(e)(vii).

“Voting Participant Notification” has the meaning specified in
Section 9.07(e)(vii).

 

-23-



--------------------------------------------------------------------------------

SECTION 1.02 Computation of Time Periods; Terms Generally. (a) In this Agreement
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding.”

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities. Except as otherwise
provided herein and unless the context requires otherwise, (i) any definition of
or reference to any agreement, instrument or other document (including this
Agreement, the Holdco Guaranty Agreement and the Notes) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the most recent financial
statements referred to in Section 4.01(c), then such new accounting principle
shall not be used in the determination of the amount associated with that
accounting term. A material change in an accounting principle is one that, in
the year of its adoption, changes the amount associated with the relevant
accounting term for any quarter in such year by more than 10%.

SECTION 1.04 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides

 

-24-



--------------------------------------------------------------------------------

for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 1.05 Exchange Rates; Currency Equivalents. The Administrative Agent
shall determine the US Dollar Equivalent Amount of any Borrowing denominated in
Euro, Sterling or Canadian Dollars (other than a Canadian Prime Rate Borrowing)
two Business Days prior to the initial Interest Period therefor and as of the
date two Business Days prior to the commencement of each subsequent Interest
Period therefor, in each case using the Spot Rate for such currency in relation
to US Dollars in effect on or about the date of determination, and each such
amount shall, except as provided in the penultimate sentence of this
Section 1.05, be the US Dollar Equivalent Amount of such Borrowing until the
next required calculation thereof pursuant to this sentence. The Administrative
Agent shall determine the US Dollar Equivalent Amount of any Canadian Prime Rate
Borrowing as of the date on which such Borrowing is made and as of the last
Business Day of each subsequent calendar quarter, in each case using the Spot
Rate for such currency in relation to US Dollars in effect on the last Business
Day of the calendar quarter preceding the date of such Borrowing (or, if such
Borrowing occurs on the last Business Day of a calendar quarter, on such
Business Day) and as of the last Business Day of such subsequent calendar
quarter, as the case may be, and each such amount shall, except as provided in
the penultimate sentence of this Section 1.05, be the US Dollar Equivalent
Amount of such Canadian Prime Rate Borrowing until the next required calculation
thereof pursuant to this sentence. In the case of Letters of Credit and Letter
of Credit Exposure, (a) the Administrative Agent or the applicable Issuing Bank,
as applicable, shall determine the Spot Rate as of each Revaluation Date to be
used for calculating US Dollar Equivalent Amounts for any Letter of Credit
denominated in an Alternative Currency or the Letter of Credit Exposure and
(b) such Spot Rates shall become effective as of the Revaluation Date and shall,
except as provided in the penultimate sentence of this Section 1.05, be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. The Administrative Agent may also determine
the US Dollar Equivalent Amount of any Borrowing denominated in Euro, Sterling
or Canadian Dollars or any Letter of Credit or Letter of Credit Exposure
denominated in an Alternative Currency as of such other dates as the
Administrative Agent shall select in its discretion, in each case using the Spot
Rate in effect on the date of determination, and each such amount shall be the
US Dollar Equivalent Amount of such Borrowing or such Letter of Credit or Letter
of Credit Exposure until the next calculation thereof pursuant to this
Section 1.05. The Administrative Agent or the applicable Issuing Bank, as
applicable, shall notify the Parent Borrower and the Lenders of each
determination of the US Dollar Equivalent Amount of each Borrowing denominated
in Euro, Sterling or Canadian Dollars and each Letter of Credit or any Letter of
Credit Exposure denominated in an Alternative Currency.

 

-25-



--------------------------------------------------------------------------------

ARTICLE II

Amounts and Terms of the Advances and Letters of Credit

SECTION 2.01 Commitments.

(a) Obligation To Make Committed Advances. (i) Each Revolving Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Pro Rata
Advances to any Borrower in US Dollars, Euro, Sterling or Canadian Dollars from
time to time on any Business Day during the period from the Closing Date until
the Revolving Maturity Date in an aggregate principal amount that will not
result in (A) the Revolving Credit Exposure of any Revolving Lender exceeding
its Revolving Commitment or (B) the Aggregate Alternative Currency Exposure
exceeding the Alternative Currency Sublimit; provided, however, that the
aggregate amount of the Revolving Commitments of the Revolving Lenders shall be
deemed used from time to time to the extent of the Aggregate Competitive Bid
Exposure then outstanding and such deemed use of the aggregate amount of the
Revolving Commitments shall be allocated among the Revolving Lenders ratably
according to their respective Revolving Commitments (such deemed use of the
aggregate amount of the Revolving Commitments being a “Competitive Bid
Reduction”). Within the limits of each Lender’s Revolving Commitment and subject
to this Section 2.01, any Borrower may borrow Pro Rata Advances under this
Section 2.01(a)(i), prepay Pro Rata Advances pursuant to Section 2.11 or repay
Pro Rata Advances pursuant to Section 2.03 and reborrow Pro Rata Advances under
this Section 2.01(a)(i).

(ii) Each Term Lender severally agrees, on the terms and conditions hereinafter
set forth, to make a Term Loan to the Parent Borrower in US Dollars on the
Closing Date in a principal amount not exceeding such Lender’s Term Commitment.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

(b) Amount of Committed Borrowings. Each Committed Borrowing shall be in an
aggregate amount of no less than the Borrowing Minimum or an integral multiple
of Borrowing Multiple in excess thereof.

(c) Type of Committed Advances. Each Committed Borrowing shall consist of
Committed Advances of the same Class, Type and currency made on the same day to
the same Borrower by the applicable Lenders ratably according to their
respective Commitments of such Class. Subject to Sections 2.06(b), 2.08(c) and
2.13, (i) each Pro Rata Borrowing denominated in US Dollars shall be comprised
entirely of Base Rate Advances or LIBO Rate Advances, as the applicable Borrower
may request in accordance herewith, provided that Base Rate Advances shall be
available solely to the Parent Borrower and any other Borrower that is a
Domestic Subsidiary, (ii) each Pro Rata Borrowing denominated in Euros shall be
comprised entirely of EURIBO Rate Advances, (iii) each Pro Rata Borrowing
denominated in Sterling shall be comprised entirely of LIBO Rate Advances,
(iv) each Pro Rata Borrowing denominated in Canadian Dollars shall be comprised
entirely of Canadian Prime Rate Advances or CDO Rate Advances, as the applicable
Borrower may request in accordance herewith, and (v) each Term Borrowing shall
be comprised entirely of Base Rate Advances or LIBO Rate Advances, as the Parent
Borrower may request in accordance herewith. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 10 (or such greater number as may be agreed to by the
Administrative Agent) LIBO Rate Borrowings, EURIBO Rate Borrowings and CDO Rate
Borrowings outstanding.

 

-26-



--------------------------------------------------------------------------------

SECTION 2.02 Making the Committed Advances.

(a) Notice of Committed Borrowing. Each Pro Rata Borrowing or Term Borrowing
shall be made on notice, given not later than (x) 11:00 a.m. (Local Time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of LIBO Rate Advances denominated in US Dollars, Canadian
Prime Rate Advances or CDO Rate Advances, (y) 11:00 a.m. (Local Time) on the
fourth Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of LIBO Rate Advances denominated in Sterling or EURIBO
Rate Advances or (z) 9:00 a.m. (Local Time) on the Business Day of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
applicable Borrower to the Administrative Agent, which shall give to each Lender
of the applicable Class prompt notice thereof. Each such notice of a Committed
Borrowing (a “Notice of Committed Borrowing”) shall be in writing (or, in the
case of Committed Borrowings denominated in US Dollars, by telephone promptly
confirmed in writing), delivered by email or facsimile and in substantially the
form of Exhibit B-1 hereto, specifying therein in compliance with Section 2.01:

(i) whether the requested Committed Borrowing is to be a Term Borrowing or a Pro
Rata Borrowing,

(ii) the date of such Committed Borrowing,

(iii) the Type of Advances comprising such Committed Borrowing,

(iv) the aggregate amount and currency of such Committed Borrowing, and

(v) in the case of a Committed Borrowing consisting of LIBO Rate Advances,
EURIBO Rate Advances or CDO Rate Advances, the initial Interest Period for each
such Committed Advance.

Notwithstanding anything herein to the contrary, no Borrower may select LIBO
Rate Advances, EURIBO Rate Advances or CDO Rate Advances, as applicable, for any
Committed Borrowing if the obligation of the Lenders to make LIBO Rate Advances,
EURIBO Rate Advances or CDO Rate Advances, as the case may be, shall then be
suspended pursuant to Section 2.06(b), 2.08(c) or 2.13.

If no currency is specified with respect to any requested Pro Rata Borrowing,
then the applicable Borrower shall be deemed to have selected US Dollars. If no
election as to the Type of Committed Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a Committed Borrowing denominated in US
Dollars and made to the Parent Borrower or any other Borrower that is a Domestic
Subsidiary, a Base Rate Borrowing (and otherwise, a LIBO Rate Borrowing), (B) in
the case of a Pro Rata Borrowing denominated in Euros, a EURIBO Rate Borrowing,
(C) in the case of a Pro Rata Borrowing denominated in Sterling, a LIBO Rate
Borrowing and (D) in the case of a Pro Rata Borrowing denominated in Canadian
Dollars, a Canadian Prime Rate Borrowing. If no Interest Period is specified
with respect to any requested LIBO Rate Borrowing, EURIBO Rate Borrowing or CDO
Rate Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

(b) Funding Committed Advances. Each Lender shall, before 11:00 a.m. (Local
Time) on the date of such Committed Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent Account, in same day funds in the applicable currency, such Lender’s
ratable portion (based on the respective

 

-27-



--------------------------------------------------------------------------------

Commitments of the applicable Class) of such Committed Borrowing. Promptly after
receipt of such funds by the Administrative Agent, and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the relevant Borrower at the address of the
Administrative Agent referred to in Section 9.02. Each Lender at its option may
make any Advance by causing any domestic or foreign branch or Affiliate of such
Lender to make such Advance; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Advance in
accordance with the terms of this Agreement. The source of any funds used to
make any Advance is not and will not be plan assets as defined under the
regulations of the Department of Labor of any plan subject to Title I of ERISA
or Section 4975 of the Internal Revenue Code.

(c) Irrevocable Notice. Each Notice of Committed Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. In the case of any Committed
Borrowing that the related Notice of Committed Borrowing specifies to be (or
that pursuant to Section 2.02(a) are deemed to be so specified) comprised of
LIBO Rate Advances, EURIBO Rate Advances or CDO Rate Advances, the Borrower
requesting such Committed Borrowing shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Committed Borrowing
for such Committed Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Committed Advance to
be made by such Lender as part of such Committed Borrowing when such Committed
Advance, as a result of such failure, is not made on such date.

(d) Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (Local Time) on the day of any
Committed Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion (based on the respective
Commitments of the applicable Class) of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Committed Borrowing in
accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower requesting such Committed
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and such Borrower severally agree to repay to
the Administrative Agent, forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Administrative
Agent, at:

(i) in the case of such Borrower, the interest rate applicable at the time to
Committed Advances comprising such Committed Borrowing in respect of such
amount, and

(ii) in the case of such Lender, (1) in the case of Committed Borrowings
denominated in US Dollars, the higher of (A) the New York Fed Bank Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation in US Dollars or (2) in the case of
Committed Borrowings denominated in Sterling, Euro or Canadian Dollars, a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation in the applicable currency.

 

-28-



--------------------------------------------------------------------------------

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Committed Advance
as part of such Committed Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the
Committed Advance to be made by it as part of any Committed Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Committed Advance on the date of such Committed Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Committed Advance
to be made by such other Lender on the date of any Committed Borrowing.

SECTION 2.03 Repayment of Committed Advances.

(a) Each Borrower shall repay to the Administrative Agent for the account of
each Revolving Lender on the Revolving Maturity Date applicable to such
Revolving Lender the unpaid principal amount of the Pro Rata Advances of such
Revolving Lender to such Borrower then outstanding.

(b) The Parent Borrower shall repay to the Administrative Agent for the account
of each Term Lender on the Term Maturity Date the unpaid principal amount of the
Term Loans of such Term Lender then outstanding.

SECTION 2.04 Interest on Committed Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Committed Advance owing by such Borrower to each Lender from the
date of such Committed Advance until such principal amount shall be paid in
full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Committed Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December, and on the date such Base Rate
Advance shall be Converted or paid in full and on the Maturity Date applicable
thereto.

(ii) LIBO Rate Advances. During such periods as such Committed Advance is a LIBO
Rate Advance, a rate per annum equal at all times, during each Interest Period
for such Committed Advance, to the sum of (A) the LIBO Rate for such Interest
Period for such Committed Advance plus (B) the Applicable Interest Rate Margin
in effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full and on the Maturity Date applicable thereto.

 

-29-



--------------------------------------------------------------------------------

(iii) EURIBO Rate Advances. During such periods as such Pro Rata Advance is a
EURIBO Rate Advance, a rate per annum equal at all times, during each Interest
Period for such Pro Rata Advance, to the sum of (A) the EURIBO Rate for such
Interest Period for such Pro Rata Advance plus (B) the Applicable Interest Rate
Margin in effect from time to time, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period, and on the date such EURIBO Rate
Advance shall be Converted or paid in full and on the Maturity Date applicable
thereto.

(iv) CDO Rate Advances. During such periods as such Pro Rata Advance is a CDO
Rate Advance, a rate per annum equal, at all times during each Interest Period
for such Pro Rata Advance, to the sum of (A) the CDO Rate for such Interest
Period for such Pro Rata Advance plus (B) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such CDO Rate Advance shall
be Converted or paid in full and on the Maturity Date applicable thereto.

(v) Canadian Prime Rate Advances. During such periods as such Pro Rata Advance
is a Canadian Prime Rate Advance, a rate per annum equal at all times to the sum
of (A) the Canadian Prime Rate in effect from time to time plus (B) the
Applicable Interest Rate Margin in effect from time to time, payable in arrears
quarterly on the last Business Day of each March, June, September and December,
and on the date such Canadian Prime Rate Advance shall be Converted or paid in
full and on the Maturity Date applicable thereto.

(b) Default Interest. If any principal of or interest on any Committed Advance
or any fee or other amount payable by a Borrower hereunder (other than principal
of or interest on any Competitive Bid Advance) is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, payable in arrears (i) in the case
of overdue principal or interest on any such Committed Advance, on the dates
referred to in the applicable subclause of Section 2.04(a) for such Type of
Advance and (ii) in the case of any other amounts, on the dates referred to in
Section 2.04(a)(i), at a rate per annum equal at all times to (A) in the case of
overdue principal of any such Committed Advance, 1% per annum above the rate per
annum otherwise required to be paid on such Committed Advance as provided in
Section 2.04(a), (B) in the case of any other amount denominated in US Dollars,
1% per annum plus the rate applicable to Base Rate Advances that are Pro Rata
Advances as provided in Section 2.04(a)(i), (C) in the case of any other amount
denominated in Canadian Dollars, 1% per annum plus the rate applicable to
Canadian Prime Rate Advances as provided in Section 2.04(a)(v) or (D) in the
case of any other amount denominated in any other currency, including Euro or
Sterling, 1% per annum plus the rate per annum determined by the Administrative
Agent for overnight deposits in such currency at approximately 11:00 a.m. (Local
Time) by reference to the applicable Reuters screen page that displays such rate
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion), plus the Applicable Pro Rata Interest Rate Margin that
would be applicable to LIBO Rate Advances.

 

-30-



--------------------------------------------------------------------------------

SECTION 2.05 Additional Interest on LIBO Rate Advances. Each Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Advance denominated in US Dollars of such
Lender to such Borrower, from the date of such Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the LIBO Rate for the Interest Period then
applicable to such Advance from (ii) the rate obtained by dividing such LIBO
Rate by a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance. Such additional interest shall be
determined by such Lender and notified to the Parent Borrower through the
Administrative Agent.

SECTION 2.06 Conversion of Committed Advances.

(a) Conversion upon Absence of Interest Period. If any Borrower (or the Parent
Borrower on behalf of any other Borrower) shall fail to select the duration of
any Interest Period for any LIBO Rate Advance, EURIBO Rate Advance or CDO Rate
Advance in accordance with the provisions contained in the definition of the
term “Interest Period” or to give notice of a voluntary Conversion under
Section 2.06(c), the Administrative Agent will forthwith so notify such Borrower
and the Lenders of the applicable Class and such Advance will automatically, on
the last day of the then existing Interest Period therefor, but subject to the
provisions of Sections 2.06(b), 2.08 and 2.13, Convert into a LIBO Rate Advance,
EURIBO Rate Advance or CDO Rate Advance, as applicable, with a one month
Interest Period.

(b) Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or a Majority in Interest of Lenders of the applicable Class may elect
that (i) unless repaid, each LIBO Rate Advance of such Class denominated in US
Dollars made to the Parent Borrower or any other Borrower that is a Domestic
Subsidiary be, on the last day of the then existing Interest Period therefor,
Converted into Base Rate Advances of such Class, (ii) unless repaid, each LIBO
Rate Advance made to a Borrower that is not the Parent Borrower or a Domestic
Subsidiary, each LIBO Rate Advance denominated in Sterling and each EURIBO Rate
Advance be, on the last day of the then existing Interest Period therefor,
Converted into a LIBO Rate Advance or a EURIBO Rate Advance, as applicable, of
such Class with a one month Interest Period, (iii) unless repaid, each CDO Rate
Advance be, on the last day of the then existing Interest Period therefor,
Converted into Canadian Prime Rate Advances of such Class and (iv) the
obligation of the Lenders of such Class to Convert Base Rate Advances into LIBO
Rate Advances or Canadian Prime Rate Advances into CDO Rate Advances, as
applicable, be suspended.

(c) Voluntary Conversion. Subject to the provisions of Sections 2.06(b), 2.08(c)
and 2.13, any Borrower may Convert, on any Business Day, all of its Committed
Advances of one Class and Type constituting the same Committed Borrowing into
Committed

 

-31-



--------------------------------------------------------------------------------

Advances of the same Class but of another Type or, in the case of Committed
Advances that are LIBO Rate Advances, EURIBO Rate Advances or CDO Rate Advances,
into Committed Advances of the same Class and the same Type for a new Interest
Period, in each case upon notice given to the Administrative Agent of such
proposed Conversion by the time that a Notice of Committed Borrowing would be
required under Section 2.02 if such Borrower were requesting a Committed
Borrowing of the Class and Type and in the currency resulting from such
Conversion to be made on the effective date of such Conversion; provided,
however, that a Conversion of a LIBO Rate Advance into a Base Rate Advance or a
CDO Rate Advance into a Canadian Prime Rate Advance, or a Conversion of any LIBO
Rate Advance, EURIBO Rate Advance or CDO Rate Advance into a Committed Advance
of the same Type for a new Interest Period, in each case may be made on, and
only on, the last day of an Interest Period then applicable thereto.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to change the currency of any Committed Borrowing or Convert any
Committed Borrowing to a Type that does not comply with Section 2.01(c). Each
such notice of a Conversion shall, within the restrictions specified above,
specify:

(i) the date of such Conversion;

(ii) the Pro Rata Advances or Term Loans to be Converted; and

(iii) if such Conversion is into LIBO Rate Advances, EURIBO Rate Advances or CDO
Rate Advances, the duration of the Interest Period therefor.

SECTION 2.07 The Competitive Bid Advances.

(a) Competitive Bid Advances’ Impact on Revolving Commitments. Each Revolving
Lender severally agrees that any Borrower may make Competitive Bid Borrowings in
US Dollars, Euro, Sterling or Canadian Dollars under this Section 2.07 from time
to time on any Business Day during the period from the Closing Date until the
Revolving Maturity Date in the manner set forth below; provided that, following
the making of each Competitive Bid Borrowing, the sum of the Aggregate Revolving
Credit Exposure and the Aggregate Competitive Bid Exposure then outstanding
shall not exceed the aggregate amount of the Revolving Commitments of the
Revolving Lenders. As provided in Section 2.01(a)(i), the aggregate amount of
the Revolving Commitments of the Revolving Lenders shall be deemed used from
time to time to the extent of the Aggregate Competitive Bid Exposure then
outstanding, and such deemed use of the aggregate amount of the Revolving
Commitments shall be applied to the Revolving Lenders ratably according to their
respective Revolving Commitments; provided, however, that any Revolving Lender’s
Competitive Bid Advances shall not otherwise reduce that Revolving Lender’s
obligation to lend its pro rata share of the remaining available Revolving
Commitments.

(b) Notice of Competitive Bid Borrowing. Any Borrower may request a Competitive
Bid Borrowing under this Section 2.07 by delivering to the Administrative Agent,
by email or facsimile, a notice of a Competitive Bid Borrowing (a “Notice of
Competitive Bid Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying therein the following:

(i) the date of such proposed Competitive Bid Borrowing;

 

-32-



--------------------------------------------------------------------------------

(ii) the aggregate amount and currency of such proposed Competitive Bid
Borrowing;

(iii) the interest rate basis and day count convention to be offered by the
Revolving Lenders;

(iv) in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, the maturity date for repayment of each
Fixed Rate Bid Advance to be made as part of such Competitive Bid Borrowing
(which maturity date may not be earlier than the date occurring seven days after
the date of such Competitive Bid Borrowing or later than the earlier of (A) 360
days after the date of such Competitive Bid Borrowing and (B) the Revolving
Maturity Date);

(v) the interest payment date or dates relating thereto;

(vi) location of such Borrower’s account to which funds are to be advanced; and

(vii) other terms (if any) to be applicable to such Competitive Bid Borrowing.

A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to the Administrative Agent not later than 10:00 a.m.
(Local Time) (x) at least two Business Days prior to the date of the proposed
Competitive Bid Borrowing, if such Borrower shall specify in the Notice of
Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Fixed Rate
Bid Advances, (y) at least four Business Days prior to the date of the proposed
Competitive Bid Borrowing, if such Borrower shall specify in the Notice of
Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Floating
Rate Bid Advances denominated in US Dollars or (z) at least five Business Days
prior to the date of the proposed Competitive Bid Borrowing, if such Borrower
shall specify in the Notice of Competitive Bid Borrowing that the Competitive
Bid Borrowing shall be Floating Rate Bid Advances denominated in Euro, Sterling
or Canadian Dollars. Each Notice of Competitive Bid Borrowing shall be
irrevocable and binding on such Borrower. The Administrative Agent shall in turn
promptly notify each Revolving Lender of each request for a Competitive Bid
Borrowing received by it from such Borrower by sending such Lender a copy of the
related Notice of Competitive Bid Borrowing.

(c) Discretion as to Competitive Bid Advances. Each Revolving Lender may, in its
sole discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Administrative Agent (which shall give prompt
notice thereof to such Borrower), before 9:30 a.m. (Local Time) (A) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances,
(B) on the third Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Floating
Rate Bid Advances denominated in US Dollars and (C) on the fourth Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the

 

-33-



--------------------------------------------------------------------------------

case of a Competitive Bid Borrowing consisting of Floating Rate Bid Advances
denominated in Euro, Sterling or Canadian Dollars; provided that, if the
Administrative Agent in its capacity as a Revolving Lender shall, in its sole
discretion, elect to make any such offer, it shall notify such Borrower of such
offer at least 30 minutes before the time and on the date on which notice of
such election is to be given by any other Revolving Lender to the Administrative
Agent. In such notice, the Revolving Lender shall specify the following:

(i) the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Revolving Commitment);

(ii) the rate or rates of interest therefor; and

(iii) such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.

If any Revolving Lender shall elect not to make such an offer, such Lender shall
so notify the Administrative Agent before 9:30 a.m. (Local Time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Revolving Lenders, and such Lender shall not be obligated to, and shall
not, make any Competitive Bid Advance as part of such Competitive Bid Borrowing;
provided further that the failure by any Revolving Lender to give such notice
shall not cause such Lender to be obligated to make any Competitive Bid Advance
as part of such proposed Competitive Bid Borrowing.

(d) Selection of Lender Bids. The Borrower proposing the Competitive Bid
Borrowing shall, in turn, (A) before 12:00 p.m. (Local Time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Bid Advances, (B) before
12:00 p.m. (Local Time) on the third Business Day prior to the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Floating Rate Bid Advances denominated in US Dollars and
(C) before 12:00 p.m. (Local Time) on the fourth Business Day prior to the date
of such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Floating Rate Bid Advances denominated in Euro, Sterling
or Canadian Dollars, either:

(i) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(ii) accept, in its sole discretion, one or more of the offers made by any
Revolving Lender or Revolving Lenders pursuant to Section 2.07(c), by giving
notice to the Administrative Agent of the amount of each Competitive Bid Advance
(which amount shall be equal to or greater than the minimum amount, and equal to
or less than the maximum amount, notified to such Borrower by the Administrative
Agent on behalf of such Revolving Lender, for such Competitive Bid Advance
pursuant to Section 2.07(c) to be made by each Revolving Lender as part of such
Competitive Bid Borrowing) and reject any remaining offers made by Revolving
Lenders pursuant to Section 2.07(c) by

 

-34-



--------------------------------------------------------------------------------

giving the Administrative Agent notice to that effect. Such Borrower shall
accept the offers made by any Revolving Lender or Revolving Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Revolving Lenders. If two or more Revolving Lenders have offered
the same interest rate, the amount to be borrowed at such interest rate will be
allocated among such Revolving Lenders in proportion to the maximum amount that
each such Revolving Lender offered at such interest rate.

If the Borrower proposing such Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is canceled pursuant to
Section 2.07(d)(i), or if such Borrower fails to give timely notice in
accordance with this Section 2.07(d), the Administrative Agent shall give prompt
notice thereof to the Revolving Lenders and such Competitive Bid Borrowing shall
not be made.

(e) Competitive Bid Borrowing. If the Borrower proposing such Competitive Bid
Borrowing accepts one or more of the offers made by any Revolving Lender or
Revolving Lenders pursuant to Section 2.07(d)(ii), the Administrative Agent
shall in turn promptly notify:

(i) each Revolving Lender that has made an offer as described in
Section 2.07(c), whether or not any offer or offers made by such Revolving
Lender pursuant to Section 2.07(c) have been accepted by such Borrower;

(ii) each Revolving Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Revolving Lender as part of such Competitive Bid
Borrowing; and

(iii) each Revolving Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing on their face to fulfill the applicable
conditions set forth in Article III.

When each Revolving Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing has received notice pursuant to
Section 2.07(e)(iii), such Revolving Lender shall, before 11:00 a.m. (Local
Time), on the date of such Competitive Bid Borrowing specified in the notice
received from the Administrative Agent pursuant to Section 2.07(e)(i), make
available for the account of its Applicable Lending Office to the Administrative
Agent, at its address referred to in Section 9.02, in same day funds in the
applicable currency, such Lender’s portion of such Competitive Bid Borrowing.
Upon fulfillment of the applicable conditions set forth in Article III and after
receipt by the Administrative Agent of such funds, the Administrative Agent will
make such funds available in like funds to such Borrower at the address of the
Administrative Agent referred to in Section 9.02. Promptly after each
Competitive Bid Borrowing, the Administrative Agent will notify each Revolving
Lender of the amount of the Competitive Bid Borrowing, the consequent
Competitive Bid Reduction and the dates upon which such Competitive Bid
Reduction commenced and will terminate.

 

-35-



--------------------------------------------------------------------------------

(f) Irrevocable Notice. If the Borrower proposing such Competitive Bid Borrowing
notifies the Administrative Agent that it accepts one or more of the offers made
by any Revolving Lender or Revolving Lenders pursuant to Section 2.07(c), such
notice of acceptance shall be irrevocable and binding on such Borrower. Such
Borrower shall indemnify each Revolving Lender against any loss, cost or expense
incurred by such Revolving Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Competitive Bid Borrowing for
such Competitive Bid Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Revolving Lender to
fund the Competitive Bid Advance to be made by such Revolving Lender as part of
such Competitive Bid Borrowing when such Competitive Bid Advance, as a result of
such failure, is not made on such date.

(g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of no less than the
Borrowing Minimum or an integral multiple of the Borrowing Multiple in excess
thereof and, following the making of each Competitive Bid Borrowing, the sum of
Aggregate Revolving Credit Exposure and the Aggregate Competitive Bid Exposure
then outstanding shall not exceed the aggregate amount of the Revolving
Commitments of the Revolving Lenders. Within the limits and on the conditions
set forth in this Section 2.07, any Borrower may from time to time borrow under
this Section 2.07, prepay pursuant to Section 2.11 or repay pursuant to
Section 2.07(h), and reborrow under this Section 2.07; provided that a
Competitive Bid Borrowing shall not be made within two Business Days of the date
of any other Competitive Bid Borrowing. The indebtedness of any Borrower
resulting from each Competitive Bid Advance made to such Borrower as part of a
Competitive Bid Borrowing shall be evidenced by a separate Competitive Bid Note
of such Borrower payable to the Revolving Lender, or its registered assigns,
making such Competitive Bid Advance.

(h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the applicable Borrower shall repay to the
Administrative Agent for the account of each Revolving Lender that has made a
Competitive Bid Advance the then unpaid principal amount of such Competitive Bid
Advance in the applicable currency. No Borrower shall have any right to prepay
any principal amount of any Competitive Bid Advance except on the terms set
forth in the Competitive Bid Note evidencing such Competitive Bid Advance.

(i) Interest on Competitive Bid Advances. Each Borrower that has borrowed
through a Competitive Bid Borrowing shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance and on
the interest payment date or dates set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance. If any principal of or interest on any
Competitive Bid Advance payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, payable in arrears on the
date or dates interest is payable on such Competitive Bid Advance, at a rate per
annum equal at all times to 1% per annum above the rate per annum required to be
paid on such Competitive Bid Advance under the terms of the Competitive Bid Note
evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

 

-36-



--------------------------------------------------------------------------------

(j) Independent Lender Obligations. The failure of any Revolving Lender to make
the Competitive Bid Advance to be made by it as part of any Competitive Bid
Borrowing shall not relieve any other Revolving Lender of its obligation, if
any, hereunder to make its Competitive Bid Advance on the date of such
Competitive Bid Borrowing, but no Revolving Lender shall be responsible for the
failure of any other Revolving Lender to make the Competitive Bid Advance to be
made by such other Revolving Lender on the date of any Competitive Bid
Borrowing.

SECTION 2.08 LIBO/EURIBO/CDO Rate Determination.

(a) Methods to Determine LIBO/EURIBO/CDO Rate. The Administrative Agent shall
determine (which determination shall be conclusive absent manifest error) the
LIBO Rate, the EURIBO Rate and the CDO Rate by using the methods described in
the definitions of the terms “LIBO Rate”, “EURIBO Rate” and “CDO Rate”, as the
case may be, and shall give prompt notice to the Parent Borrower and the
applicable other Borrowers and Lenders of such determinations.

(b) Inability to Determine Rate. In the event that the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that,
prior to the commencement of any Interest Period for any LIBO Rate Advance,
EURIBO Rate Advance, CDO Rate Advance or Floating Rate Advance, the LIBO Rate,
the EURIBO Rate or the CDO Rate cannot be determined for such Interest Period by
the method described in Section 2.08(a), then:

(i) the Administrative Agent shall forthwith notify the Parent Borrower and the
Lenders that the interest rate cannot be determined for such LIBO Rate Advance,
EURIBO Rate Advance, CDO Rate Advance or Floating Rate Bid Advance, as the case
may be;

(ii) with respect to each Advance bearing interest at the LIBO Rate that is
denominated in US Dollars and made to the Parent Borrower or a Borrower that is
a Domestic Subsidiary, such Advance will, on the last day of the then existing
Interest Period therefor, be prepaid by the applicable Borrower or be
automatically Converted into a Base Rate Advance;

(iii) with respect to each Advance bearing interest at the CDO Rate, such
Advance will, on the last day of the then existing Interest Period therefor, be
prepaid by the applicable Borrower or be automatically Converted into a Canadian
Prime Rate Advance;

(iv) with respect to each Advance bearing interest at the LIBO Rate that is
denominated in US Dollars (if made to a Borrower other than the Parent Borrower
or a Domestic Subsidiary) or in Sterling and each EURIBO Rate Advance, such
Advance will, on the last day of the then existing Interest Period therefor, be
prepaid by the applicable Borrower; and

 

-37-



--------------------------------------------------------------------------------

(v) the obligation of the applicable Lenders to make LIBO Rate Advances, EURIBO
Rate Advances, CDO Rate Advances or the applicable Floating Rate Bid Advances,
to Convert Base Rate Advances into LIBO Rate Advances or to Convert Canadian
Prime Rate Advances into CDO Rate Advances, as the case may be, shall be
suspended until the Administrative Agent shall notify the Parent Borrower and
the applicable Lenders that the circumstances causing such suspension no longer
exist.

The Administrative Agent shall give prompt notice to the Parent Borrower and the
applicable Lenders of the applicable interest rate determined by the
Administrative Agent for purposes of Section 2.04(a)(i), 2.04(a)(ii),
2.04(a)(iii), 2.04(a)(iv) or 2.04(a)(v).

(c) Inadequate LIBO/EURIBO/CDO Rate. If, with respect to any LIBO Rate Advances,
EURIBO Rate Advances or CDO Rate Advances, a Majority in Interest of Lenders of
the applicable Class notifies the Administrative Agent that (i) in the case of
any Borrowing of such Advances, they are unable to obtain matching deposits in
the Relevant Interbank Market at or about the Specified Time on the Quotation
Day for such Borrowing in sufficient amounts to fund their respective Advances
as a part of such Borrowing during the Interest Period therefor or (ii) the LIBO
Rate, EURIBO Rate or CDO Rate, as the case may be, for any Interest Period for
such Advances will not adequately reflect the cost to such Majority in Interest
of Lenders of making, funding or maintaining their respective Advances for such
Interest Period, the Administrative Agent shall forthwith so notify the Parent
Borrower and the Lenders of the applicable Class, whereupon (A) the Borrower of
any such LIBO Rate Advances denominated in US Dollars will, on the last day of
the then existing Interest Period therefor, (x) prepay such Advances or (y) if
such Borrower is the Parent Borrower or a Domestic Subsidiary, Convert such
Advances into Base Rate Advances, (B) the Borrower of any such CDO Rate Advances
will, on the last day of the then existing Interest Period therefor, (x) prepay
such Advances or (y) Convert such Advances into Canadian Prime Rate Advances,
(C) the Borrower of any such LIBO Rate Advances denominated in Sterling or any
such EURIBO Rate Advances will, on the last day of the then existing Interest
Period therefor, prepay such Advances and (D) the obligation of the Lenders of
the applicable Class to make LIBO Rate Advances, EURIBO Rate Advances or CDO
Rate Advances, to Convert Base Rate Advances into LIBO Rate Advances or to
Convert Canadian Prime Rate Advances into CDO Rate Advances, as the case may be,
shall be suspended until the Administrative Agent shall notify the Parent
Borrower and the applicable Lenders that the circumstances causing such
suspension no longer exist. In the case of clause (ii) above, each such Lender
shall certify its cost of funds for each Interest Period to the Administrative
Agent and the Parent Borrower as soon as practicable but in any event not later
than 10 Business Days after the last day of such Interest Period.

SECTION 2.09 Fees.

(a) Unused Line Fee. The Parent Borrower agrees to pay to the Administrative
Agent, in US Dollars, for the account of each Revolving Lender an unused line
fee (the “Unused Line Fee”) on the aggregate daily amount of such Revolving
Lender’s undrawn Revolving Commitments (without giving effect to any Competitive
Bid Reduction) accruing at the Applicable Unused Line Fee Rate, in each case,
from the Closing Date and until the Revolving Maturity Date, payable on the last
Business Day of each March, June, September and December until the Revolving
Maturity Date and on the Revolving Maturity Date.

 

-38-



--------------------------------------------------------------------------------

(b) Other Fees. The Parent Borrower shall pay to the Administrative Agent for
its own account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between the Parent Borrower and the Administrative Agent or the Joint Lead
Arrangers.

(c) Letter of Credit Fees, Etc.

(i) The Parent Borrower shall pay to the Administrative Agent, in US Dollars,
for the account of each Revolving Lender (including each Issuing Bank) a fee
(the “Letter of Credit Participation Fee”), payable in arrears quarterly on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Revolving
Maturity Date (and, if any Letter of Credit Exposure shall remain outstanding
after the Revolving Maturity Date (other than any Letter of Credit Exposure
attributable to Post-Maturity Letter of Credit to the extent that, under
Section 2.21, the Revolving Lenders shall have no participation obligations with
respect thereto), on demand thereafter), on the average daily amount of such
Revolving Lender’s Letter of Credit Exposure during such quarter at a rate per
annum equal to the Applicable Pro Rata Interest Rate Margin for LIBO Rate
Advances. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.04.

(ii) The Parent Borrower shall pay to each Issuing Bank, in US Dollars, for its
own account (A) a fronting fee (the “Letter of Credit Fronting Fee”), payable in
arrears quarterly on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Maturity Date (and, if any Letter of Credit Exposure shall
remain outstanding after the Revolving Maturity Date (other than any Letter of
Credit Exposure attributable to Post-Maturity Letters of Credit if alternative
arrangements have been agreed with respect thereto by the Parent Borrower and
the applicable Issuing Bank pursuant to Section 2.09(c)(iii)), on demand
thereafter), on the US Dollar Equivalent Amount of the average daily amount of
Letters of Credit issued by such Issuing Bank at a rate per annum as may be
separately agreed by the Parent Borrower and such Issuing Bank and (B) such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.

(iii) The Parent Borrower shall pay to each Issuing Bank, in US Dollars, for its
own account a Letter of Credit fee with respect to each Post-Maturity Letter of
Credit during the period from the Revolving Maturity Date to but excluding the
date on which such Post-Maturity Letter of Credit expires, at a rate and payable
on such dates during such period as the applicable Issuing Bank and the Parent
Borrower shall reasonably agree upon at the time of issuance of such
Post-Maturity Letter of Credit. This Section 2.09(c)(iii) shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 2.10 Termination or Reduction of Commitments and Extension of Revolving
Maturity Date. (a) Termination or Reduction of Commitments. (i) The Parent
Borrower shall have the right, upon at least three Business Days’ notice to the
Administrative

 

-39-



--------------------------------------------------------------------------------

Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders of any Class; provided that each
partial reduction of the Commitments of any Class shall be in the aggregate
amount of no less than US$25,000,000 or the remaining balance if less than
US$25,000,000; and provided further that the aggregate amount of the Revolving
Commitments of the Lenders shall not be reduced to an amount that (A) is less
than the sum of the Aggregate Revolving Credit Exposures and the Aggregate
Competitive Bid Exposures then outstanding or (B) would cause the Revolving
Credit Exposure then outstanding of any Revolving Lender to exceed its Revolving
Commitment.

(ii) Unless previously terminated, (A) the Term Commitments shall automatically
terminate at 5:00 p.m. (New York City time) on the Closing Date and (B) unless
extended pursuant to Section 2.10(b), the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date; provided that, unless
the Closing Date shall have occurred prior to such time, all the Commitments
shall automatically terminate at 5:00 p.m. (New York City time), on July 6,
2015.

(b) Extension of Revolving Maturity Date. (i) At least 30 days but not more than
45 days prior to each anniversary of the Closing Date (any such applicable
anniversary of the Closing Date, the “Extension Date”), the Parent Borrower, by
written notice to the Administrative Agent, may request that each Revolving
Lender extend the Revolving Maturity Date for such Lender’s Revolving Commitment
for an additional one year period as set forth in such notice from the Parent
Borrower.

(ii) The Administrative Agent shall promptly notify each Revolving Lender of
such request and each Revolving Lender shall then, in its sole discretion,
notify the Parent Borrower and the Administrative Agent in writing no later than
20 days prior to the Extension Date whether such Lender will consent to the
extension (each such Lender consenting to the extension, an “Extending Lender”).
The failure of any Revolving Lender to notify the Administrative Agent of its
intent to consent to any extension shall be deemed a rejection by such Lender.

(iii) Subject to satisfaction of the conditions in Sections 3.04(a) and 3.04(b)
as of the Extension Date, the Revolving Maturity Date in effect at such time
shall be extended for successive one year periods as requested; provided,
however, that (A) no such extension shall be effective (1) unless a Majority in
Interest of the Revolving Lenders agree thereto and (2) as to any Lender that
does not agree to such extension (any such Lender, a “Non-Extending Lender”) (it
being understood and agreed that, subject to any assignment thereof to a New
Lender in accordance with Section 2.10(b)(v), the Revolving Commitment of each
Non-Extending Lender shall terminate on the Revolving Maturity Date in effect
prior to giving effect to any such extension (such Revolving Maturity Date being
called the “Existing Revolving Maturity Date”), and the principal amount of any
outstanding Pro Rata Advances made by Non-Extending Lenders, together with any
accrued interest thereon and any accrued fees and other amounts payable to or
for the account of such Non-Extending Lenders hereunder, shall be due and
payable on the Existing Revolving Maturity Date, and on the Existing Revolving
Maturity Date the Borrowers shall also make such other prepayments of Pro Rata
Advances pursuant to Section 2.11 as shall be required in order that, after
giving effect to the termination of the

 

-40-



--------------------------------------------------------------------------------

Revolving Commitments of, and all payments to, Non-Extending Lenders, (i) no
Lender’s Revolving Credit Exposure shall exceed such Lender’s Revolving
Commitment, (ii) the sum of the Aggregate Revolving Credit Exposure and the
Aggregate Competitive Bid Exposure then outstanding shall not exceed the
aggregate amount of the Revolving Commitments of the Revolving Lenders and
(iii) the Pro Rata Advances are held by the Revolving Lenders in accordance with
their respective Revolving Commitments), (B) the Revolving Maturity Date
following any such extension shall not be a date that is more than five years
after the applicable Extension Date and (C) the Revolving Maturity Date, as such
term is used in reference to Letters of Credit, may not be extended in respect
of any Issuing Bank without the prior written consent of such Issuing Bank (it
being understood and agreed that in the event any Issuing Bank shall not have
consented to any such extension (A) such Issuing Bank shall continue to have all
the rights and obligations of an Issuing Bank hereunder through the Existing
Revolving Maturity Date, and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit (but shall continue to be entitled
to the benefits hereof as to Letters of Credit issued made prior to such time),
and (B) the Borrowers shall cause the Letter of Credit Exposure attributable to
Letters of Credit issued by such Issuing Bank to be zero on the Existing
Revolving Maturity Date).

(iv) To the extent that there are Non-Extending Lenders, the Administrative
Agent shall promptly so notify the Extending Lenders, and each Extending Lender
may, in its sole discretion, give written notice to the Parent Borrower and the
Administrative Agent no later than 15 days prior to the Extension Date of the
amount of the Revolving Commitments of the Non-Extending Lenders that it is
willing to assume.

(v) The Parent Borrower shall be permitted to require that any Non-Extending
Lender assign its Revolving Commitments to an Extending Lender or to replace any
Revolving Lender that is a Non-Extending Lender with a replacement bank or other
financial institution (each, a “New Lender”); provided that (A) the New Lender
shall purchase, at par and in the applicable currencies, all Pro Rata Advances
and Competitive Bid Advances and other amounts owing to such replaced Revolving
Lender on or prior to the date of replacement, (B) the Parent Borrower and any
other applicable Borrower shall be liable to such replaced Lender under
Section 9.04(b) if any LIBO Rate Advance, EURIBO Rate Advance, CDO Rate Advance
or Floating Rate Bid Advance owing to such replaced Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (C) the
replaced Lender shall be obligated to assign its Revolving Commitment, Pro Rata
Advances, Competitive Bid Advances and Letter of Credit Exposure to the
applicable replacement Lender or Lenders in accordance with (and subject to the
limitations of and the consents required under) the provisions of Section 9.07
(provided that the Parent Borrower shall be obligated to pay the processing and
recordation fee referred to therein), (D) until such time as such replacement
shall be consummated, the Parent Borrower or other applicable Borrower shall pay
all additional amounts (if any) required pursuant to Section 2.12 or 2.15(a), as
the case may be, and (E) any such replacement shall not be deemed to be a waiver
of any rights that the Parent Borrower, any other applicable Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.

 

-41-



--------------------------------------------------------------------------------

(vi) If the Extending Lenders and the New Lenders are willing to commit amounts
that, in an aggregate, exceed the amount of the Revolving Commitments of the
Non-Extending Lenders, the Parent Borrower and the Administrative Agent shall
allocate the Revolving Commitments of the Non-Extending Lenders among them.

(vii) If any bank or other financial institution becomes a New Lender or any
Extending Lender’s Revolving Commitment is increased pursuant to this
Section 2.10(b), (x) Pro Rata Advances made on or after the applicable Extension
Date shall be made in accordance with the pro rata provisions of Section 2.01
based on the respective Revolving Commitments in effect on and after the
applicable Extension Date and (y) if, on the date of such joinder or increase,
there are any Pro Rata Advances outstanding, such Pro Rata Advances shall on or
prior to such date be prepaid from the proceeds of new Pro Rata Advances made
hereunder in the same amounts and currencies (reflecting such additional Lender
or increase), which prepayment shall be accompanied by accrued interest on the
Pro Rata Advances being prepaid and any costs incurred by any Lender in
accordance with Section 9.04(b).

(viii) In connection herewith, the Administrative Agent shall enter in the
Register (A) the names of any New Lenders, (B) the respective allocations of any
Extending Lenders and New Lenders effective as of each Extension Date and
(C) the Revolving Maturity Date applicable to each Lender.

(ix) In connection with any extension of the Revolving Maturity Date pursuant to
this Section 2.10(b), the Administrative Agent, Kraft Heinz and the Parent
Borrower may, without the consent of any Lender, effect such amendments to this
Agreement as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.10(b).

SECTION 2.11 Prepayments of Committed Advances.

(a) Optional Prepayments of Committed Advances. Each Borrower may (i) in the
case of any LIBO Rate Advance denominated in US Dollars, upon notice given to
the Administrative Agent not later than 9:00 a.m. (Local Time) at least three
Business Days’ notice to the Administrative Agent, (ii) in the case of any LIBO
Rate Advance denominated in Sterling, any EURIBO Rate Advance or any CDO Rate
Advance, upon notice given to the Administrative Agent not later than 9:00 a.m.
(Local Time) at least four Business Days’ notice to the Administrative Agent or
(iii) in the case of any Base Rate Advance or any Canadian Prime Rate Advance,
upon notice given to the Administrative Agent not later than 9:00 a.m. (Local
Time) on the date of the proposed prepayment, in each case stating the Committed
Borrowing to be prepaid and the proposed date and aggregate principal amount and
currency of the prepayment, and if such notice is given such Borrower shall,
prepay the outstanding principal amount of the Committed Advances comprising
part of the same Committed Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (A) each partial prepayment of any Committed Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Committed Borrowing in the applicable currency as provided in Section 2.01 or
the remaining balance if less than such amount and (B) in the event of any such
prepayment of a LIBO Rate Advance, a EURIBO Rate Advance or a CDO Rate Advance,
such Borrower shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 9.04(b).

 

-42-



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Pro Rata Borrowings and Competitive Bid Borrowings.
If, on any date, (i) the Aggregate Alternative Currency Exposure shall exceed
the Alternative Currency Sublimit or (ii) the sum of the Aggregate Revolving
Credit Exposure and the Aggregate Competitive Bid Exposure shall exceed the
aggregate amount of the Revolving Commitments of the Revolving Lenders, then
(A) on the last day of any Interest Period for any Pro Rata Advances bearing
interest at the LIBO Rate (in the case of clause (i) above, only if such LIBO
Rate Advances are denominated in Sterling), the EURIBO Rate or the CDO Rate, and
(B) in the case of clause (ii) above, on any other day on which any Pro Rata
Borrowings bearing interest at the Base Rate are outstanding, the applicable
Borrowers shall prepay Pro Rata Advances in an aggregate amount equal to the
lesser of (1) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Advances on such day) and (2) the amount of the
applicable Pro Rata Borrowings referred to in clause (A) or (B). If, on any
date, (i) the Aggregate Alternative Currency Exposure shall exceed 105% of the
Alternative Currency Sublimit or (ii) the sum of the Aggregate Revolving Credit
Exposure and the Aggregate Competitive Bid Exposure shall exceed 105% of the
aggregate amount of the Revolving Commitments of the Revolving Lenders, then the
applicable Borrowers shall, not later than the next Business Day, prepay one or
more Pro Rata Borrowings (and, if no Pro Rata Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.21(h)) in an aggregate amount equal to the lesser of (1) the amount
necessary to eliminate such excess and (2) the Aggregate Revolving Credit
Exposure. The applicable Borrower shall notify the Administrative Agent of any
mandatory prepayment of any Advance hereunder in the manner and within the time
period (or as soon thereafter as practicable) as set forth in Section 2.11(a)
for an optional prepayment of an Advance of such Type. Each prepayment of a
Borrowing shall be applied ratably to the Advances included in the prepaid
Borrowing and shall be accompanied by accrued interest to the date of such
prepayment on the principal amount prepaid. In the event of any such prepayment
of a LIBO Rate Advance, a EURIBO Rate Advance or a CDO Rate Advance, the
applicable Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(b).

SECTION 2.12 Increased Costs.

(a) Costs from Change in Law or Authorities. If, due to either (i) the
introduction after the date hereof of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation, application or administration of any law or regulation or
(ii) the compliance with any guideline or request promulgated after the date
hereof from any Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender or Issuing Bank of
agreeing to make or making, funding or maintaining LIBO Rate Advances, EURIBO
Rate Advances, CDO Rate Advances or Floating Rate Bid Advances or to issue or
participate or issuing or participating in any Letter of Credit (excluding for
purposes of this Section 2.12 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.15 shall govern) and (ii) taxes referred
to in Section 2.15(a)(i), 2.15(a)(ii), 2.15(a)(iii), 2.15(a)(iv) or 2.15(a)(v)),
then the Parent Borrower shall within 20 Business Days after receipt by the
Borrower of demand by such Lender or Issuing

 

-43-



--------------------------------------------------------------------------------

Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender or Issuing Bank additional
amounts sufficient to compensate such Lender or Issuing Bank for such increased
cost; provided, however, that before making any such demand, each Lender and
Issuing Bank agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender or Issuing Bank be otherwise disadvantageous
to such Lender or Issuing Bank. A certificate as to the amount of such increased
cost, submitted to the Parent Borrower and the Administrative Agent by such
Lender or Issuing Bank shall be conclusive and binding upon all parties hereto
for all purposes, absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or request (whether or not having the force of law) or the
interpretation, application or administration thereof by any Governmental
Authority charged with the administration thereof, imposes, modifies or deems
applicable any capital adequacy, liquidity or similar requirement (including,
without limitation, a request or requirement which affects the manner in which
any Lender or Issuing Bank or its parent company allocates capital resources to
its Commitments and its other obligations hereunder) and as a result thereof, in
the determination of such Lender or Issuing Bank, the rate of return on such
Lender’s or Issuing Bank’s or its parent company’s capital as a consequence of
its obligations hereunder is reduced to a level below that which such Lender or
Issuing Bank could have achieved but for such circumstances (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s parent company with respect to capital adequacy,
liquidity or similar requirements), then in each such case, upon demand from
time to time the Parent Borrower shall pay to such Lender or Issuing Bank within
20 Business Days after receipt by the Parent Borrower of demand by such Lender
or Issuing Bank (with a copy of such demand to the Administrative Agent), such
additional amount or amounts as shall compensate such Lender or Issuing Bank for
such reduction in rate of return. A certificate of such Lender or Issuing Bank
as to any such additional amount or amounts shall be conclusive and binding for
all purposes, absent manifest error. Except as provided below, in determining
any such amount or amounts each Lender and Issuing Bank may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing, each Lender
and Issuing Bank shall take all reasonable actions to avoid the imposition of,
or reduce the amounts of, such increased costs, provided that such actions, in
the reasonable judgment of such Lender or Issuing Bank will not be otherwise
disadvantageous to such Lender or Issuing Bank and, to the extent possible, each
Lender will calculate such increased costs based upon the capital requirements
for its Advances and unused Commitment hereunder and not upon the average or
general capital requirements imposed upon such Lender.

(c) The Parent Borrower shall pay to each Lender (i) as long as such Lender
shall be required by a central banking or financial regulatory authority with
regulatory authority over such Lender to maintain reserves with respect to
liabilities or assets consisting of or including funds or deposits obtained in
the London or the European interbank market, additional interest on the unpaid
principal amount of each LIBO Rate Loan, EURIBO Rate Loan or CDO Rate Loan equal
to the actual costs of such reserves allocable to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent

 

-44-



--------------------------------------------------------------------------------

manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the LIBO Rate Loans, EURIBO Rate Loans or
CDO Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided that the Parent Borrower shall
have received a written notice requesting such additional interest or costs from
such Lender at least 15 days prior to such date (and, in the event such notice
shall have been delivered after such time, then such additional interest or
costs shall be due and payable 15 days after receipt of such notice).

(d) Dodd-Frank Wall Street Reform and Consumer Protection Act; Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation after the date hereof regardless of the date enacted, adopted
or issued.

(e) Requests for Compensation. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
or Issuing Bank pursuant to this Section 2.12 for any increased costs or
reductions if such Lender or Issuing Bank fails to notify such Borrower within
180 days after it obtains actual knowledge (or, in the exercise of ordinary due
diligence, should have obtained actual knowledge) and such Lender or Issuing
Bank shall only be entitled to receive such compensation for any losses incurred
by it or amounts to which it would otherwise be entitled from and after the date
180 days prior to the date such Lender or Issuing Bank provided notice thereof
to such Borrower of the circumstances giving rise to such increased costs or
reductions and of such Lender’s claim for compensation therefor.

SECTION 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make LIBO Rate Advances, EURIBO Rate Advances, CDO Rate
Advances or Floating Rate Bid Advances or to fund or maintain LIBO Rate
Advances, EURIBO Rate Advances, CDO Rate Advances or Floating Rate Bid Advances
(a) each LIBO Rate Advance or Floating Rate Bid Advance, as the case may be, of
such Lender that is denominated in US Dollars and made to the Parent Borrower or
a Borrower that is a Domestic Subsidiary will automatically, upon such demand,
be Converted into a Base Rate Advance or an Advance that bears interest at the
rate set forth in Section 2.04(a)(i), as applicable, (b) each CDO Rate Advance
or Floating Rate Bid Advance, as the case may be, of such Lender denominated in
Canadian Dollars will automatically, upon such

 

-45-



--------------------------------------------------------------------------------

demand, be Converted into a Canadian Prime Rate Advance or an Advance that bears
interest at the rate set forth in Section 2.04(a)(v), as applicable, (c) each
LIBO Rate Advance, EURIBO Rate Advance or Floating Rate Bid Advance, as the case
may be, of such Lender denominated in Sterling or Euro will, upon such demand,
be prepaid and (d) the obligation of the applicable Lenders to make LIBO Rate
Advances, EURIBO Rate Advances, CDO Rate Advances or the applicable Floating
Rate Bid Advances, to Convert Base Rate Advances into LIBO Rate Advances or to
Convert Canadian Prime Rate Advances into CDO Rate Advances, as applicable,
shall be suspended, in each case, until the Administrative Agent shall notify
the Parent Borrower and the applicable Lenders that the circumstances causing
such suspension no longer exist, in each case, subject to Section 9.04(b)
hereof; provided, however, that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurocurrency Lending
Office if the making of such a designation would allow such Lender or its
Eurocurrency Lending Office to continue to perform its obligations to make LIBO
Rate Advances, EURIBO Rate Advances, CDO Rate Advances or the applicable
Floating Rate Bid Advances or to continue to fund or maintain LIBO Rate
Advances, CDO Rate Advances, EURIBO Rate Advances or the applicable Floating
Rate Bid Advances, as the case may be, and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

SECTION 2.14 Payments and Computations.

(a) Time and Distribution of Payments. The Parent Borrower and each other
Borrower shall make each payment hereunder, without condition or deduction for
any set-off, counterclaim, defense or recoupment, not later than 11:00 a.m.
(Local Time) on the day when due to the Administrative Agent at the
Administrative Agent Account in same day funds, except that payments required to
be made directly to any Issuing Bank shall be made to such Issuing Bank and
payments pursuant to Sections 2.12, 2.15 and 9.04 shall be made directly to the
Persons entitled thereto. The Administrative Agent will distribute, in like
funds, any such payments received by it for the account of any other Person to
the appropriate recipient promptly following receipt thereof. From and after the
effective date of an Assignment and Acceptance pursuant to Section 9.07, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
All payments hereunder of principal or interest in respect of any Advance or
Letter of Credit Disbursement shall, except as otherwise expressly provided
herein, be made in the currency of such Advance or Letter of Credit
Disbursement; all other payments hereunder and under the Holdco Guaranty
Agreement shall be made in US Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) Computation of Interest and Fees. All computations of (i) interest based on
the Administrative Agent’s prime rate, (ii) interest on Borrowings denominated
in Sterling and (iii) interest on Borrowings comprised of Canadian Prime Rate
Advances shall be made by the Administrative Agent on the basis of a year of 365
days (or, other than in the case of

 

-46-



--------------------------------------------------------------------------------

Borrowings denominated in Sterling, 366 days in a leap year). All computations
of interest based on the LIBO Rate (other than in respect of Borrowings
denominated in Sterling), the EURIBO Rate, the CDO Rate or the New York Fed Bank
Rate and of Unused Line Fees and Letter of Credit Participation Fees shall be
made by the Administrative Agent, all computations of the Letter of Credit
Fronting Fees shall be made by the applicable Issuing Bank and all computations
of interest pursuant to Section 2.05 shall be made by the applicable Lender, in
each case on the basis of a year of 360 days. All computations of interest in
respect of Competitive Bid Advances shall be made by the Administrative Agent on
the basis of a year of 360 days in the case of Floating Rate Bid Advances and on
the basis of a year of 365 or 366 days in the case of Fixed Rate Bid Advances,
as specified in the applicable Notice of Competitive Bid Notice. Computations of
interest or Unused Line Fees, Letter of Credit Participation Fees and Letter of
Credit Fronting Fees shall in each case be made for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the
Administrative Agent (or, in the case of Letter of Credit Fronting Fees, by the
applicable Issuing Bank and, in the case of Section 2.05, by the applicable
Lender), of an interest rate or fee hereunder shall be conclusive and binding
for all purposes, absent manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Unused Line Fees, Letter
of Credit Participation Fees or Letter of Credit Fronting Fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of LIBO Rate Advances, EURIBO Rate Advances, CDO Rate Advances or
Floating Rate Bid Advances to be made in the next following calendar month, such
payment shall be made on the immediately preceding Business Day.

(d) Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders of any Class hereunder that such Borrower will not make such payment in
full, the Administrative Agent may assume that such Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender of such Class on such due date an amount equal to the amount then due
such Lender. If and to the extent such Borrower has not made such payment in
full to the Administrative Agent, each Lender of such Class shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent (i) in the case of payments denominated in US Dollars, the
higher of (A) the New York Fed Bank Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation in US Dollars or (ii) in the case of payments denominated in
Sterling, Euro or Canadian Dollars, a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation in the
applicable currency.

 

-47-



--------------------------------------------------------------------------------

SECTION 2.15 Taxes.

(a) Any and all payments by Kraft Heinz or any Borrower hereunder or under any
Note or by Kraft Heinz under the Holdco Guaranty Agreement shall be made, in
accordance with Section 2.14, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest, additions to
taxes and expenses) with respect thereto, excluding, (i) in the case of each
Lender and the Administrative Agent, taxes imposed on its net income, franchise
taxes and branch profits taxes imposed on it, in each case, as a result of such
Lender or the Administrative Agent (as the case may be) being organized under
the laws of the taxing jurisdiction, (ii) in the case of each Lender, taxes
imposed on its net income, franchise taxes and branch profits taxes imposed on
it, in each case, as a result of such Lender having its Applicable Lending
Office in the taxing jurisdiction, (iii) in the case of each Lender and the
Administrative Agent, taxes imposed on its net income, franchise taxes and
branch profits taxes imposed on it, and any tax imposed by means of withholding,
in each case, to the extent such tax is imposed solely as a result of a present
or former connection (other than a connection arising from such Lender or the
Administrative Agent having executed, delivered, enforced, become a party to,
performed its obligations, received payments, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to this
Agreement, any Note or the Holdco Guaranty Agreement) between the Lender or the
Administrative Agent, as the case may be, and the taxing jurisdiction, (iv) in
the case of each Lender and the Administrative Agent, any taxes imposed pursuant
to FATCA, and (v) in the case of each Lender and the Administrative Agent, any
Home Jurisdiction U.S. Withholding Tax to the extent that such tax is imposed
with respect to any payments pursuant to any law in effect at the time such
Lender becomes a party hereto (or changes its Applicable Lending Office), except
(A) to the extent of the additional amounts in respect of such taxes under this
Section 2.15 to which such Lender’s assignor (if any) or such Lender’s prior
Applicable Lending Office (if any) was entitled, immediately prior to such
assignment or change in its Applicable Lending Office or (B) if such Lender
becomes a party hereto pursuant to an Assignment and Acceptance upon the demand
of the Parent Borrower (all such taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments by Kraft Heinz or any
Borrower hereunder or under any Note or by Kraft Heinz under the Holdco Guaranty
Agreement, other than taxes referred to in this Section 2.15(a)(i), 2.15(a)(ii),
2.15(a)(iii), 2.15(a)(iv) or 2.15(a)(v), are referred to herein as “Taxes”). If
any applicable withholding agent shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any Note or the Holdco
Guaranty Agreement to any Lender or the Administrative Agent, (i) the sum
payable by the applicable Borrower or Kraft Heinz shall be increased as may be
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.15) have been made, such Lender
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, Kraft Heinz, the Parent Borrower and each other applicable
Borrower shall pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges, irrecoverable value-added tax or similar
levies (other than Taxes, or taxes referred to in Sections 2.15(a)(i) to
2.15(a)(iv)) that arise from any payment made

 

-48-



--------------------------------------------------------------------------------

hereunder or under any Note or the Holdco Guaranty Agreement or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement, any Note or the Holdco Guaranty Agreement, other
than any such taxes imposed by reason of an Assignment and Acceptance
(hereinafter referred to as “Other Taxes”).

(c) Kraft Heinz, the Parent Borrower and each other Borrower shall indemnify
each Lender and the Administrative Agent for and hold it harmless against the
full amount of Taxes or Other Taxes (including, without limitation, Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.15) payable by such Lender or the Administrative Agent (as the case
may be), and any liability (including penalties, interest, additions to taxes
and reasonable expenses) arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date such Lender or the
Administrative Agent (as the case may be), makes written demand therefor;
provided, that if an applicable Lender or the Administrative Agent (as the case
may be) fails to provide notice to the Parent Borrower of the imposition of any
Taxes or Other Taxes within 60 days following the actual receipt of written
notice from the applicable Governmental Authority of the imposition of such
Taxes or Other Taxes, there will be no obligation for Kraft Heinz or any
Borrower to make a payment to such Lender or the Administrative Agent (as the
case may be) pursuant to this Section 2.15(c) in respect of any related
penalties, interest, additions to taxes and reasonable expenses attributable to
the period beginning after such 60th day and ending ten days after the Parent
Borrower receives notice from the Lender or the Administrative Agent. Neither
Kraft Heinz nor any Borrower will have any obligation to make a payment to an
applicable Lender or the Administrative Agent (as the case may be) pursuant to
this Section 2.15(c) in respect of any portion of any penalties, interest,
additions to taxes and reasonable expenses that are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Lender or the
Administrative Agent (as the case may be).

(d) As soon as practicable after the date of any payment of Taxes or Other
Taxes, Kraft Heinz, the Parent Borrower and each other applicable Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent, Kraft Heinz, the Parent
Borrower and each other applicable Borrower with any form or certificate that is
required by any United States federal taxing authority to certify such Lender’s
entitlement to any applicable exemption from or reduction in, Home Jurisdiction
U.S. Withholding Tax in respect of any payments hereunder or under any Note
(including, if applicable, two original Internal Revenue Service Forms W-9,
W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service or to the extent a Non-U.S. Lender is
not the beneficial owner (for example, where the Non-U.S. Lender is a
partnership or a participating Lender that transfers its beneficial ownership
through a participation), two original Internal Revenue Service Form W-8IMY,
accompanied by any applicable certification documents from each beneficial
owner) and any

 

-49-



--------------------------------------------------------------------------------

other documentation reasonably requested by Kraft Heinz, the Parent Borrower,
the other applicable Borrower or the Administrative Agent. Thereafter, each such
Lender shall provide additional forms or certificates (i) to the extent a form
or certificate previously provided has become inaccurate or invalid or has
otherwise ceased to be effective or (ii) as requested in writing by Kraft Heinz,
the Parent Borrower or the Administrative Agent or such other Borrower or, if
such Lender no longer qualifies for the applicable exemption from or reduction
in, Home Jurisdiction U.S. Withholding Tax, promptly notify the Administrative
Agent and Kraft Heinz, the Parent Borrower or such other Borrower of its
inability to do so. Unless Kraft Heinz, the Parent Borrower, such other Borrower
and the Administrative Agent have received forms or other documents from each
Lender satisfactory to them indicating that payments hereunder or under any Note
or the Holdco Guaranty Agreement are not subject to Home Jurisdiction U.S.
Withholding Taxes or are subject to Home Jurisdiction U.S. Withholding Taxes at
a rate reduced by an applicable tax treaty, Kraft Heinz, the Parent Borrower,
such other Borrower or the Administrative Agent shall withhold such taxes from
such payments at the applicable statutory rate in the case of payments to or for
such Lender and Kraft Heinz, the Parent Borrower or such other Borrower shall
pay additional amounts to the extent required by paragraph (a) of this
Section 2.15 (subject to the exceptions contained in this Section 2.15).

(f) If a payment made to a Lender hereunder or under any Note or the Holdco
Guaranty Agreement would be subject to U.S. Federal withholding tax imposed
pursuant to FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Internal Revenue Code, as applicable), such Lender shall, on
or prior to the date of its execution and delivery of this Agreement in the case
of each Initial Lender and on the date of the Assignment and Acceptance pursuant
to which it becomes a Lender in the case of each other Lender, provide each of
the Administrative Agent, Kraft Heinz, the Parent Borrower and each other
applicable Borrower, such documentation prescribed by applicable law (including,
if applicable, Internal Revenue Service Forms W-8BEN or W-8BEN-E) and such
additional documentation reasonably requested by the Administrative Agent, Kraft
Heinz, the Parent Borrower or the other applicable Borrower as may be necessary
for the Administrative Agent, Kraft Heinz, the Parent Borrower or the other
applicable Borrower to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA and the amount, if any, to deduct and withhold from such payment.
Thereafter, each such Lender shall provide additional documentation (i) to the
extent documentation previously provided has become inaccurate or invalid or has
otherwise ceased to be effective or (ii) as reasonably requested by the
Administrative Agent, Kraft Heinz, the Parent Borrower or the other applicable
Borrower. Solely for purposes of this paragraph (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) In the event that a Designated Subsidiary is a Foreign Subsidiary of the
Parent Borrower, each Lender shall promptly complete and deliver to such
Borrower and the Administrative Agent, or, at their request, to the applicable
taxing authority, so long as such Lender is legally eligible to do so, any
certificate or form reasonably requested in writing by such Borrower or the
Administrative Agent and required by applicable law in order to secure any
applicable exemption from, or reduction in the rate of, deduction or withholding
of the applicable Home Jurisdiction Non-U.S. Withholding Taxes for which such
Borrower is required to pay additional amounts pursuant to this Section 2.15.

 

-50-



--------------------------------------------------------------------------------

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.

(i) No additional amounts will be payable pursuant to this Section 2.15 with
respect to any Tax to the extent such Tax would not have been payable had the
Lender fulfilled its obligations under paragraph (e), (f) or (g) of this
Section 2.15 as applicable.

(j) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.15,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a liability in respect of Taxes, which refund or credit in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
(and without any obligation to disclose its tax records) is allocable to such
payment made under this Section 2.15, the amount of such refund or credit
(together with any interest received thereon and reduced by reasonable
out-of-pocket costs incurred in obtaining such refund or credit and by any
applicable taxes) promptly shall be paid to Kraft Heinz or the applicable
Borrower to the extent payment has been made in full by Kraft Heinz or such
Borrower pursuant to this Section 2.15.

(k) For purposes of this Section 2.15, the term “Lender” includes any Issuing
Bank.

SECTION 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Pro Rata Advances or Term Loans owing to it
(other than pursuant to Sections 2.05, 2.10(b)(iii), 2.12, 2.13, 2.15, 9.04(b),
9.04(c) or 9.07(h)) or funded participations in Letter of Credit Disbursements
in excess of its ratable share of payments on account of the Pro Rata Advances,
Term Loans or participations in Letter of Credit Disbursements obtained by all
the applicable Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Pro Rata Advances, Term Loans and
participations in Letter of Credit Disbursements made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with the Lenders in accordance with the aggregate amount of principal of and
accrued interest on their respective Pro Rata Advances, Term Loans and
participations in Letter of Credit Disbursements; provided, however, that (a) if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered and (b) the provisions of this Section 2.16
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained

 

-51-



--------------------------------------------------------------------------------

by a Lender as consideration for the assignment of or sale of a participation in
any of its Pro Rata Advances, Term Loans or participations in Letter of Credit
Disbursements to any Person that is an Eligible Assignee (as such term is
defined from time to time). Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.17 Evidence of Debt.

(a) Lender Records; Pro Rata and Term Notes. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Class of
Committed Advance owing to such Lender from time to time, including the amounts
and currencies of principal and interest payable and paid to such Lender from
time to time hereunder in respect of such Committed Advances. Each Borrower
shall, upon notice by any Lender to such Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a Pro Rata Note or a Term Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Pro Rata Advances or Term
Loans, as the case may be, owing to, or to be made by, such Lender, promptly
execute and deliver to such Lender a Pro Rata Note or a Term Note, as
applicable, payable to such Lender, or its registered assigns, in a principal
amount up to the Revolving Commitment or Term Loan, as applicable, of such
Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Class, Type and
currency of Advances comprising such Borrowing and, if appropriate, the Interest
Period applicable thereto;

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and the Maturity Date
applicable thereto; and

(iv) the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.

 

-52-



--------------------------------------------------------------------------------

SECTION 2.18 Commitment Increases.

(a) The Parent Borrower may from time to time (but not more than three times in
any calendar year), by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders and each Issuing Bank), executed
by the Parent Borrower and one or more financial institutions (any such
financial institution referred to in this Section 2.18 being called an
“Augmenting Lender”), which may include any Lender at such Lender’s sole
discretion, cause new Revolving Commitments or additional Term Loans or one or
more tranches of additional term loans (each an “Incremental Term Loan”) to be
extended by the Augmenting Lenders or cause the existing Revolving Commitments
of the Augmenting Lenders to be increased, as the case may be (the aggregate
amount of such extension of Revolving Commitments or increase in the existing
Revolving Commitments for all Augmenting Lenders on any single occasion being
referred to as a “Commitment Increase”; and any Commitment Increase or issuance
of Incremental Term Loans on any single occasion, each, an “Increase”), in an
amount for each Augmenting Lender set forth in such notice; provided that
(i) the amount of each Increase shall be not less than US$25,000,000, except to
the extent necessary to utilize the remaining unused amount of increase
permitted under this Section 2.18(a), and (ii) the aggregate amount of all the
Increases shall not exceed US$1,000,000,000. Each Augmenting Lender (if not then
a Lender) shall be subject to the approval of the Administrative Agent and, in
the case of a Commitment Increase, each Issuing Bank (which approval shall not
be unreasonably withheld or delayed) and shall not be subject to the approval of
any other Lenders, and Kraft Heinz, the Parent Borrower and each Augmenting
Lender shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence the Revolving Commitment or Incremental Term
Loans of such Augmenting Lender and/or its status as a Lender hereunder (such
documentation in respect of any Increase together with the notice of such
Increase being referred to collectively as the “Increase Amendment” in respect
of such Increase). The Increase Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.18.

(b) Upon each Commitment Increase pursuant to this Section 2.18, if, on the date
of such Commitment Increase, there are any Pro Rata Advances outstanding, such
Pro Rata Advances shall on or prior to the effectiveness of such Commitment
Increase be prepaid from the proceeds of new Pro Rata Advances made hereunder
(reflecting such Commitment Increase), which prepayment shall be accompanied by
accrued interest on the Pro Rata Advances being prepaid and any costs incurred
by any Lender in accordance with Section 9.04(b). The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

(c) Increases and new Revolving Commitments created pursuant to this
Section 2.18 shall become effective on the date specified in the notice
delivered by the Parent Borrower pursuant to the first sentence of paragraph
(a) above or on such other date as shall be agreed upon by the Parent Borrower,
the Administrative Agent and the applicable Augmenting Lenders.

 

-53-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, no Increase or addition of an Augmenting
Lender shall become effective under this Section 2.18 unless on the date of such
increase, the conditions set forth in Section 3.03 shall be satisfied as of such
date (as though the effectiveness of such Increase were a Borrowing) and the
Administrative Agent shall have received a certificate of the Parent Borrower to
that effect dated such date.

(e) The Incremental Term Loans (x) shall rank pari passu in right of payment
with the Advances, and (y) shall have identical terms as the Advances; provided
that (i) if the Incremental Term Loans constitute additional Term Loans, such
Incremental Term Loans shall have identical terms as the existing Term Loans,
and (ii) otherwise, (A) the Incremental Term Loans may mature and amortize
differently than the Advances, and the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the latest Maturity Date in
effect at the time of the incurrence of such Incremental Term Loans may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the latest Maturity Date in
effect at the time of the incurrence of such Incremental Term Loans and (B) the
Incremental Term Loans may be priced differently than the Advances.

SECTION 2.19 Use of Proceeds. The proceeds of the Advances and Letters of Credit
shall be available (and each Borrower agrees that it shall use such proceeds) to
consummate the Refinancing and for general corporate purposes of Kraft Heinz and
its Subsidiaries.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.09(a);

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or
Majority in Interest of the Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or modification of
this Agreement pursuant to Section 9.01); provided that any amendment, waiver or
modification of a type described in clause (b), (c) or (d) of the first proviso
in Section 9.01 that would apply to the Revolving Commitments or Obligations
owing to such Defaulting Lender shall require the consent of such Defaulting
Lender;

(c) if any Letter of Credit Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Letter of Credit Exposure of such Defaulting Lender
shall be reallocated among the Revolving Lenders that are not Defaulting Lenders
in accordance with their respective ratable shares (based upon Revolving
Commitments) but

 

-54-



--------------------------------------------------------------------------------

only to the extent that (x) the sum of all non-Defaulting Lenders’ unpaid
principal amount of Pro Rata Advances and Competitive Bid Advances plus such
Defaulting Lender’s Letter of Credit Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments (minus such non-Defaulting
Lenders’ Letter of Credit Exposure) as in effect at the time of such
reallocation and (y) the conditions set forth in Section 3.03 are satisfied at
such time; provided, that the respective allocations of each non-Defaulting
Lender shall not exceed such non-Defaulting Lender’s Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks only the Borrowers’ obligations corresponding to such Defaulting
Lender’s Letter of Credit Exposure in an amount equal to the aggregate amount of
the unreallocated obligations of such Defaulting Lender in accordance with the
procedures set forth in Section 2.21(h)(i) for so long as such Letter of Credit
Exposure is outstanding; provided that neither any such reallocation (partial or
otherwise) described in clause (i) above or this clause (ii), nor any payment by
a non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim any Borrower, the Administrative Agent, the Issuing Banks or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a non-Defaulting Lender;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any Letter of Credit Participation Fees to such
Defaulting Lender pursuant to Section 2.09(c) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is cash collateralized;

(iv) if the Letter of Credit Exposures of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.09(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ ratable shares (based upon Revolving Commitments); and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Banks or any other Lender hereunder, all Letter of Credit Participation
Fees with respect to such Defaulting Lender’s Letter of Credit Exposure shall be
payable to the Issuing Banks, ratably based on the portion of such Letter of
Credit Exposure attributable to Letters of Credit issued by each Issuing Bank,
until and to the extent that such Letter of Credit Exposure is reallocated
and/or cash collateralized pursuant to clause (i) or (ii) above; and

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Lenders and/or cash collateral

 

-55-



--------------------------------------------------------------------------------

will be provided by the Borrowers in accordance with Section 2.20(c)(ii), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among Revolving Lenders that are not Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

In the event that each of the Administrative Agent, each Issuing Bank and the
Parent Borrower agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then such Lender
shall purchase at par such of the Pro Rata Advances of the other Lenders
(together with any break funding incurred by such other Lenders as a result of
such purchase) and the Letter of Credit Exposures of the Lenders shall be
adjusted to reflect such Lender’s Revolving Commitment as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such Pro
Rata Advances and Letter of Credit Exposure in accordance with its pro rata
portion of the total Revolving Commitments and clauses (a) and (b) above shall
cease to apply.

SECTION 2.21 Issuance of, and Drawings and Reimbursement Under, Letters of
Credit.

(a) [Reserved]

(b) Request for Issuance. Letters of Credit denominated in US Dollars or in one
or more Alternative Currencies may be issued hereunder in a US Dollar Equivalent
Amount that does not at the time of the issuance of such Letter of Credit exceed
the aggregate Revolving Commitments minus the sum of the Aggregate Revolving
Credit Exposure and the Aggregate Competitive Bid Exposure of the Revolving
Lenders at such time, provided that (A) no Issuing Bank shall be required at any
time to issue, amend, renew or extend a Letter of Credit that would result in
(x) the aggregate Letter of Credit Exposures exceeding US$150,000,000, or
(y) the aggregate Letter of Credit Exposure in respect of Letters of Credit
issued by such Issuing Bank exceeding such Issuing Bank’s Letter of Credit
Commitment and (B) a Letter of Credit issued by an Issuing Bank shall only be of
a type approved for issuance hereunder by such Issuing Bank (it being understood
and agreed that standby Letters of Credit shall be deemed of the type that is so
approved). Each Letter of Credit shall be issued upon notice, given not later
than 12:00 p.m. (New York City time) on the third Business Day prior to the date
of the proposed issuance of such Letter of Credit, by the applicable Borrower to
the Administrative Agent and any Issuing Bank. Each such notice by any Borrower
of issuance of a Letter of Credit (a “Notice of Issuance”) shall be in writing
in substantially the form of Exhibit F attached hereto, specifying therein the
requested (i) date of such issuance (which shall be a Business Day), (ii) face
amount of such Letter of Credit (which must be in US Dollars or an Alternative
Currency), (iii) expiration date of such Letter of Credit (which shall be on or
prior to the earlier of (A) the date one year after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is five Business
Days prior to the Revolving Maturity Date; provided that any Letter of Credit
may contain customary automatic renewal provisions agreed upon by the applicable
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date that is five Business Days
prior to the Revolving Maturity Date, unless otherwise permitted pursuant to the
immediately succeeding proviso), subject to a right on the part of such Issuing

 

-56-



--------------------------------------------------------------------------------

Bank to prevent any such renewal from occurring by giving notice to the
beneficiary and the Borrower in advance of any such renewal; provided, further
that, with the prior consent of the applicable Issuing Bank, in its sole
discretion, a Letter of Credit may be extended beyond the fifth Business Day
prior to the Revolving Maturity Date (each such Letter of Credit with an
expiration date that is later than five Business Days prior to the Revolving
Maturity Date, a “Post-Maturity Letter of Credit”) so long as the applicable
Borrower shall Post-Maturity Cash Collateralize in accordance with Section
2.21(h)(ii) any Post-Maturity Letter of Credit); provided, further that no
Letter of Credit may expire after the date that is five Business Days prior to
the Revolving Maturity Date in respect of any Non-Extending Lenders under
Section 2.10(b) if, after giving effect to the issuance, amendment, renewal or
extension of such Letter of Credit, the aggregate Revolving Commitments of the
Extending Lenders (including any New Lenders) for the period following such
Revolving Maturity Date would be less than the Letter of Credit Exposure
following such Revolving Maturity Date), (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for Letter of Credit as
such Issuing Bank may specify to the applicable Borrower for use in connection
with such requested Letter of Credit (including, in connection with the issuance
of a Post-Maturity Letter of Credit or the renewal of a Letter of Credit, such
that, after giving effect to such renewal, such Letter of Credit becomes a
Post-Maturity Letter of Credit, such documentation, including a reimbursement
agreement, as such Issuing Bank may reasonably require in connection with such
issuance or renewal) (a “Letter of Credit Agreement”). If the requested form of
such Letter of Credit is acceptable to such Issuing Bank in its sole discretion,
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the applicable Borrower
at its office referred to in Section 9.02 or as otherwise agreed with the
applicable Borrower in connection with such issuance. A Letter of Credit issued
hereunder may contain a statement to the effect that such Letter of Credit is
issued for the account of any Subsidiary of the Parent Borrower; provided, that
notwithstanding such statement, the applicable Borrower shall be the actual
account party for all purposes of this Agreement for such Letter of Credit and
such statement shall not affect the applicable Borrower’s reimbursement
obligations hereunder with respect to such Letter of Credit. In the event and to
the extent that the provisions of any Letter of Credit Agreement shall conflict
with this Agreement, the provisions of this Agreement shall govern. A Borrower
may from time to time request that Letters of Credit be issued in US Dollars or
any Alternative Currency. Any request for a Letter of Credit in an Alternative
Currency shall be made to the Administrative Agent not later than 20 Business
Days (or such other date as may be agreed by the Administrative Agent and the
applicable Issuing Banks, in their sole discretion) prior to the date of the
desired issuance of a Letter of Credit denominated in the requested currency.
The Administrative Agent shall promptly notify each Issuing Bank thereof. Each
Issuing Bank shall confirm to the Administrative Agent not later than ten
Business Days (or such other date as may be agreed by the Administrative Agent
and the applicable Issuing Banks, in their sole discretion) after receipt of
such request whether it can issue a Letter of Credit in the requested
Alternative Currency. Any failure by an Issuing Bank to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a denial by such Issuing Bank to issue Letters of Credit in the requested
currency. If one or more Issuing Banks confirms the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
applicable Borrower. If no Issuing Bank is able to issue a Letter of Credit in
an additional currency under this Section 2.21(b), the

 

-57-



--------------------------------------------------------------------------------

Administrative Agent shall promptly notify the applicable Borrower.
Notwithstanding anything to the contrary set forth herein, this Section 2.21
shall not be construed to impose an obligation upon any Issuing Bank to issue,
amend, renew or extend any Letter of Credit if (i) any order, judgment or decree
of any Governmental Authority shall by its terms purport to enjoin or restrain
such Issuing Bank from issuing, amending, renewing or extending such Letter of
Credit, or any law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit the issuance, amendment,
renewal or extension of letters of credit generally or such Letter of Credit in
particular, (ii) the issuance, amendment, renewal or extension of such Letter of
Credit would or could reasonably be expected to breach, violate or otherwise be
inconsistent with any internal policy of such Issuing Bank or any law or
regulation to which such Issuing Bank is, or would be upon issuance, amendment,
renewal or extension of such Letter of Credit, subject to or (iii) such Letter
of Credit is denominated in an Alternative Currency not approved for issuance,
amendment, renewal or extension by such Issuing Bank.

(c) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the US Dollar Equivalent Amount of the aggregate face amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the US Dollar Equivalent Amount thereof shall have changed), it being
understood that such Issuing Bank shall not be obligated to effect any issuance,
renewal, extension or amendment resulting in an increase in the aggregate
US Dollar Equivalent Amount of the Letters of Credit issued by it without first
obtaining written confirmation from the Administrative Agent that such increase
is then permitted under this Agreement, (ii) on each Business Day on which such
Issuing Bank makes any Letter of Credit Disbursement, the date and the US Dollar
Equivalent Amount of such Letter of Credit Disbursement, (iii) on any Business
Day on which a Borrower fails to reimburse a Letter of Credit Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the US Dollar Equivalent Amount of such Letter of Credit
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

(d) Participations in Letters of Credit. Except as otherwise described in
Section 2.21(h)(ii) in connection with Letters of Credit issued or extended on
or after the Cash Collateralization Date, upon the issuance of a Letter of
Credit by any Issuing Bank under Section 2.21(b), such Issuing Bank shall be
deemed, without further action by any party hereto, to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have acquired from such Issuing Bank, a
participation in such Letter of Credit in the amount for each Revolving Lender
equal to such Lender’s ratable share (based on its Revolving Commitment) of the
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstances whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments.

 

-58-



--------------------------------------------------------------------------------

(e) Drawings Under Letters of Credit; Reimbursement; Interim Interest. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
applicable Borrower and each other Revolving Lender as to the US Dollar
Equivalent Amount to be paid as a result of such demand or drawing and the
payment date. The applicable Borrower shall be irrevocably and unconditionally
obligated to reimburse the applicable Issuing Bank, by no later than 12:00 p.m.
(New York City time) on the Business Day immediately following the Business Day
that such Borrower receives notice of such drawing, in the applicable currency
for any amounts paid by such Issuing Bank upon any drawing under any Letter of
Credit, without presentment, demand, protest or other formalities of any kind;
provided that such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.02 that such payment be
financed with a Pro Rata Borrowing that is comprised of Base Rate Advances in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Pro Rata
Borrowing. If the applicable Borrower fails to make such reimbursement payment
when due, the applicable Issuing Bank shall notify the Administrative Agent
thereof, and the Administrative Agent shall notify each Revolving Lender of the
applicable Letter of Credit Disbursement, the payment then due from such
Borrower in respect thereof (the “Unreimbursed Amount”) and the US Dollar
Equivalent Amount of such Lender’s ratable share thereof (based on its Revolving
Commitment). Promptly following receipt of such notice, each Revolving Lender
shall pay to the Administrative Agent the US Dollar Equivalent Amount of its
ratable share (based on its Revolving Commitment) of the Unreimbursed Amount, in
the same manner as provided in Section 2.02 with respect to Pro Rata Advances
made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Lenders in US Dollars or, if requested by such Issuing Bank,
the equivalent amount thereof in the applicable Alternative Currency as
determined by the Administrative Agent or the applicable Issuing Bank at such
time on the basis of the Spot Rate (determined as of such funding date) for the
purchase of such Alternative Currency with US Dollars. Promptly following
receipt by the Administrative Agent of any payment from the applicable Borrower
pursuant to this Section 2.21(e), the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this Section 2.21(e) to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this Section 2.21(e) to
reimburse any Issuing Bank for any Letter of Credit Disbursement shall not
constitute an Advance and shall not relieve the applicable Borrower of its
obligation to reimburse such Issuing Bank for such Letter of Credit
Disbursement. All such amounts paid by any Issuing Bank (whether or not the
US Dollar Equivalent Amount of their ratable shares, based on Revolving
Commitments, of such amounts have been paid to such Issuing Bank by the
Revolving Lenders as provided above) and remaining unpaid by the applicable
Borrower shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the Base Rate for such day, plus the Applicable Pro Rata
Interest Rate Margin for Base Rate Advances for such day, plus, if such amount
remains unpaid for more than three Business Days, 1%. Notwithstanding anything
to the contrary contained herein, the Revolving Lenders shall not have any
obligation to reimburse any Issuing Bank for any Letter of Credit Disbursement
made under any Post-Maturity Letter of Credit that occurs on or after the
Revolving Maturity Date.

 

-59-



--------------------------------------------------------------------------------

(f) Obligations Unconditional. The obligations of the Borrowers
under Section 2.21(e) above shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

(i) any lack of enforceability of this Agreement, any Letter of Credit, any
Letter of Credit Agreement or any other agreement or instrument, in each case,
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”)

(ii) the use that may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iii) the existence of any claim, set-off, defense or other rights that the
applicable Borrower may have at any time against a beneficiary of a Letter of
Credit (or any Person for whom the beneficiary may be acting), the Lenders
(including the applicable Issuing Bank) or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(v) payment under a Letter of Credit to the beneficiary of such Letter of Credit
against presentation to the Issuing Bank of a draft or certificate that does not
comply with the terms of the Letter of Credit; provided that the determination
by the Issuing Bank to make such payment shall not have been the result of its
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction in a final and non-appealable judgment);

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the applicable Borrower or the relevant
currency markets generally;

(vii) any other act or omission to act or delay of any kind by any Lender
(including the applicable Issuing Bank), the Administrative Agent or any other
Person or any other event or circumstance whatsoever that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of
the applicable Borrower’s obligations hereunder; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrowers.

 

-60-



--------------------------------------------------------------------------------

None of the Administrative Agent, the Lenders or the Issuing Banks, or any of
their affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the applicable
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Bank (as finally determined by a court of competent jurisdiction in a final and
non-appealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Additional Issuing Banks. The Parent Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Revolving Lender,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement. Any Revolving Lender designated as an issuing
bank pursuant to this Section 2.21(g) shall, upon entering into a Letter of
Credit Agreement with the Parent Borrower, be deemed to be an “Issuing Bank” (in
addition to being a Revolving Lender) hereunder.

(h) Cash Collateralization. (i) If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or a Majority in Interest of the Revolving Lenders (or,
if the maturity of the Pro Rata Advances has been accelerated, Revolving Lenders
with aggregate Letter of Credit Exposures representing greater than 50% of the
aggregate Letter of Credit Exposures) demanding the deposit of cash collateral
pursuant to this Section 2.21(h)(i), the Borrowers shall deposit (“Cash
Collateralize”) in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders and the
Issuing Banks, an amount in cash equal to the aggregate Letter of Credit
Exposures as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to Cash Collateralize shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in Section 6.01(e). Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement to the
Revolving Lenders and the Issuing Banks. The

 

-61-



--------------------------------------------------------------------------------

Administrative Agent shall have exclusive dominion and control, as defined in
the Uniform Commercial Code of the State of New York, including the exclusive
right of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for Letter
of Credit Disbursements for which it has not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the aggregate Letter of Credit Exposures at
such time or, if the maturity of the Pro Rata Advances has been accelerated (but
subject to the consent of Revolving Lenders with Letter of Credit Exposures
representing greater than 50% of the aggregate Letter of Credit Exposures), be
applied to satisfy other obligations of the Borrowers under this Agreement. If
the Borrowers are required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the applicable Borrower within
three Business Days after all Events of Default have been cured or waived.

(ii) If any Post-Maturity Letters of Credit remain outstanding as of the date
that is five Business Days prior to the Revolving Maturity Date (such date being
referred to herein as the “Cash Collateralization Date”), the applicable
Borrower shall, on the Cash Collateralization Date, deposit (“Post-Maturity Cash
Collateralize”) in an account with each Issuing Bank that has issued any such
Post-Maturity Letter of Credit, in the name of such Issuing Bank and for the
benefit of such Issuing Bank and, prior to the Revolving Maturity Date, the
Revolving Lenders (each, an “Issuing Bank LC Collateral Account”), an amount in
cash equal to 102% of the aggregate amount (as determined in accordance with
Section 1.04) of all outstanding Post-Maturity Letters of Credit issued by such
Issuing Bank. In addition, if (x) a Borrower requests that a Post-Maturity
Letter of Credit be issued, or a Letter of Credit be renewed (or if any Letter
of Credit is automatically renewed for an additional one-year period), such
that, after giving effect to such renewal, such Letter of Credit becomes a
Post-Maturity Letter of Credit, by an Issuing Bank after the Cash
Collateralization Date but before the Revolving Maturity Date and (y) such
Issuing Bank agrees to issue such Post-Maturity Letter of Credit or renew such
Letter of Credit, then, as a condition to such issuance or renewal, the
applicable Borrower shall deposit in such Issuing Bank’s Issuing Bank LC
Collateral Account an amount in cash equal to 102% of the amount (as determined
in accordance with Section 1.04) of such Post-Maturity Letter of Credit or
Letter of Credit to be renewed, as applicable. Any such deposits pursuant to
this Section 2.21(h)(ii) shall be held by each applicable Issuing Bank in its
Issuing Bank LC Collateral Account as collateral for the payment and performance
of the obligation of the applicable Borrower to reimburse such Issuing Bank for
Letter of Credit Disbursements made by such Issuing Bank under each
Post-Maturity Letter of Credit issued by such Issuing Bank. Each Issuing Bank
shall have exclusive dominion and control, as defined in the Uniform Commercial
Code of the State of New York, including the exclusive right of withdrawal, over
its Issuing Bank LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of each Issuing Bank and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in each Issuing Bank

 

-62-



--------------------------------------------------------------------------------

LC Collateral Account shall be applied by the applicable Issuing Bank to
reimburse such Issuing Bank for Letter of Credit Disbursements made by such
Issuing Bank in respect of Post-Maturity Letters of Credit for which it has not
been reimbursed, fees related to such Post-Maturity Letters of Credit and, to
the extent not so applied, shall be held for the satisfaction of the obligation
of the Borrowers to reimburse such Issuing Bank for Letter of Credit
Disbursements made by such Issuing Bank in respect of Post-Maturity Letters of
Credit issued by such Issuing Bank. If an Issuing Bank has issued more than one
Post-Maturity Letter of Credit for which cash collateral was provided pursuant
to this Section 2.21(h)(ii), upon the cancellation, surrender, or payment of any
such Post-Maturity Letter of Credit, the Issuing Bank that issued such
Post-Maturity Letter of Credit shall promptly release cash collateral to the
applicable Borrower equal to the difference between (A) the total available
funds in such Issuing Bank’s Issuing Bank LC Collateral Account and (B) 102% of
the aggregate amount (as determined in accordance with Section 1.04) of all
Post-Maturity Letters of Credit issued by such Issuing Bank that remain
outstanding. Promptly after the cancellation, surrender, or payment of all
Post-Maturity Letters of Credit issued by an Issuing Bank for which cash
collateral was provided pursuant to this Section 2.21(h)(ii), such Issuing Bank
shall return to the applicable Borrower all available funds, if any, in such
Issuing Bank’s Issuing Bank LC Collateral Account.
This Section 2.21(h)(ii) shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

ARTICLE III

Conditions to Closing Date and Lending

SECTION 3.01 Conditions Precedent to Closing Date. This Agreement and the
obligations of each Lender to make its initial Advance and of each Issuing Bank
to issue its initial Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions precedent is satisfied, or
waived in accordance with Section 9.01:

(a) This Agreement shall have been executed by the Administrative Agent and the
London Agent, and the Administrative Agent shall have received from Kraft Heinz,
the Parent Borrower and each Initial Lender either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission) that such
party has signed a counterpart of this Agreement.

(b) The Holdco Guaranty Agreement shall have been executed by Kraft Heinz and
the Administrative Agent.

(c) The Agents and the Lenders shall have received payment in full in cash of
all fees and expenses due to them pursuant to the Commitment Letter, the JPM Fee
Letter or the CoBank Fee Letter on or prior to the Closing Date and, in the case
of expenses, to the extent invoiced at least one day prior to the Closing Date.

(d) The Lenders shall have received all documentation and other information
required by regulatory authorities with respect to the Borrowers and Kraft Heinz
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

-63-



--------------------------------------------------------------------------------

(e) On the Closing Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Kraft Heinz, dated the
Closing Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Closing Date, and

(ii) no event has occurred and is continuing on and as of the Closing Date that
constitutes a Default or Event of Default.

(f) The Administrative Agent shall have received on or before the Closing Date
the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent:

(i) Certified copies of the resolutions of the Board of Directors of each of
Kraft Heinz and the Parent Borrower approving this Agreement and, in the case of
Kraft Heinz, the Holdco Guaranty Agreement, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Holdco Guaranty Agreement.

(ii) Certificates of the Secretary or an Assistant Secretary of each of Kraft
Heinz and the Parent Borrower certifying the names and true signatures of the
officers thereof authorized to sign this Agreement and, in the case of Kraft
Heinz, the Holdco Guaranty Agreement and certifying as to the organizational
documents, the resolutions and the good standing of Kraft Heinz and the Parent
Borrower and other customary matters.

(iii) Opinions of (A) Kirkland & Ellis LLP, special New York counsel to Kraft
Heinz and the Parent Borrower, and (B) internal counsel for Kraft Heinz, in each
case reasonably satisfactory to the Administrative Agent.

(g) The Merger Transactions shall have been (or substantially concurrently with
the occurrence of the Closing Date shall be) consummated, in each case pursuant
to and on the terms set forth in the Merger Agreement and without giving effect
to amendments, supplements, waivers or other modifications to the Merger
Agreement that are adverse in any material respect to the Lenders and that have
not been approved by the Joint Lead Arrangers. The Parent Borrower shall be a
wholly-owned Subsidiary of Kraft Heinz.

(h) All amounts under (i) the Five-Year Revolving Credit Agreement dated as of
May 29, 2014, among Kraft Foods Group, JPMorgan Chase Bank, N.A. and Barclays
Bank PLC, as administrative agents, the lenders party thereto and the other
parties thereto, (ii) the Credit Agreement dated as of June 7, 2013, among H. J.
Heinz Company, H.J. Heinz Corporation II, the lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, and the other
parties thereto and (iii) 4.25%

 

-64-



--------------------------------------------------------------------------------

Second Lien Secured Notes due in 2020, issued under the Indenture, dated as of
April 1, 2013, among H. J. Heinz Company, as the issuer, H.J. Heinz Corporation
II, as a guarantor, the other guarantors party thereto from time to time, and
Wells Fargo Bank, National Association, as trustee and collateral agent, in each
case shall have been (or substantially concurrently with the occurrence of the
Closing Date shall be) repaid and all commitments thereunder and guarantees and
Liens created in connection therewith shall have been (or substantially
concurrently with the occurrence of the Closing Date shall be) terminated and
released, and the Administrative Agent shall have received evidence thereof
reasonably satisfactory to it (the transactions set forth in this clause (h),
collectively, the “Refinancing”).

The Administrative Agent shall notify Kraft Heinz, the Parent Borrower and the
Lenders of the date which is the Closing Date upon satisfaction or waiver of all
of the conditions precedent set forth in this Section 3.01. For purposes of
determining compliance with the conditions specified in this Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that the Parent Borrower, by notice to the Lenders, designates as the proposed
Closing Date, specifying its objection thereto. Notwithstanding the foregoing,
the obligations of the Lenders to make Advances and of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions shall have been satisfied or waived at or prior to 5:00
p.m., New York City time, on July 6, 2015 (and, in the event such conditions
shall not have been so satisfied or waived, the Commitments shall terminate at
such time).

SECTION 3.02 Initial Advance to Each Designated Subsidiary. The obligation of
each Revolving Lender to make an initial Pro Rata Advance to any Designated
Subsidiary, and of any Issuing Bank to issue its initial Letter of Credit for
the account of any Designated Subsidiary, in each case following any designation
of such Designated Subsidiary as a Borrower hereunder pursuant to Section 9.08
is subject to the receipt by the Administrative Agent on or before such date of
designation of each of the following, in form and substance satisfactory to the
Administrative Agent and dated such date of designation, and in sufficient
copies for each Revolving Lender:

(a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign this Agreement and the other documents to be delivered
hereunder and certifying to other customary matters.

 

-65-



--------------------------------------------------------------------------------

(c) A certificate signed by a duly authorized officer of the Designated
Subsidiary certifying that such Designated Subsidiary shall have obtained all
governmental and third party authorizations, consents, approvals (including
exchange control approvals) and licenses required under applicable laws and
regulations necessary for such Designated Subsidiary to execute and deliver this
Agreement and to perform its obligations thereunder.

(d) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

(e) An opinion of counsel (which may be in-house counsel) to such Designated
Subsidiary covering, to the extent customary and appropriate for the relevant
jurisdiction, the opinions outlined on Exhibit E hereto.

(f) All information relating to any such Designated Subsidiary reasonably
requested by any Lender through the Administrative Agent not later than two
Business Days after such Lender shall have been notified of the designation of
such Designated Subsidiary under Section 9.08 in order to allow such Lender to
comply with “know your customer” regulations or any similar rules or regulations
under applicable foreign laws.

SECTION 3.03 Conditions Precedent to Each Pro Rata Borrowing and Letter of
Credit Issuance or Extension. The obligation of each Lender to make a Pro Rata
Advance on the occasion of each Pro Rata Borrowing, and the obligation of each
Issuing Bank to issue, to amend, to renew or to extend the expiry date of a
Letter of Credit, shall be subject to the conditions precedent that the Closing
Date shall have occurred (and, in the case of any Pro Rata Borrowing or any
Letter of Credit issued for the account of a Designated Subsidiary, the
conditions set forth in Section 3.02 with respect to such Designated Subsidiary
shall have been satisfied) and on the date of such Pro Rata Borrowing or Letter
of Credit issuance or extension the following statements shall be true, and the
acceptance by the applicable Borrower of the proceeds of such Pro Rata Borrowing
or the issuance or extension of such Letter of Credit shall be a representation
by the applicable Borrower that:

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct in all
material respects on and as of the date of such Pro Rata Borrowing or the
issuance or extension of such Letter of Credit, before and after giving effect
to such Pro Rata Borrowing and to the application of the proceeds therefrom or
to such Letter of Credit issuance or extension, as though made on and as of such
date, and, if such Pro Rata Borrowing or issuance or extension of Letter of
Credit shall have been requested by a Designated Subsidiary, the representations
and warranties of such Designated Subsidiary contained in its Designation
Agreement are correct in all material respects on and as of the date of such Pro
Rata Borrowing or the issuance or extension of such Letter of Credit, before and
after giving effect to such Pro Rata Borrowing and to the application of the
proceeds therefrom or to such Letter of Credit issuance or extension, as though
made on and as of such date; and

(b) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrowers
applied together therewith), no event has occurred and is continuing, or would
result from such Pro Rata Borrowing or the issuance or extension of such Letter
of Credit, that constitutes a Default or Event of Default.

 

-66-



--------------------------------------------------------------------------------

SECTION 3.04 Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Revolving Lender that is to make a Competitive Bid Advance on
the occasion of a Competitive Bid Borrowing shall be subject to the conditions
precedent that (i) the Administrative Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (ii) on
or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Administrative Agent shall have received a
Competitive Bid Note payable to such Lender, or its registered assigns, for each
of the one or more Competitive Bid Advances to be made by such Lender as part of
such Competitive Bid Borrowing, in a principal amount equal to the principal
amount of the Competitive Bid Advance to be evidenced thereby and otherwise on
such terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.07, and (iii) on the date of such Competitive Bid Borrowing the
following statements shall be true, and the acceptance by the applicable
Borrower of the proceeds of such Competitive Bid Borrowing shall be a
representation by such Borrower, that:

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct in all
material respects on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and, if such Competitive Bid Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct in all material respects on
and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

(b) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrowers
applied together therewith), no event has occurred and is continuing, or would
result from such Competitive Bid Borrowing that constitutes a Default or Event
of Default.

ARTICLE IV

Representations and Warranties

SECTION 4.01 Representations and Warranties of Kraft Heinz and the Parent
Borrower. Each of Kraft Heinz and the Parent Borrower represents and warrants as
to Kraft Heinz, the Parent Borrower and the other Subsidiaries of Kraft Heinz as
follows:

(a) Each of Kraft Heinz and the Parent Borrower is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation.

 

-67-



--------------------------------------------------------------------------------

(b) The execution, delivery and performance of this Agreement, the Holdco
Guaranty Agreement and the Notes to be delivered by the Parent Borrower are
within the corporate powers of Kraft Heinz or the Parent Borrower, as
applicable, have been duly authorized by all necessary corporate action on the
part of Kraft Heinz or the Parent Borrower, as applicable, and do not contravene
(i) the charter or by-laws of Kraft Heinz or the Parent Borrower or (ii) any
law, rule, regulation or order of any court or governmental agency or any
contractual restriction binding on or affecting Kraft Heinz or the Parent
Borrower except, with respect to any contravention referred to in clause (ii),
to the extent that such contravention could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by Kraft Heinz or the Parent Borrower, as
applicable, of this Agreement, the Holdco Guaranty Agreement or the Notes to be
delivered by the Parent Borrower except for (i) authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (ii) those authorizations, approvals, or
other actions, notices or filings, the failure of which to obtain or make could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) Each of this Agreement and the Holdco Guaranty Agreement is, and each of the
Notes to be delivered by the Parent Borrower when delivered hereunder will be,
duly executed and delivered by Kraft Heinz or the Parent Borrower, as
applicable, and a legal, valid and binding obligation of Kraft Heinz or the
Parent Borrower, as applicable, enforceable against it in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(e) As reported in the Form S-4 as in effect prior to the Closing Date, the
consolidated balance sheet of Holdco and its Subsidiaries as of December 28,
2014, and the consolidated statements of operations, comprehensive
income/(loss), equity and cash flows of Holdco and its Subsidiaries for the year
then ended fairly present, in all material respects, the consolidated financial
position of Holdco and its Subsidiaries as at such date and the consolidated
results of the operations of Holdco and its Subsidiaries for the year ended on
such date, all in accordance with accounting principles generally accepted in
the United States. As reported in Kraft Food Group’s Annual Report on Form 10-K
for the year ended December 28, 2014, the consolidated balance sheets of Kraft
Foods Group and its Subsidiaries as of December 28, 2014, and the consolidated
statements of earnings of Kraft Foods Group and its Subsidiaries for the year
then ended fairly present, in all material respects, the consolidated financial
position of Kraft Foods Group and its Subsidiaries as at such date and the
consolidated results of the operations of Kraft Foods Group and its Subsidiaries
for the year ended on such date, all in accordance with accounting principles
generally accepted in the United States. Except as disclosed in the Form S-4 as
in effect prior the Closing Date or as disclosed in Kraft Foods Group’s

 

-68-



--------------------------------------------------------------------------------

Annual Report on Form 10-K for the year ended December 28, 2014, or in any
Current Report on Form 8-K or Quarterly Report on Form 10-Q filed subsequent to
December 28, 2014, but prior to the Closing Date, since December 28, 2014, there
has been no material adverse change in the financial condition or operations of
Kraft Heinz, Kraft Foods Group and their respective Subsidiaries, taken as a
whole and on a pro forma basis after giving effect to the Merger Transactions.

(f) There is no pending or, to the knowledge of Kraft Heinz, threatened in
writing, action or proceeding affecting Kraft Heinz or any of its Subsidiaries
before any court, governmental agency or arbitrator (a “Proceeding”) (i) that
purports to affect the legality, validity or enforceability of this Agreement or
(ii) except for Proceedings disclosed in the Form S-4 as in effect prior to the
Closing Date or in Kraft Foods Group’s Annual Report on Form 10-K for the year
ended December 28, 2014, or in any Current Report on Form 8-K or Quarterly
Report on Form 10-Q filed subsequent to December 28, 2014, but prior to the
Closing Date, or, with respect to Proceedings commenced after the date of the
most recent such document but prior to the Closing Date, a certificate delivered
to the Lenders on or prior to the Closing Date, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(g) Kraft Heinz owns directly or indirectly 100% of the capital stock of the
Parent Borrower. The Parent Borrower owns directly or indirectly 100% of the
capital stock of each other Borrower.

(h) None of the proceeds of any Advance or any Letter of Credit will be used,
directly or indirectly, for any purpose that would result in a violation of
Regulation U.

(i) Kraft Heinz has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by Kraft Heinz and each of its
Subsidiaries and their respective directors, officers, employees and agents
(acting in their capacity as such) with the FCPA and other applicable
Anti-Corruption Laws and applicable Sanctions. None of (i) Kraft Heinz or any of
its Subsidiaries or (ii) to the knowledge of Kraft Heinz or the Parent Borrower,
any director, officer, employee or agent of Kraft Heinz or its Subsidiaries, is
a Sanctioned Person.

ARTICLE V

Covenants

SECTION 5.01 Affirmative Covenants. Commencing on the Closing Date and for long
as any Advance, interest or fees hereunder shall remain unpaid, any Letter of
Credit (other than, after the Cash Collateralization Date, any Post-Maturity
Letter of Credit) shall remain outstanding or any Letter of Credit Disbursement
unreimbursed or any Lender shall have any Commitment hereunder, each of Kraft
Heinz and the Parent Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would have a Material Adverse
Effect.

 

-69-



--------------------------------------------------------------------------------

(b) Maintenance of Total Shareholders’ Equity. Maintain Total Shareholders’
Equity of not less than the Minimum Shareholders’ Equity.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 5 days after the due date for
Kraft Heinz to have filed its Quarterly Report on Form 10-Q with the Commission
for the first three quarters of each fiscal year, an unaudited interim condensed
consolidated balance sheet of Kraft Heinz and its Subsidiaries as of the end of
such quarter and unaudited interim condensed consolidated statements of earnings
and cash flows of Kraft Heinz and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of Kraft Heinz;

(ii) as soon as available and in any event within 15 days after the due date for
Kraft Heinz to have filed its Annual Report on Form 10-K with the Commission for
each fiscal year, a copy of the consolidated financial statements for such year
for Kraft Heinz and its Subsidiaries, audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms);

(iii) all reports which Kraft Heinz sends to any of its shareholders, and copies
of all reports on Form 8-K (or any successor forms adopted by the Commission)
which Kraft Heinz files with the Commission;

(iv) as soon as possible and in any event within five days after obtaining
actual knowledge thereof, notice of the occurrence of each Event of Default and
each event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default, continuing on the date of such statement, a
statement of the chief financial officer or treasurer of Kraft Heinz setting
forth details of such Event of Default or event and the action which Kraft Heinz
has taken and proposes to take with respect thereto; and

(v) such other information respecting the condition or operations, financial or
otherwise, of Kraft Heinz, the Parent Borrower or any Major Subsidiary as any
Lender through the Administrative Agent may from time to time reasonably
request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft Heinz or the Parent Borrower may make such items available on
the Internet at www.sec.gov or another website identified by Kraft Heinz or the
Parent Borrower to the Administrative Agent (which website includes an option to
subscribe to a free service alerting subscribers by e-mail of new Commission
filings) or any successor or replacement website thereof, or by similar
electronic means.

 

-70-



--------------------------------------------------------------------------------

(d) Ranking. Cause each Advance made to the Parent Borrower and each Guaranty by
the Parent Borrower of an Advance made to another Borrower hereunder at all
times to constitute senior Debt of the Parent Borrower ranking equally in right
of payment with all existing and future senior Debt of the Parent Borrower and
senior in right of payment to all existing and future subordinated Debt of the
Parent Borrower, and cause the guaranty made by Kraft Heinz under the Holdco
Guaranty Agreement at all times to constitute senior Debt of Kraft Heinz ranking
equally in right of payment with all existing and future senior Debt of Kraft
Heinz and senior in right of payment to all existing and future subordinated
Debt of Kraft Heinz.

(e) Anti-Corruption Laws and Sanctions. Maintain in effect policies and
procedures reasonably designed to ensure that no Borrowing will be made, and no
proceeds of any Borrowing or Letter of Credit will be used (and will not permit
proceeds of any Borrowing or Letter of Credit to be used) (i) for the purpose of
funding payments to any officer or employee of a Governmental Authority or of a
Person controlled by a Governmental Authority, to any Person acting in an
official capacity for or on behalf of any Governmental Authority or Person
controlled by a Governmental Authority, or to any political party, official of a
political party, or candidate for political office, in each case in violation of
the FCPA, (ii) for the purpose of funding payments in violation of other
applicable Anti-Corruption Laws, (iii) for the purpose of financing the
activities of any Sanctioned Person in violation of applicable Anti-Corruption
Laws or Sanctions or (iv) in any manner that would result in the violation of
applicable Sanctions by any party hereto.

SECTION 5.02 Negative Covenants. Commencing on the Closing Date and for so long
as any Advance, interest or fees hereunder shall remain unpaid, any Letter of
Credit (other than, after the Cash Collateralization Date, any Post-Maturity
Letter of Credit) shall remain outstanding or any Letter of Credit Disbursement
unreimbursed or any Lender shall have any Commitment hereunder, neither Kraft
Heinz nor the Parent Borrower will:

(a) Liens, Etc. Create or permit any Major Subsidiary to create any lien,
security interest, conditional sale or other title retention agreement or other
charge or encumbrance (other than operating leases and licensed intellectual
property) (“Liens”), upon or with respect to any of its properties, whether now
owned or hereafter acquired to secure or provide for the payment of any Debt of
any Person, other than:

(i) Liens upon or in property acquired or held by Kraft Heinz, the Parent
Borrower or any Major Subsidiary in the ordinary course of business to secure
the purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

 

-71-



--------------------------------------------------------------------------------

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Kraft Heinz, the Parent
Borrower or any Major Subsidiary after the date hereof (other than any such Lien
created in contemplation of such acquisition);

(vi) Liens securing Debt in an aggregate amount not in excess of the greater of
(A) 10% of Consolidated Tangible Assets and (B) 10% of Consolidated
Capitalization;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of Kraft Heinz, the Parent Borrower or any Major
Subsidiary;

(ix) precautionary Liens provided by Kraft Heinz, the Parent Borrower or any
Major Subsidiary in connection with the sale, assignment, transfer or other
disposition of assets by Kraft Heinz, the Parent Borrower or such Major
Subsidiary which transaction is determined by the Board of Directors of Kraft
Heinz, the Parent Borrower or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States;

(x) Liens secured in the favor of a U.S. federal, state or municipal
governmental entity entered into for the purposes of reducing certain tax
liabilities of Kraft Heinz or its Subsidiaries, provided that Kraft Heinz or
such Subsidiary may upon not more than 120 days’ notice obtain title from such
governmental entity to such property free and clear of any Liens (other than
Liens permitted by this Section 5.02(a)) by paying a nominal fee or the amount
of any taxes (or any portion thereof) that would have otherwise been due and
payable had such transaction not been terminated, by canceling issued bonds, if
any, or otherwise terminating or unwinding such transaction;

(xi) Liens for taxes, fees, assessments or other governmental charges, levies or
claims not yet due or which are not delinquent beyond any period of grace or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(xii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, supplier’s or other like Liens arising in the ordinary course of
business;

(xiii) pledges, deposits or other Liens in the ordinary course of business in
connection with workers’ compensation, payroll taxes, unemployment insurance and
other social security legislation;

 

-72-



--------------------------------------------------------------------------------

(xiv) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Debt), statutory or regulatory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(xv) easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which do not in any case materially interfere
with the ordinary conduct of the business of the applicable Person;

(xvi) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 6.01(f);

(xvii) Liens (A) of a collection bank (including those arising under
Section 4-210 of the Uniform Commercial Code) on the items in the course of
collection and (B) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry;

(xviii) Liens arising under repurchase agreements, reverse repurchase
agreements, securities lending and borrowing agreements and similar
transactions;

(xix) Liens arising from leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which (A) would not reasonably be
expected to materially adversely affect the financial position or results of
operations of Kraft Heinz and its Subsidiaries taken as a whole and (B) do not
secure any Debt;

(xx) Liens solely on deposits, advances, contractual payments, including
implementation allowances or escrows to or with landlords, customers or clients
or in connection with insurance arrangement in the ordinary course of business;

(xxi) pledges, deposits and other Liens in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance;

(xxii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxiii) any interest or title of a lessor or sublessor under leases or subleases
entered into by Kraft Heinz, the Parent Borrower or any Major Subsidiary in the
ordinary course of business (other than pursuant to any sale and leaseback
transaction);

 

-73-



--------------------------------------------------------------------------------

(xxiv) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Kraft Heinz, the Parent
Borrower or any Major Subsidiary in the ordinary course of business;

(xxv) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Debt, (ii) relating to pooled
deposit or sweep accounts of Kraft Heinz, the Parent Borrower or any Major
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Kraft Heinz, the Parent Borrower or such
Major Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of Kraft Heinz, the Parent Borrower or any Major
Subsidiary in the ordinary course of business;

(xxvi) Liens arising from precautionary Uniform Commercial Code financing
statement filings;

(xxvii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xxviii) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of Kraft
Heinz, the Parent Borrower or any Major Subsidiary;

(xxix) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods; and

(xxx) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets) and (B) the amount of Debt secured by any such Lien
is not increased (and, in the case of any extension, renewal or replacement of a
Lien permitted under Section 5.02(a)(vi), the amount of such Debt shall be
included in the calculation of the aggregate amount of Debt for purposes of such
Section).

(b) Mergers, Etc. Consolidate with or merge into, or convey or transfer, or
permit one or more of its Subsidiaries to convey or transfer, (i) the properties
and assets of Kraft Heinz and its Subsidiaries substantially as an entirety to,
or (ii) the properties and assets of the Parent Borrower and its Subsidiaries
substantially as an entirety to, any Person unless, immediately before and after
giving effect thereto, no Default or Event of Default would exist and, in the
case of any merger or consolidation to which Kraft Heinz or the Parent Borrower
is a party, the surviving corporation is organized and existing

 

-74-



--------------------------------------------------------------------------------

under the laws of the United States of America or any State thereof or the
District of Columbia and assumes all of the obligations of Kraft Heinz or the
Parent Borrower, as the case may be, under this Agreement (including without
limitation the covenants set forth in Article V) and, in the case of any merger
or consolidation to which Kraft Heinz is a party, assumes all of Kraft Heinz’s
obligations under the Holdco Guaranty Agreement, in each case by the execution
and delivery of an instrument or instruments in form and substance reasonably
satisfactory to the Required Lenders.

ARTICLE VI

Events of Default

SECTION 6.01 Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Any Borrower shall fail to pay any principal of any Advance or any
reimbursement for Letter of Credit Disbursements when the same becomes due and
payable; or any Borrower shall fail to pay interest on any Advance, or the
Parent Borrower shall fail to pay any fees payable under Section 2.09, within
ten days after the same becomes due and payable (or after notice from the
Administrative Agent in the case of fees referred to in Section 2.09(b));

(b) Any representation or warranty made or deemed to have been made by Kraft
Heinz or any Borrower herein or under any Designation Agreement or the Holdco
Guaranty Agreement or by Kraft Heinz or any Borrower (or any of their respective
officers) in connection with this Agreement, any Designation Agreement or the
Holdco Guaranty Agreement shall prove to have been incorrect in any material
respect when made or deemed to have been made;

(c) Kraft Heinz or any Borrower shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b), 5.01(c)(iv) (provided that
the subsequent delivery of the notice required by such Section 5.01(c)(iv) shall
automatically cure any Event of Default resulting from the failure to have
previously delivered such notice) or 5.02(b) hereof, (ii) any term, covenant or
agreement contained in Section 5.02(a) hereof, if such failure shall remain
unremedied for 15 days after written notice thereof shall have been given to the
Parent Borrower by the Administrative Agent or any Lender or (iii) any other
term, covenant or agreement contained in this Agreement or the Holdco Guaranty
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Parent Borrower by the Administrative Agent or any Lender;

(d) Kraft Heinz, any Borrower or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least US$300,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of Kraft Heinz, such Borrower or such Major
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue

 

-75-



--------------------------------------------------------------------------------

after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt unless adequate provision for any such payment
has been made in form and substance satisfactory to the Required Lenders; or any
Debt of Kraft Heinz, any Borrower or any Major Subsidiary which is outstanding
in a principal amount of at least US$300,000,000 in the aggregate (but excluding
Debt arising under this Agreement) shall be declared to be due and payable, or
required to be prepaid (other than by a scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof as a result of a breach by Kraft Heinz, such Borrower or such
Major Subsidiary (as the case may be) of the agreement or instrument relating to
such Debt unless adequate provision for the payment of such Debt has been made
in form and substance satisfactory to the Required Lenders;

(e) Kraft Heinz, any Borrower or any Major Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Kraft Heinz, any
Borrower or any Major Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any of its property constituting a substantial part of the property of
Kraft Heinz and its Subsidiaries taken as a whole) shall occur; or Kraft Heinz,
any Borrower or any Major Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (e);

(f) Any judgment or order for the payment of money in excess of US$300,000,000
shall be rendered against Kraft Heinz, any Borrower or any Major Subsidiary and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such unsatisfied judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect;

(g) Kraft Heinz, any Borrower or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur, liability as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of Kraft Heinz, any Borrower or any ERISA Affiliate from a
Multiemployer Plan; or (iii) the termination of a Multiemployer Plan that would,
in the case of clauses (i), (ii) and (iii), individually or in the aggregate,
materially adversely affect the financial condition or operations of Kraft Heinz
and its Subsidiaries taken as a whole; provided, however, that no Default or
Event of Default under this Section 6.01(g) shall be deemed to have occurred if
Kraft Heinz, such Borrower or any ERISA Affiliate shall have made arrangements
satisfactory to the PBGC or the Required Lenders to discharge or otherwise
satisfy such liability (including the posting of a bond or other security);

 

-76-



--------------------------------------------------------------------------------

(h) The guaranty provided by Kraft Heinz under the Holdco Guaranty Agreement
shall for any reason cease (other than in accordance with the provisions of the
Holdco Guaranty Agreement) to be valid and binding on Kraft Heinz, or Kraft
Heinz shall so state in writing, or so long as any Subsidiary of the Parent
Borrower is a Designated Subsidiary, the Guaranty provided by the Parent
Borrower under Article VIII hereof in respect of such Designated Subsidiary
shall for any reason cease (other than in accordance with the provisions of
Article VIII) to be valid and binding on the Parent Borrower, or the Parent
Borrower shall so state in writing; or

(i) the Parent Borrower shall cease to be a wholly owned Subsidiary of Kraft
Heinz, or any other Borrower shall cease to be a wholly owned Subsidiary of the
Parent Borrower.

SECTION 6.02 Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Parent Borrower:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate,

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to Kraft Heinz or any Borrower under
the Federal Bankruptcy Code or any equivalent bankruptcy or insolvency laws of
any state or foreign jurisdiction, (i) the obligation of each Lender to make
Advances shall automatically be terminated and (ii) the Advances then
outstanding, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by Kraft Heinz and the
Borrowers, and

(c) exercise their rights and remedies under Section 2.21(h)(i),

ARTICLE VII

The Administrative Agent

SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the Holdco
Guaranty Agreement as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the

 

-77-



--------------------------------------------------------------------------------

Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
herein), and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Administrative Agent shall not be required
to take any action that exposes the Administrative Agent to personal liability
or that is contrary to this Agreement, the Holdco Guaranty Agreement or
applicable law. The Administrative Agent agrees to give to each Lender prompt
notice of each notice given to it by any Borrower as required by the terms of
this Agreement or at the request such Borrower, and any notice provided pursuant
to Section 5.01(c)(iv), but otherwise no Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Kraft Heinz or its Subsidiaries or Affiliates that is communicated
to or obtained by the Person serving as an Agent or any of its Affiliates in any
capacity. Notwithstanding any provision to the contrary contained elsewhere
herein, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall any Agent have or be deemed to have any
fiduciary relationship with any Lender, Issuing Bank or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against any
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its affiliates or its or their directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, the Holdco Guaranty Agreement
or the Notes, except for its or their own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable judgment. Without limitation of the generality of the foregoing,
the Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

(b) may consult with legal counsel (including counsel for Kraft Heinz or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or the
Holdco Guaranty Agreement by Kraft Heinz or any Borrower;

 

-78-



--------------------------------------------------------------------------------

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
Holdco Guaranty Agreement on the part of Kraft Heinz or any Borrower or to
inspect the property (including the books and records) of Kraft Heinz or any
Borrower;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
the Holdco Guaranty Agreement, the Notes or any other instrument or document
furnished pursuant hereto or thereto; and

(f) shall incur no liability under or in respect of this Agreement, the Holdco
Guaranty Agreement or the Notes by acting upon any notice, consent, certificate
or other instrument or writing (which may be by facsimile, registered mail or,
for the purposes of Section 2.02(a) or 2.07(b), email) believed by it to be
genuine and signed or sent by the proper party or parties.

(g) shall not be responsible for or have any duty to ascertain or inquire into
whether any Affiliated Lender intends to acquire or has acquired any Loan or as
to whether any Lender is at any time an Affiliated Lender and that, unless the
Administrative Agent shall have received, pursuant to the covenants of such
Lender set forth in the Assignment and Acceptance pursuant to which such Lender
shall have acquired any Term Loan hereunder, prior written notice from any
Lender that such Lender is an Affiliated Lender, the Administrative Agent may
deal with such Lender (including for purposes of determining the consent,
approval, vote or other similar action of the Lenders or the Lenders of any
Class), and shall not incur any liability for so doing, as if such Lender were
not an Affiliated Lender.

SECTION 7.03 The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it and any Letter of Credit issued by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the Holdco Guaranty Agreement as any other Lender or Issuing Bank
and may exercise the same as though it were not the Administrative Agent; and
the term “Lender”, “Lenders”, “Issuing Bank” and “Issuing Banks” shall, unless
otherwise expressly indicated, include the Administrative Agent in its
individual capacity. The Administrative Agent and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with Kraft Heinz, the Parent Borrower or any other Borrower, any of their
respective Subsidiaries and any Person who may do business with or own
securities of Kraft Heinz, the Parent Borrower, any other Borrower or any such
Subsidiary, all as if the Administrative Agent were not the Administrative Agent
and without any duty to account therefor to the Lenders or the Issuing Banks.

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any
Syndication Agent, any Joint Lead Arranger or any other Lender and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Syndication Agent, any Joint Lead Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement or the Holdco Guaranty Agreement.

 

-79-



--------------------------------------------------------------------------------

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Revolving Lenders agree to indemnify each Issuing Bank (in each
case, to the extent not reimbursed by the Borrowers), ratably according to
(a) in the case of any indemnity of the Administrative Agent, the respective
amounts of the Revolving Credit Exposures, Term Loans and unused Commitments
held by each Lender (or most recently outstanding and in effect) and (b) in the
case of any indemnity of any Issuing Bank, the respective amounts of the
Revolving Credit Exposures and unused Revolving Commitments held by each
Revolving Lender (or most recently outstanding and in effect), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent or such Issuing Bank, as the case may be, in any way
relating to or arising out of this Agreement, the Holdco Guaranty Agreement or
the Notes or any action taken or omitted by the Administrative Agent or such
Issuing Bank under this Agreement, the Holdco Guaranty Agreement or the Notes,
in each case, to the extent relating to the Administrative Agent or such Issuing
Bank, as applicable, in its capacity as such (including, in the case of any
Issuing Bank, any refusal by such Issuing Bank to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit)
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Administrative
Agent’s or such Issuing Bank’s gross negligence, bad faith or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable judgment. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent and each Revolving Lender agrees to
reimburse each Issuing Bank promptly upon demand for its ratable share
(determined as set forth in the first sentence of this Section) of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent or such Issuing Bank, as the case may be, in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
the Holdco Guaranty Agreement or the Notes to the extent that the Administrative
Agent or such Issuing Bank, as applicable, is not reimbursed for such expenses
by the Parent Borrower or the other Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Administrative Agent, any Issuing Bank, any Lender or a third party.

SECTION 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Parent
Borrower and, if the Administrative Agent shall have become a Defaulting Lender,
may be removed at any time by the Required Lenders. Upon the resignation or
removal of the Administrative Agent, the Required Lenders shall have the right
to appoint a successor Administrative Agent (with the consent of the Parent
Borrower so long as no Event of Default shall have occurred and be continuing).
If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring

 

-80-



--------------------------------------------------------------------------------

Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may (with the consent of the Parent Borrower so long as no Event of
Default shall have occurred and be continuing), on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be (a) a Lender and (b) a
commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
US$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement; provided that should the Administrative Agent
for any reason not appoint a successor Administrative Agent, which it is under
no obligation to do, then the rights, powers, discretion, privileges and duties
referred to in this Section 7.06 shall be vested in the Required Lenders until a
successor Administrative Agent has been appointed. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII and Section 9.04 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement. The resignation or removal of the Administrative
Agent in accordance with this Section 7.06 shall also constitute the resignation
or removal, as applicable, of the London Agent.

SECTION 7.07 Syndication Agents and Joint Lead Arrangers. None of the Persons
that have been designated as the Syndication Agents or the Joint Lead Arrangers
shall have any duties or obligations as a result of such designation or such
titles hereunder, other than any obligations in their individual capacity as a
Lender.

SECTION 7.08 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender (which term, as
used in this Section 7.08, includes each Issuing Bank) an amount equivalent to
any applicable withholding tax. Without limiting or expanding the provisions of
Section 2.15(a) or 2.15(c), each Lender shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. The agreements
in this Section 7.08 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement, the Holdco Guaranty Agreement and any
Notes and the repayment, satisfaction or discharge of all other Obligations.

 

-81-



--------------------------------------------------------------------------------

SECTION 7.09 Sub-Agents. The Administrative Agent may perform any of and all its
duties and exercise its rights and powers hereunder, the Holdco Guaranty or any
related agreement or instrument by or through any one or more sub-agents
appointed by the Administrative Agent, and the Administrative Agent and any such
sub-agent may perform any of and all their duties and exercise their rights and
powers through their respective affiliates or branches. The exculpatory,
indemnity and reimbursement provisions of this Article VII and Section 9.04
shall apply to any such sub-agent and affiliate, and their respective directors,
officers, employees and agents.

SECTION 7.10 Administrative Agent Satisfaction Right. If any Lender shall fail
to make any payment required to be made by it hereunder to or for the account of
the Administrative Agent or any Issuing Bank, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (a) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender hereunder to satisfy such Lender’s obligations in respect of such payment
until all such unsatisfied obligations have been discharged or (b) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender pursuant to Section 2.02(d), 2.14(d),
2.21, 7.05 or 7.08, in each case in such order as shall be determined by the
Administrative Agent in its discretion.

SECTION 7.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Federal Bankruptcy Code or any other
judicial proceeding relating to Kraft Heinz or any Borrower, the Administrative
Agent (irrespective of whether the principal of any Advance or Obligation under
any Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Obligations under Letters of Credit
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.09 and 9.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 9.04.

 

-82-



--------------------------------------------------------------------------------

ARTICLE VIII

Guaranty

SECTION 8.01 Guaranty. The Parent Borrower hereby unconditionally and
irrevocably guarantees (the undertaking of the Parent Borrower contained in this
Article VIII being the “Guaranty”) the punctual payment when due, whether at
stated maturity, by acceleration or otherwise, of all obligations of each
Designated Subsidiary now or hereafter existing under this Agreement, whether
for principal, interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), fees, expenses or otherwise
and including each payment required to be made by any Designated Subsidiary in
respect of any Letter of Credit (such obligations collectively being the
“Designated Subsidiary Obligations”). This Guaranty is a guaranty of payment and
not of collection.

SECTION 8.02 Guaranty Absolute. The Parent Borrower guarantees that the
Designated Subsidiary Obligations will be paid strictly in accordance with the
terms of this Agreement, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent, the Lenders or the Issuing Banks with
respect thereto. The liability of the Parent Borrower under the Guaranty shall
be absolute and unconditional, irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Designated Subsidiary Obligations, or any other amendment
or waiver of or any consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Designated Subsidiary Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a Designated Subsidiary Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Parent Borrower or any other Borrower.

The Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Designated Subsidiary Obligations
is rescinded or must otherwise be returned by the Administrative Agent, any
Lender or any Issuing Bank upon the insolvency, bankruptcy or reorganization of
a Designated Subsidiary or otherwise, all as though such payment had not been
made.

 

-83-



--------------------------------------------------------------------------------

SECTION 8.03 Waivers.

(a) The Parent Borrower hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Designated Subsidiary
Obligations and this Guaranty and any requirement that the Administrative Agent,
any Lender or any Issuing Bank protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against a Designated Subsidiary or any other Person or any
collateral.

(b) The Parent Borrower hereby irrevocably waives any claims or other rights
that it may now or hereafter acquire against any Designated Subsidiary that
arise from the existence, payment, performance or enforcement of the obligations
of the Parent Borrower under the Guaranty or this Agreement, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Administrative Agent, any Lender or any Issuing Bank against such Designated
Subsidiary or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from such Designated Subsidiary,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right. If any
amount shall be paid to the Parent Borrower in violation of the preceding
sentence at any time prior to the later of the cash payment in full of the
Designated Subsidiary Obligations and all other amounts payable under the
Guaranty and the Revolving Maturity Date, such amount shall be held in trust for
the benefit of the Administrative Agent, the Lenders and the Issuing Banks and
shall forthwith be paid to the Administrative Agent to be credited and applied
to the Designated Subsidiary Obligations and all other amounts payable under the
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and the Guaranty, or to be held as collateral for any Designated
Subsidiary Obligations or other amounts payable under the Guaranty thereafter
arising. The Parent Borrower acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Guaranty and that the waiver set forth in this Section 8.03(b) is
knowingly made in contemplation of such benefits.

SECTION 8.04 Continuing Guaranty. The Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until payment in full of the
Designated Subsidiary Obligations (including any and all Designated Subsidiary
Obligations which remain outstanding after the Revolving Maturity Date) and all
other amounts payable under the Guaranty, (ii) be binding upon each of the
Parent Borrower and its successors and assigns, and (iii) inure to the benefit
of and be enforceable by the Lenders, the Administrative Agent, the Issuing
Banks and their respective successors, transferees and assigns.

 

-84-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc; Limitations on Affiliated Lenders.

(a) No amendment or waiver of any provision of this Agreement or the Holdco
Guaranty Agreement, nor consent to any departure by any Borrower or Kraft Heinz
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, Kraft Heinz and the Parent Borrower (or, in
the case of the Holdco Guaranty Agreement, signed by Kraft Heinz and the
Administrative Agent with the consent of the Required Lenders), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders (including
Defaulting Lenders) affected thereby, Kraft Heinz and the Parent Borrower, do
any of the following: (a) waive any of the conditions specified in Section 3.01
or, without the written consent of a Majority in Interest of the Revolving
Lenders, waive any of the conditions specified in Section 3.02 or 3.03 (it being
understood and agreed that any waiver or amendment of a representation,
warranty, covenant, Default or Event of Default shall not constitute a waiver of
any condition specified in Section 3.01, 3.02 or 3.03 unless the amendment or
waiver so provides), (b) increase the Commitments of the Lenders or subject the
Lenders to any additional obligations, (c) reduce the principal of, or the
amount or rate of interest on, the Pro Rata Advances or the Term Loans, any
Letter of Credit Disbursement or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Pro Rata Advances or the Term Loans or the required date of reimbursement of any
Letter of Credit Disbursement, or any fees or other amounts payable hereunder,
or postpone the scheduled date of expiration of any Commitment (including any
extension of the date by which the Closing Date must occur), (e) change the
percentage of the Commitments (or Commitments of any Class) or of the aggregate
unpaid principal amount of the Pro Rata Advances or Term Loans, or the number of
Lenders (or Lenders of any Class), that shall be required for the Lenders or any
of them to take any action hereunder (it being understood that, solely with the
consent of the parties prescribed by Section 2.18 to be parties to an Increase
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders based on the amounts thereof outstanding), (f) release Kraft
Heinz from any of its obligations under the Holdco Guaranty Agreement or release
the Parent Borrower from any of its obligations under Article VIII, (g) change
Section 2.16 in a manner that would alter the pro rata sharing of payments
required thereby (other than to extend the Revolving Maturity Date applicable to
the Advances and Revolving Commitments of consenting Revolving Lenders and to
compensate such Lenders for consenting to such extension; provided that (i) no
amendment permitted by this parenthetical shall reduce the amount of or defer
any payment of principal, interest or fees to non-extending Lenders or otherwise
adversely affect the rights of non-extending Lenders under this Agreement and
(ii) the opportunity to agree to such extension and receive such compensation
shall be offered on equal terms to all the Revolving Lenders), (h) add any
additional currencies in which any Advance must be made available by the
Lenders, (i) change any provision of this Agreement or the Holdco Guaranty
Agreement in a manner that by its terms adversely affects the rights in respect
of payments of Lenders of any Class differently from Lenders of any other Class,
without the written consent of Lenders representing a Majority in Interest of
each adversely affected Class or (j) amend this Section 9.01; provided further
that no waiver of the conditions specified in Section 3.04 in connection with
any Competitive Bid Borrowing shall be effective unless consented to by all
Lenders making Competitive Bid Advances as part of such Competitive Bid
Borrowing; and provided further that (A) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take

 

-85-



--------------------------------------------------------------------------------

such action, affect the rights or duties of the Administrative Agent under this
Agreement, (B) no amendment, waiver or consent shall, unless in writing and
signed by the applicable Issuing Bank in addition to the Lenders required above
to take such action, affect the rights or duties of such Issuing Bank under this
Agreement, (C) any amendment, waiver or consent in respect of this Agreement
that by its terms affects the rights or duties under this Agreement of the
Lenders of one or more Classes (but not the Lenders of any other Classes) may be
effected by an agreement or agreements in writing entered into by Kraft Heinz,
the Parent Borrower and the requisite percentage in interest of Lenders under
each affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time, (D) this Agreement may be amended with the written consent of the
Administrative Agent, Kraft Heinz and the Parent Borrower as set forth in
Section 2.10(b)(ix) or 2.18(a) and (E) this Agreement and the Holdco Note
Guaranty may be amended with the written consent of the Administrative Agent,
Kraft Heinz and the Parent Borrower to reflect any changes in the names of Kraft
Heinz or the Parent Borrower as a result of the Merger Transactions and any
related transactions.

(b) Notwithstanding anything to the contrary set forth in this Agreement, no
Lender that is an Affiliated Lender shall have any right to (and no Affiliated
Lender shall) (i) consent to any amendment, waiver or consent with respect to
any of the terms and conditions of this Agreement or the Holdco Guaranty
Agreement, (ii) require any Agent or any Lender to take any action (or refrain
from taking any action) with respect to this Agreement or the Holdco Guaranty
Agreement, (iii) otherwise vote on any matter relating to this Agreement or the
Holdco Guaranty Agreement, (iv) attend (or receive notice of) any meeting
(whether in person, by telephone or other means) with any Agent or any Lender,
except any portion thereof attended (at the invitation of the Administrative
Agent) by representatives of Kraft Heinz or the Parent Borrower, or receive any
information or material (in whatever form) prepared by or on behalf of, or
otherwise provided by, any Agent or any Lender, other than any such information
or material that has been made available by the Administrative Agent to Kraft
Heinz or the Parent Borrower and any notices of borrowings, prepayments and
other administrative matters in respect of its Term Loans required to be
provided to it pursuant to Article II, or (v) make or bring any claim, in its
capacity as a Lender, against any Agent or any Lender with respect to the
fiduciary duties of any Agent or any Lender or any other duties and obligations
of such Persons under this Agreement, the Holdco Guaranty Agreement or any
related document or instrument; provided that, without the prior written consent
of such Affiliated Lender, no amendment, waiver or consent with respect to any
of the terms and conditions of this Agreement or the Holdco Guaranty Agreement
shall (A) deprive any Affiliated Lender, in its capacity as Lender, of its share
of any payments that Lenders of the same Class are entitled to share on a pro
rata basis hereunder or (B) affect any Affiliated Lender, in its capacity as
Lender, in a manner that is disproportionate to the effect of such amendment,
waiver or consent on the other Lenders of the same Class.

(c) If a proceeding under the Federal Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law shall be
commenced by or against Kraft Heinz or any Borrower prior to the time when the
Obligations have been paid in full, each Affiliated Lender shall acknowledge and
agree that it is an “insider” under Section 101(31) of the Federal Bankruptcy
Code and, as such, the claims associated with the Term Loans and Term
Commitments owned by it shall not be included in determining whether

 

-86-



--------------------------------------------------------------------------------

the applicable class of creditors holding such claims has voted to accept a
proposed plan for purposes of Section 1129(a)(10) of the Federal Bankruptcy
Code, or, alternatively, to the extent that the foregoing designation is deemed
unenforceable for any reason, each Affiliated Lender shall vote (and hereby
irrevocably authorizes and empowers the Administrative Agent so to vote on
behalf of such Affiliated Lenders) in such proceedings in the same proportion as
the allocation of voting with respect to such matter by Lenders that are not
Affiliated Lenders, except to the extent that any plan of reorganization
proposes to treat the Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliated Lenders. To give effect to the foregoing right of the Administrative
Agent to vote on behalf of any Affiliated Lender with respect to the
Obligations, each Lender that is an Affiliated Lender hereby constitutes and
appoints the Administrative Agent and any officer or agent of the Administrative
Agent, with full power of substitution, as such Affiliated Lender’s true and
lawful attorney-in-fact with full power and authority in the place of such
Affiliated Lender and in the name of such Affiliated Lender or in its own name,
to take any and all appropriate action and to execute any and all documents and
instruments as, in the opinion of such attorney, may be necessary or desirable
to accomplish the purposes hereof, which appointment as attorney is irrevocable
and coupled with an interest.

(d) The provisions set forth in Sections 9.01(b), 9.01(c) and 9.01(d), and the
related provisions set forth in each Assignment and Acceptance executed by an
Affiliated Lender, constitute an irrevocable voting proxy coupled with a pledge
in favor of the Administrative Agent with respect to voting obligations set
forth in Section 9.01(c).

(e) It is acknowledged and agreed that, in the event any new Class of
Incremental Term Loans is created pursuant to Section 2.18, the limitations set
forth herein with respect to ownership and voting rights of any Affiliated
Lender shall be applicable, mutatis mutandis, with respect to the ownership of,
or voting rights relating to, Incremental Term Loans of any such new Class.

SECTION 9.02 Notices, Etc.

(a) Addresses. All notices and other communications provided for hereunder shall
be in writing (including facsimile communication) and mailed, faxed or delivered
(or in the case of any Notice of Committed Borrowing or Notice of Competitive
Bid Borrowing, emailed), as follows:

 

  (i) if to Kraft Heinz, the Parent Borrower or any other Borrower:

c/o The Kraft Heinz Company

One PPG Place

Pittsburgh, Pennsylvania 15222

Attention: Treasurer

Fax number: 412-456-5774;

 

-87-



--------------------------------------------------------------------------------

with a copy to:

c/o The Kraft Heinz Company

One PPG Place

Pittsburgh, Pennsylvania 15222

Attention: General Counsel

Fax number: 412-456-5774;

(ii) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire delivered to the Administrative Agent in
connection herewith;

(iii) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the Parent
Borrower (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof);

(iv) if to the Administrative Agent, as follows:

(A) if such notice relates to an Advance or Borrowing denominated in US Dollars,
an Advance or Borrowing at the Canadian Prime Rate or does not relate to any
particular Advance, Borrowing or Letter of Credit, to JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 500 Stanton Christiana Road, 3/Ops2, Newark, DE
19713, Attention of Dina E. Scarfo (Fax number: 302-634-4250; e-mail address:
dina.e.scarfo@chase.com), with a copy to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, 3/Ops2, Newark, DE 19713, Attention of Emily Cousineau (Fax
number: 302-634-4250; e-mail address: emily.cousineau@chase.com);

(B) if such notice relates to an Advance or Borrowing denominated in Euro or
Sterling or an Advance or Borrowing at the CDO Rate, to J.P. Morgan Europe
Limited, Loans Agency 6th Floor, 25 Bank Street, Canary Wharf, London, E14 5JP
United Kingdom, Attention of Loans Agency (Fax number: 44-207-777-2360; e-mail
address: loan_and_agency_london@jpmorgan.com), with a copy to JPMorgan Chase
Bank, N.A., 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713, Attention of
Dina E. Scarfo (Fax number: 302-634-4250; e-mail address:
dina.e.scarfo@chase.com); and

(C) if such notice relates to a Letter of Credit, to JPMorgan Chase Bank, N.A.,
10420 Highland Manor Drive Floor 04, Mail Code FL3-2414, Tampa, FL 33610-9128,
Attention of Letter of Credit Department (Fax number: 813-432-6337), with a copy
to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, 3/Ops2, Newark, DE
19713, Attention of Dina E. Scarfo (Fax number: 302-634-4250; e-mail address:
dina.e.scarfo@chase.com);

 

-88-



--------------------------------------------------------------------------------

or, as to Kraft Heinz, any Borrower or the Administrative Agent, at such other
address (or fax number or e-mail) as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address (or fax number or e-mail) as shall be designated by such party in a
written notice to the Parent Borrower and the Administrative Agent.

(b) Effectiveness of Notices. Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; and notices sent by confirmed fax or e-mail shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications by the Administrative Agent to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Delivery by
facsimile or email of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender, any
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder or under the Holdco Guaranty Agreement or any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses.

(a) Administrative Agent; Enforcement. Each of Kraft Heinz and the Parent
Borrower jointly and severally agrees to pay on demand (i) all reasonable costs
and expenses in connection with the preparation, execution, delivery,
administration (excluding any cost or expenses for administration related to the
overhead of the Administrative Agent), modification and amendment of this
Agreement, the Holdco Guaranty Agreement, the Notes and the documents to be
delivered hereunder or thereunder, including, without limitation, the reasonable
and documented fees and out-of-pocket expenses of a single counsel for the
Agents with respect thereto and with respect to advising the Administrative
Agent as to its rights and responsibilities under this Agreement, the Holdco
Guaranty Agreement or the Notes (which, insofar as such costs and expenses
relate to the preparation, execution and delivery of this Agreement, the Holdco
Guaranty Agreement and the Notes and the closing hereunder, shall be limited to
the reasonable and documented fees and expenses of Cravath, Swaine & Moore LLP),
(ii) all reasonable costs and expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all costs and expenses of
the Lenders, the Issuing Banks and the Administrative Agent, if any (including,
without limitation, reasonable fees and expenses of the Lenders, the Issuing
Banks and the Administrative Agent for one primary counsel and one local counsel
in each relevant jurisdiction), in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement
(including the Guaranty), the Holdco Guaranty Agreement, the Notes and the other
documents to be delivered hereunder or thereunder.

 

-89-



--------------------------------------------------------------------------------

(b) Prepayment of LIBO Rate Advances, EURIBO Rate Advances, CDO Rate Advances or
Floating Rate Bid Advances. If any payment of principal of any LIBO Rate
Advance, EURIBO Rate Advance, CDO Rate Advance or Floating Rate Bid Advance is
made other than on the last day of the Interest Period for such Advance or at
its maturity, as a result of a payment pursuant to Section 2.11, acceleration of
the maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by the Parent Borrower pursuant to Section 9.07(a) or for any
other reason, the Parent Borrower shall, upon demand by any Lender (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. Without prejudice to the survival of any other agreement
of the Parent Borrower or any other Borrower hereunder, the agreements and
obligations of Kraft Heinz, the Parent Borrower and each other Borrower
contained in Sections 2.02(c), 2.05, 2.12, 2.15, 9.04(a), this Section 9.04(b)
and Section 9.04(c) shall survive the payment in full of principal and interest
hereunder.

(c) Indemnification. Each of Kraft Heinz and each Borrower jointly and severally
agrees to indemnify and hold harmless each Agent, each Issuing Bank and each
Lender, each of their respective affiliates and each of their and their
respective affiliates’ control persons, directors, officers, employees,
representatives, advisers, attorneys and agents (each, an “Indemnified Party”)
from and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
which may be incurred by or asserted against any Indemnified Party, in each case
in connection with or arising out of, or in connection with the preparation for
or defense of, any investigation, litigation, or proceeding (i) relating to this
Agreement, the Holdco Guaranty Agreement, the Notes or any of the other
documents delivered hereunder or thereunder, the Advances, the Letters of Credit
or any transaction or proposed transaction (whether or not consummated) in which
any proceeds of any Borrowing or any Letter of Credit are applied or proposed to
be applied, directly or indirectly, by any Borrower (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), whether or not such Indemnified Party is a
party to such transaction, or (ii) relating to Kraft Heinz’s or any Borrower’s
consummation of any transaction or proposed transaction contemplated hereby
(whether or not consummated) or entering into this Agreement, the Holdco
Guaranty Agreement or the Notes, or to any actions or omissions of Kraft Heinz,
any Borrower, any of their respective Subsidiaries or affiliates or any of its
or their respective officers, directors, employees or agents in connection
therewith, in each case whether or not an Indemnified Party is a party thereto
and whether or not such investigation, litigation or proceeding is brought by
Kraft Heinz, any Borrower or any other Person; provided, however, that neither
Kraft Heinz nor any Borrower shall be required to indemnify an Indemnified Party
from or against any portion of such claims, damages, losses, liabilities or
expenses that is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from (i) the gross negligence, bad faith
or willful

 

-90-



--------------------------------------------------------------------------------

misconduct of such Indemnified Party, (ii) a dispute among the Lenders not
arising out of acts or omissions of Kraft Heinz, any of the Borrowers or any of
their respective Subsidiaries or affiliates (other than a dispute involving a
claim against an Indemnified Party for its acts or omissions in its capacity as
an arranger, bookrunner, agent or similar role in respect of the credit
facilities evidenced by this Agreement, except, with respect to this
clause (ii), to the extent such acts or omissions are determined by a court of
competent jurisdiction by final and non-appealable judgment to have constituted
the gross negligence, bad faith or willful misconduct of such Indemnified Party
in such capacity) or (iii) such Indemnified Party’s material breach of this
Agreement.

SECTION 9.05 Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Kraft Heinz, the
Parent Borrower or any other Borrower against any and all of the obligations of
Kraft Heinz, the Parent Borrower or any other Borrower now or hereafter existing
under this Agreement or the Holdco Guaranty Agreement, whether or not such
Lender shall have made any demand under this Agreement or the Holdco Guaranty
Agreement and although such obligations may be unmatured. Each Lender shall
promptly notify Kraft Heinz or the appropriate Borrower and Administrative Agent
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its affiliates under this Section 9.05 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its affiliates may have.

SECTION 9.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each of Kraft Heinz, the Borrowers, the Administrative Agent,
each Lender and each Issuing Bank and their respective successors and assigns,
except that, other than in accordance with Section 5.02(b), neither Kraft Heinz
nor any Borrower shall have the right to assign its rights or obligations
hereunder, any Notes or the Holdco Guaranty Agreement, or any interest herein or
therein, without the prior written consent of each of the Lenders.

SECTION 9.07 Assignments and Participations.

(a) Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments of any Class
and the Pro Rata Advances, Competitive Bid Advances or Term Loans owing to it),
subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than, except in the
case of an assignment made pursuant to Section 9.07(h), any Competitive Bid
Advances owing to such Lender or any Competitive Bid Notes held by it), provided
that this clause (i) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Advances;

 

-91-



--------------------------------------------------------------------------------

(ii) the amount of the Commitment or Advances of any Class of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event, other than with respect to assignments to other Lenders, or affiliates
of Lenders or an assignment of the entire remaining amount, be less than
US$10,000,000, subject in each case to reduction at the sole discretion of the
Parent Borrower, and shall be an integral multiple of US$1,000,000;

(iii) each such assignment shall be to an Eligible Assignee; provided that if
such Eligible Assignee is an Affiliated Lender, (A) such assignment may only be
an assignment of Term Loans (and not of Revolving Commitments, Pro Rata Advances
or Competitive Bid Advances) and (B) after giving effect thereto, the Affiliated
Lender Limitation shall be satisfied;

(iv) each such assignment shall require the prior written consent of (x) the
Administrative Agent, (y) in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Letter of
Credit Exposure, each Issuing Bank, and (z) unless an Event of Default under
Section 6.01(a) or 6.01(e) has occurred and is continuing, the Parent Borrower
(such consents not to be unreasonably withheld or delayed and such consents by
the Parent Borrower shall be deemed to be given if no objection is received by
the assigning Lender and the Administrative Agent from the Parent Borrower
within ten Business Days after notice of such proposed assignment has been
delivered to the Parent Borrower); provided, that no consent of the
Administrative Agent or the Parent Borrower shall be required for (1) in the
case of any assignment of all or a portion of a Revolving Commitment or any
Lender’s Pro Rata Advances or obligations in respect of its Letter of Credit
Exposure, an assignment to another Revolving Lender or an affiliate of a
Revolving Lender or (2) in the case of any assignment of all or a portion of a
Term Commitment or any Term Loan, an assignment to another Lender or an
affiliate of a Lender; and

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
US$3,500 (unless such assignment is made to an affiliate of the transferring
Lender), provided, that, if such assignment is made pursuant to Section 9.07(h),
the Parent Borrower shall pay or cause to be paid such US$3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender,

 

-92-



--------------------------------------------------------------------------------

Sections 2.05, 2.12 and 2.15) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto), other than
Section 9.12.

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the Holdco Guaranty Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, the Holdco
Guaranty Agreement or any other instrument or document furnished pursuant hereto
or thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Kraft Heinz
or any Borrower or the performance or observance by Kraft Heinz or any Borrower
of any of its obligations under this Agreement or the Holdco Guaranty Agreement
or any other instrument or document furnished pursuant hereto or thereto;
(iii) such assignee confirms that it has received a copy of this Agreement and
the Holdco Guaranty Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement or the Holdco Guaranty Agreement;
(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
represents that (A) the source of any funds it is using to acquire the assigning
Lender’s interest or to make any Advance is not and will not be plan assets as
defined under the regulations of the Department of Labor of any plan subject to
Title I of ERISA or Section 4975 of the Internal Revenue Code or (B) the
assignment or Advance is not and will not be a non-exempt prohibited transaction
as defined in Section 406 of ERISA; (vii) such assignee appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender,
(ix) in the case of such assignee that is an Affiliated Lender, such assignee
represents and warrants that the Affiliated Lender Limitation shall be satisfied
as of the effective date of such assignment after giving effect thereto (x) in
the case of any assignee that is an Affiliated Lender, in the event such
assignee becomes aware that the Affiliate Lender Limitation has been exceeded,
it shall promptly notify the Administrative Agent thereof and shall, in
coordination with the other Lenders that are Affiliated Lenders, promptly take
such steps (including assignment and transfer of Term Loans) as shall be
required to eliminate such excess), and (xi) in the case of any assignee that is
an Affiliated Lender, such assignee has disclosed to the assignor Lender (and,
in the case of any assignments and transfers that shall have been intermediated
by a third party, to the original assignor Lender in respect thereof) that it is
an Affiliated Lender. It is understood and agreed that the Administrative Agent
and each assignor Lender shall be entitled to rely, and shall incur no liability
for relying, upon the representations and warranties of an assignee that is an
Affiliated Lender set forth in this Section and in the applicable Assignment and
Acceptance.

 

-93-



--------------------------------------------------------------------------------

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Term Note subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Parent
Borrower.

(d) Register. The Administrative Agent, acting for this purpose as a
non-fiduciary agent of Kraft Heinz and the Borrowers, shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Kraft Heinz, the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Kraft Heinz, any Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment of any Class, the Advances of any Class owing to it and any Note or
Notes held by it), subject to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Parent Borrower hereunder) shall remain
unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Kraft Heinz, the Parent Borrower, the other Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement,

(iv) each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to
Section 2.15(e), 2.15(f) or 2.15(g)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (e) of this
Section,

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or the Holdco
Guaranty Agreement, or any consent to any departure by Kraft Heinz or any
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation,

 

-94-



--------------------------------------------------------------------------------

(vi) a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with the Parent Borrower’s
or the relevant other Borrower’s prior written consent (not to be unreasonably
withheld or delayed), and

(vii) notwithstanding anything in this Section 9.07 to the contrary, any bank or
other lending institution that is a member of the Farm Credit System that
(A) has purchased a participation in any Term Loan in the minimum amount of
US$10,000,000 on or after the Closing Date, (B) is, by written notice to the
Parent Borrower and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Term Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank or other lending
institution that is a member of the Farm Credit System so designated being
called a “Voting Participant”) and (C) receives the prior written consent of
(x) the Administrative Agent and (y) unless an Event of Default under
Section 6.01(a) or 6.01(e) has occurred and is continuing, the Parent Borrower
(such consents not to be unreasonably withheld or delayed and such consent by
the Parent Borrower shall be deemed given if no objection is received by the
selling Term Lender and the Administrative Agent from the Parent Borrower within
ten Business Days after notice of such proposed sale has been delivered to the
Parent Borrower) to become a Voting Participant shall be entitled to vote (and
the voting rights of the selling Term Lender shall be correspondingly reduced),
on a dollar for dollar basis, as if such participant were a Term Lender, on any
matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (1) state the full
name, as well as all contact information required of an assignee as set forth in
Exhibit C hereto and (2) state the dollar amount of the participation purchased.
The Parent Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
clause (vii). Notwithstanding the foregoing, each bank or other lending
institution that is a member of the Farm Credit System designated as a Voting
Participant in Schedule III hereto shall be a Voting Participant without
delivery of a Voting Participant Notification and without the prior written
consent of the Parent Borrower and the Administrative Agent.

Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances, Letters of
Credit or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Without limiting or
expanding any Lender’s obligations under Section 2.15(e), no Lender shall have
any obligation to disclose all or any portion of a Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Advances, or its other obligations
under this

 

-95-



--------------------------------------------------------------------------------

Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Advance, or other obligation is in registered form under
Section 5f.103(c) of the United States Treasury Regulations or, if different,
under Sections 871(h) or 881(c) of the Code.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Kraft Heinz or any Borrower furnished
to such Lender by or on behalf of Kraft Heinz or any Borrower; provided that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any confidential
information relating to Kraft Heinz, any Borrower or any of their respective
Subsidiaries received by it from such Lender.

(g) Security Interest. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank or central bank performing similar functions in accordance with
applicable law.

(h) Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) any Borrower shall be required
to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any Lender (a “Non-Consenting Lender”) shall
withhold its consent to any amendment that requires the consent of all the
Lenders (or all Lenders of any Class) and that has been consented to by the
Required Lenders (or a Majority in Interest of the Lenders of such Class),
(iv) any Lender shall become a Defaulting Lender or (v) the Parent Borrower
shall have identified existing Lenders or New Lenders to assume the Revolving
Commitments of any Non-Extending Lender in accordance with Section 2.10(b), the
Parent Borrower shall have the right, at its own expense, upon notice to such
Lender and the Administrative Agent, (A) except in the case of clause (v), to
terminate the Commitment of the applicable Class of such Lender or (B) to
require such Lender to transfer and assign at par and without recourse (in
accordance with and subject to the restrictions contained in Section 9.07) all
its interests, rights and obligations under this Agreement (or all its
interests, rights and obligations of the applicable Class) to one or more other
Eligible Assignees acceptable to the Parent Borrower and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
(and, if a Revolving Commitment or Letter of Credit Exposure is being assigned,
each Issuing Bank), which shall assume such obligations; provided, that (x) in
the case of any replacement of a Non-Consenting Lender, each assignee shall have
consented to the relevant amendment, (y) no such termination or assignment shall
conflict with any law or any rule, regulation or order of any Governmental
Authority and (z) the Borrowers or the assignee (or assignees), as the case may
be, shall pay to each affected Lender in immediately available funds on the date
of such termination or assignment the principal of and interest accrued to the
date of payment on the Advances and funded participations in Letter of Credit
Disbursements made by it hereunder and all other amounts accrued for its account
or owed to it hereunder. The Parent Borrower will not have the right to
terminate any Commitment of any Lender, or to require any Lender to assign its
rights and interests hereunder, if, prior to such termination or assignment, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Parent Borrower to require such

 

-96-



--------------------------------------------------------------------------------

termination or assignment cease to apply. Each Lender agrees that, if the Parent
Borrower elects to replace such Lender in accordance with this Section 9.07, it
shall promptly execute and deliver to the Administrative Agent an Assignment and
Acceptance to evidence the assignment and shall deliver to the Administrative
Agent any Note (if Notes have been issued in respect of such Lender’s Advances)
subject to such Assignment and Acceptance; provided that the failure of any such
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid and such assignment shall be recorded in the Register.

SECTION 9.08 Designated Subsidiaries.

(a) Designation. The Parent Borrower may at any time, and from time to time
after the Closing Date, by delivery to the Administrative Agent of a Designation
Agreement duly executed by the Parent Borrower and the respective Subsidiary and
substantially in the form of Exhibit D hereto, designate any wholly-owned
Subsidiary as a “Designated Subsidiary” for purposes of this Agreement and such
Subsidiary shall thereupon become a “Designated Subsidiary” for purposes of this
Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder. The Administrative Agent shall promptly notify each Lender
of each such designation by the Parent Borrower and the identity of the
respective Subsidiary.

Notwithstanding the foregoing, (a) no Lender or Issuing Bank shall be required
to make Advances to, or issue Letters of Credit for, a Designated Subsidiary in
the event that the making of such Advances or issuance of such Letters of Credit
would or could reasonably be expected to breach, violate or otherwise be
inconsistent with any internal policy (other than with respect to Designated
Subsidiaries formed under the laws of any nation that is a member of the
Organization for Economic Cooperation and Development as of the date hereof),
law or regulation to which such Lender or Issuing Bank is, or would be upon the
making of such Advance or issuance of such Letters of Credit, subject and (b) no
Term Lender shall be required to make any Term Loan to a Designated Subsidiary.
In addition, each Lender shall have the right to make any Advances to any
Designated Subsidiary that is a Foreign Subsidiary of the Parent Borrower
through an affiliate or non-U.S. branch of such Lender designated by such Lender
at its sole option; provided such designation and Advance does not, in and of
itself, subject the Borrowers to greater costs pursuant to Section 2.12 or 2.15
than would have been payable if such Lender made such Advance directly.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary (and no Letter of Credit issued for the account of such Designated
Subsidiary being outstanding) then, so long as at the time no Notice of
Committed Borrowing or Notice of Competitive Bid Borrowing in respect of such
Designated Subsidiary is outstanding, such Subsidiary’s status as a “Designated
Subsidiary” shall terminate upon notice to such effect from the Administrative
Agent to the Lenders (which notice the Administrative Agent shall give promptly,
upon and only upon its receipt of a request therefor from the Parent Borrower).
Thereafter, the Lenders shall be under no further obligation to make any Advance
to, and the Issuing Banks shall be under no further obligation to issue or
extend Letters of Credit for the account of, such former Designated Subsidiary
until such time as it has been redesignated a Designated Subsidiary by the
Parent Borrower pursuant to Section 9.08(a).

 

-97-



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law. THIS AGREEMENT, THE HOLDCO GUARANTY AGREEMENT AND
THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW
DOCTRINES.

SECTION 9.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or email
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.11 Jurisdiction, Etc.

(a) Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, the Holdco Guaranty
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding shall be heard and
determined exclusively in such New York State or, to the extent permitted by
law, in such Federal court; provided that, notwithstanding the foregoing, each
of the parties hereto shall retain the right to bring any such action or
proceeding in the courts of any other jurisdiction in connection with the
enforcement of any judgment. Each of the Designated Subsidiaries hereby agrees
that service of process in any such action or proceeding brought in any such
court may be made upon the process agent appointed pursuant to Section 9.11(b)
(the “Process Agent”) and each Designated Subsidiary hereby irrevocably appoints
the Process Agent as its authorized agent to accept such service of process, and
agrees that the failure of the Process Agent to give any notice of any such
service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each of Kraft Heinz
and the Borrowers further irrevocably consents to the service of process in any
such action or proceeding in any such court by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to Kraft Heinz
or such Borrower, as applicable, at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement, the Holdco Guaranty Agreement or any Note shall
affect any right that any party may otherwise have to serve legal process in any
other manner permitted by law.

(b) Appointment of Process Agent. Each of the Designated Subsidiaries hereby
appoints Kraft Heinz, and Kraft Heinz hereby accepts such appointment, as its
process agent from the Closing Date through the repayment in full of all
Obligations, the termination of all the Commitments and the reduction of Letter
of Credit Exposure to zero (i) to receive, accept and acknowledge on behalf of
such Designated Subsidiary and its property service of copies of the summons and
complaint and any other process which may be served in any action or

 

-98-



--------------------------------------------------------------------------------

proceeding arising out of or relating to this Agreement and (ii) to forward
forthwith to such Designated Subsidiary at its addresses copies of any summons,
complaint and other process which the Process Agent receives in connection with
its appointment. Such service may be made by mailing or delivering a copy of
such process to any Designated Subsidiary in care of Kraft Heinz at Kraft
Heinz’s address used for purposes of giving notices under Section 9.02, and each
Designated Subsidiary hereby irrevocably authorizes and directs Kraft Heinz to
accept such service on its behalf.

(c) Waivers.

(i) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, the Holdco Guaranty Agreement or
the Notes in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(ii) To the extent permitted by applicable law, each of Kraft Heinz, the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall not
assert and hereby waives, any claim against any other party hereto or any of
their respective affiliates or any other Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to this Agreement,
the Holdco Guaranty Agreement, the Notes or any related document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each of the parties hereto hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor. For
the avoidance of doubt, the waiver of claims for such damages against each of
Kraft Heinz and the Borrowers shall not limit the indemnity obligations set
forth in Section 9.04(c). No Indemnified Party shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement, the Holdco
Guaranty Agreement or the transactions contemplated hereby or thereby.

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING UNDER THIS AGREEMENT, THE HOLDCO GUARANTY AGREEMENT OR THE NOTES OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE

 

-99-



--------------------------------------------------------------------------------

FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, THE HOLDCO
GUARANTY AGREEMENT AND THE NOTES AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO, TO THE HOLDCO GUARANTY AGREEMENT
OR ANY NOTE OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCES
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(iv) In the event any Designated Subsidiary or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement, the Notes, the Designation
Agreement or any related document, any immunity from jurisdiction, legal
proceedings, attachment (whether before or after judgment), execution, judgment
or setoff, such Designated Subsidiary hereby irrevocably agrees not to claim and
hereby irrevocably and unconditionally waives such immunity.

SECTION 9.12 Confidentiality. None of the Agents, the Issuing Banks nor any
Lender shall disclose any confidential information relating to Kraft Heinz, the
Parent Borrower or any other Borrower to any other Person without the consent of
the Parent Borrower, other than (a) to such Agent’s, Issuing Bank’s or such
Lender’s affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis; provided, however, that such actual or prospective assignee or
participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by confidentiality provisions at least as restrictive as the
provisions hereof, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, federal or foreign authority
or examiner regulating banks or banking or other financial institutions, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement, the Holdco Guaranty Agreement or any related
document or any suit, action or proceeding relating to this Agreement, the
Holdco Guaranty Agreement or any related document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.12, any actual or prospective
party (and its advisors) to any

 

-100-



--------------------------------------------------------------------------------

swap, derivative, or other transaction under which payments are to be made by
reference to Kraft Heinz or any Borrower and their respective obligations, this
Agreement or payments hereunder and (g) to the extent such information becomes
publicly available other than as a result of a breach of this Section 9.12.

SECTION 9.13 Integration. This Agreement, the Holdco Guaranty Agreement, the
Notes and each Designation Agreement represent the agreement of Kraft Heinz, the
Parent Borrower, the other Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by Kraft Heinz, the
Parent Borrower, the other Borrowers, the Administrative Agent, any Issuing Bank
or any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the Holdco Guaranty Agreement, the Notes or the
Designation Agreements other than the matters referred to in Sections 2.09(b)
and 9.04(a), the Commitment Letter, the JPM Fee Letter, CoBank Fee Letter and
any other fee letters entered into among the Parent Borrower and the Joint Lead
Arrangers, if any, and except for any confidentiality agreements entered into by
Lenders in connection with this Agreement or the transactions contemplated
hereby.

SECTION 9.14 USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies the Borrowers and Kraft Heinz that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers and Kraft Heinz, which information
includes the name and address of each Borrower and Kraft Heinz and other
information that will allow such Lender to identify each Borrower and Kraft
Heinz in accordance with the Patriot Act.

SECTION 9.15 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder or under the Holdco Guaranty Agreement in one
currency into another currency, each party hereto (including Kraft Heinz and
each Borrower) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b) The obligations of Kraft Heinz and each Borrower in respect of any sum due
to any party hereto or under the Holdco Guaranty Agreement or any holder of the
obligations owing hereunder or under the Holdco Guaranty Agreement (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder or under the Holdco Guaranty Agreement (the “Agreement Currency”),
be discharged only to the extent that, on the Business Day following receipt by
the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, Kraft Heinz and such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss.

 

-101-



--------------------------------------------------------------------------------

SECTION 9.16 No Fiduciary Relationship. Kraft Heinz and each Borrower, on behalf
of itself and its Subsidiaries, agrees that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, Kraft Heinz, the Borrowers and their Subsidiaries, on the one hand,
and the Agents, the Lenders, the Issuing Banks and their affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Lenders, the Issuing Banks or their affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications. Each
Agent, each Lender, each Issuing Bank and their respective affiliates may have
economic interests that conflict with those of the Kraft Heinz, the Borrowers,
their equityholders and/or their affiliates.

SECTION 9.17 Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by Kraft
Heinz or the Borrowers or the Administrative Agent pursuant to or in connection
with, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to the Borrowers and
the Agents that (a) it has developed compliance procedures regarding the use of
MNPI and that it will handle MNPI in accordance with such procedures and
applicable law, including Federal, state and foreign securities laws, and (b) it
has identified in its Administrative Questionnaire a credit contact who may
receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

 

-102-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE KRAFT HEINZ COMPANY, By:

/s/ James Liu

Name:

James Liu

Title:

Treasurer

 

KRAFT HEINZ FOODS COMPANY, By:

/s/ James Liu

Name:

James Liu

Title:

Treasurer

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent and an Issuing Bank,

by

/s/ Lauren Baker

Name: Lauren Baker Title: Vice President

 

J.P. MORGAN EUROPE LIMITED,

as London Agent,

by

/s/ Steven Connolly

Name: Steven Connolly Title: Authorized Signatory - Vice President

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

individually and as an Issuing Bank,

by

/s/ Ritam Bhalla

Name: Ritam Bhalla Title: Director

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

individually and as an Issuing Bank,

by

/s/ Carolyn Kee

Name: Carolyn Kee Title: Vice President

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

by

/s/ Ryan Durkin

Name: Ryan Durkin Title: Authorized Signatory

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

individually and as an Issuing Bank,

by

/s/ Michael King

Name: Michael King Title: Authorized Signatory

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

individually and as an Issuing Bank,

by

/s/ Beth Rue

Name: Beth Rue Title: Director

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

Bank of America, N.A. By

/s/ J. Casey Cosgrove

Name: J. Casey Cosgrove Title: Director

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KRAFT HEINZ FOODS COMPANY BNP Paribas:
by

/s/ Mike Shryock

Name: Mike Shryock Title: Managing Director For any Lender requiring a second
signature line: by

/s/ Eric Slear

Name: Eric Slear Title: Director

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KRAFT HEINZ FOODS COMPANY Name of
Institution: Credit Agricole Corporate and Investment Bank by

/s/ Mike McIntyre

Name: Mike McIntyre Title: Director For any Lender requiring a second signature
line: By

/s/ Aaron Sansone

Name: Aaron Sansone Title: Vice President

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

Credit Suisse AG, Cayman Islands Branch By:

/s/ Vipul Dhadda

Name: Vipul Dhadda Title: Authorized Signatory By:

/s/ Franziska Schoch

Name: Franziska Schoch Title: Authorized Signatory

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a lender By:

/s/ Ross Levitsky

Name: Ross Levitsky Title: Managing Director By: /s/ Virginia Cosenza Name:
Virginia Cosenza Title: Vice President

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

HSBC Bank USA, National Association

By:

/s/ Jason Fuqua

Name: Jason Fuqua Title: Vice President

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

MIZUHO BANK, LTD. By:

/s/ Takayuki Tomii

Name: Takayuki Tomii Title: Deputy General Manager

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

ROYAL BANK OF CANADA: By:

/s/ Anthony Pistilli

Name: Anthony Pistilli Title: Authorized Signatory

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KRAFT HEINZ FOODS COMPANY SANTANDER
BANK, N.A. By:

/s/ William Maag

Name: William Maag Title: Managing Director

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KRAFT HEINZ FOODS COMPANY SUMITOMO
MITSUI BANKING CORPORATION By:

/s/ Katsuyuki Kubo

Name: Katsuyuki Kubo Title: Managing Director

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KRAFT HEINZ FOODS COMPANY The Bank of
Tokyo-Mitsubishi UFJ, Ltd. By:

/s/ Harumi Kambara

Name: Harumi Kambara Title: Authorized Signatory

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KRAFT HEINZ FOODS COMPANY

Morgan Stanley Senior Funding, Inc.

By:

/s/ Michael King

Name: Michael King Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

Banco Bradesco S.A., New York Branch By: /s/ Adrian A.G. Costa Name: Adrian A.G.
Costa Title: Manager

 

By: /s/ Maura Lopez Name: Maura Lopez Title: Manager

 

SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

Coöperatieve Centrale Raiffeisen-

Boerenleenbank., “Rabobank

Nederland”, New York Branch

By: /s/ Bram Stevens Name: Bram Stevens Title: Executive Director

 

By: /s/ Mark G. Crouch Name: Mark G. Crouch Title: Vice President

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

Intesa Sanpaolo S.p.A. - New York Branch By: /s/ Francesco Calcara Name:
Francesco Calcara Title: Vice President

 

By: /s/ Francesco Di Mario Name: Francesco Di Mario Title: FVP & Head of Credit

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

PNC BANK, NATIONAL ASSOCIATION By:

/s/ Thomas A. Majeski

Name: Thomas A. Majeski Title: Senior Vice President

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

Standard Chartered Bank By:

/s/ Rodrigo Gonzalez

Name: Rodrigo Gonzalez Title: Executive Director Capital Markets By:

/s/ Hsing H. Huang

Name: Hsing H. Huang Title:

Associate Director

Standard Chartered Bank NY

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO THE CREDIT AGREEMENT

OF KRAFT HEINZ FOODS COMPANY

 

COBANK, ACB, By:

/s/ Ian Higgins

Name: Ian Higgins Title: Vice President

 

[SIGNATURE PAGE TO KRAFT HEINZ CREDIT AGREEMENT]